Exhibit 10.2

 

INVESTOR RIGHTS AGREEMENT

 

THIS INVESTOR RIGHTS AGREEMENT (this “Agreement”) is made as of February 22,
2008, by and between Aldabra 2 Acquisition Corp., a Delaware corporation and
which shall be renamed as “Boise Inc.” promptly following the Closing (the
“Company”) and each of the following Persons: Boise Cascade, L.L.C., a Delaware
limited liability company (“Boise”), Boise Cascade Holdings, L.L.C., a Delaware
limited liability company (“BCH”), certain directors and officers of the Company
and other Persons who are shareholders of the Company on the date hereof and who
are signatories to this Agreement under the heading “Aldabra Shareholders” on
the signature pages hereto (the “Aldabra Shareholders”), and each other Person
who becomes a party to this Agreement after the date hereof pursuant to
Section 14(e).  Certain capitalized terms used herein are defined in Section 12.

 

The Company, Boise and certain other Persons are parties to that certain
Purchase and Sale Agreement, dated as of September 7, 2007 (as amended,
modified, supplemented or waived from time to time, the “Purchase Agreement”)
pursuant to which the Company is acquiring the Business (as such term is defined
in the Purchase Agreement) and, in partial consideration therefor, Boise is
receiving shares of Common Stock of the Company.

 

                The Aldabra Shareholders own shares of Common Stock of the
Company and warrants exercisable for shares of Common Stock and are agreeing to
the covenants herein as a condition to the obligation of Boise to consummate the
transactions contemplated by the Purchase Agreement.

 

                The execution and delivery of this Agreement by the Company is a
condition to Boise’s obligations under the Purchase Agreement, and the execution
and delivery of this Agreement by Boise is a condition to the Company’s
obligations under the Purchase Agreement.

 

The parties hereto, intending to be legally bound, hereby agree as follows:

 


1.     DEMAND REGISTRATIONS.


 


(A)   REQUESTS FOR REGISTRATION.  AT ANY TIME AND FROM TIME TO TIME AFTER THE
DATE HEREOF, HOLDERS OF REGISTRABLE SECURITIES MAY, TO THE EXTENT PERMITTED IN
ACCORDANCE WITH SECTION 1(B) AND SECTION 1(C) HEREOF, REQUEST REGISTRATION UNDER
THE SECURITIES ACT OF ALL OR ANY PORTION OF THEIR REGISTRABLE SECURITIES (I) ON
FORM S-1 OR ANY SIMILAR LONG-FORM REGISTRATION (“LONG-FORM REGISTRATIONS”)
AND/OR (II) ON FORM S-2 OR S-3 (INCLUDING PURSUANT TO RULE 415 UNDER THE
SECURITIES ACT) OR ANY SIMILAR SHORT-FORM REGISTRATION
(“SHORT-FORM REGISTRATIONS”).  ALL REGISTRATIONS REQUESTED PURSUANT TO THIS
SECTION 1(A) ARE REFERRED TO HEREIN AS “DEMAND REGISTRATIONS”.  EACH REQUEST FOR
A DEMAND REGISTRATION SHALL SPECIFY THE APPROXIMATE NUMBER OF REGISTRABLE
SECURITIES REQUESTED TO BE REGISTERED.  THE COMPANY SHALL GIVE PROMPT WRITTEN
NOTICE OF SUCH REQUESTED REGISTRATION TO ALL OTHER HOLDERS OF REGISTRABLE
SECURITIES (WHICH NOTICE SHALL BE GIVEN AT LEAST 20 DAYS PRIOR TO THE DATE THE
APPLICABLE REGISTRATION STATEMENT IS TO BE FILED) AND, SUBJECT TO THE REMAINDER
OF THIS SECTION 1, SHALL INCLUDE IN SUCH REGISTRATION (AND IN ALL RELATED
REGISTRATIONS AND QUALIFICATIONS UNDER STATE BLUE SKY LAWS OR IN COMPLIANCE WITH
OTHER REGISTRATION REQUIREMENTS AND IN ANY RELATED UNDERWRITING) ALL REGISTRABLE
SECURITIES WITH RESPECT TO WHICH THE COMPANY HAS RECEIVED WRITTEN REQUESTS FOR
INCLUSION THEREIN WITHIN 15 DAYS AFTER THE RECEIPT OF THE COMPANY’S NOTICE. 
NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 1(A) TO THE CONTRARY, AS LONG AS
THE COMPANY DETERMINES THAT SUCH DELAY WOULD NOT IMPAIR THE ABILITY OF HOLDERS
OF REGISTRABLE SECURITIES TO PARTICIPATE IN SUCH REGISTRATION (E.G., BECAUSE THE
REGISTRATION STATEMENT THEREFOR IS LIKELY TO BE REVIEWED BY THE SECURITIES AND
EXCHANGE COMMISSION AND/OR SUCH OFFERING WILL NOT BE COMPLETED UNTIL AT LEAST 20
DAYS AFTER THE REGISTRATION STATEMENT THEREFOR IS FILED), AT THE REQUEST OF THE
HOLDERS REQUESTING SUCH REGISTRATION, THE COMPANY SHALL DELAY THE NOTICE OF A
DEMAND REGISTRATION REQUESTED IN ACCORDANCE WITH THIS SECTION 1 UNTIL THE DAY
AFTER THE REGISTRATION STATEMENT WITH RESPECT TO SUCH DEMAND REGISTRATION IS
FILED, IN WHICH


 

--------------------------------------------------------------------------------



 


CASE, SUBJECT TO THE REMAINDER OF THIS SECTION 1, THE COMPANY SHALL INCLUDE IN
SUCH REGISTRATION (AND IN ALL RELATED REGISTRATIONS AND QUALIFICATIONS UNDER
STATE BLUE SKY LAWS OR IN COMPLIANCE WITH OTHER REGISTRATION REQUIREMENTS AND IN
ANY RELATED UNDERWRITING) ALL REGISTRABLE SECURITIES WITH RESPECT TO WHICH THE
COMPANY HAS RECEIVED WRITTEN REQUESTS FOR INCLUSION THEREIN WITHIN 15 DAYS AFTER
THE RECEIPT OF THE COMPANY’S NOTICE; PROVIDED THAT IN NO EVENT SHALL SUCH DEMAND
REGISTRATION BE CLOSED UNLESS SUCH NOTICE HAS BEEN PROVIDED AT LEAST 20 DAYS
PRIOR TO THE CLOSING THEREOF.   NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
UNLESS OTHERWISE CONSENTED TO BY THE HOLDERS OF REGISTRABLE SECURITIES INITIALLY
REQUESTING SUCH REGISTRATION, NO OTHER HOLDER TO WHOM SUCH  NOTICE IS PROVIDED
MAY INCLUDE IN SUCH DEMAND REGISTRATION A GREATER PERCENTAGE OF SUCH HOLDER’S
REGISTRABLE SECURITIES THAN THE PERCENTAGE OF REGISTRABLE SECURITIES INCLUDED BY
THE HOLDERS REQUESTING SUCH REGISTRATION.


 


(B)   LONG-FORM REGISTRATIONS.  THE BOISE MAJORITY HOLDERS SHALL BE ENTITLED TO
REQUEST FIVE (5) LONG-FORM REGISTRATIONS AND THE ALDABRA MAJORITY HOLDERS SHALL
BE ENTITLED TO REQUEST TWO (2) LONG-FORM REGISTRATIONS; PROVIDED THAT THE
AGGREGATE OFFERING VALUE OF THE REGISTRABLE SECURITIES REQUESTED TO BE
REGISTERED IN ANY LONG-FORM REGISTRATION MUST EQUAL AT LEAST $25,000,000.  ALL
LONG-FORM REGISTRATIONS SHALL BE UNDERWRITTEN REGISTRATIONS IF REQUESTED BY THE
HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES INITIALLY REQUESTING SUCH
REGISTRATION.  THE COMPANY SHALL PAY ALL REGISTRATION EXPENSES IN CONNECTION
WITH ANY REGISTRATION INITIATED AS A LONG-FORM REGISTRATION, WHETHER OR NOT IT
BECOMES EFFECTIVE.  A REGISTRATION SHALL NOT COUNT AS ONE OF THE PERMITTED
LONG-FORM REGISTRATIONS UNTIL IT HAS BECOME EFFECTIVE AND NO REGISTRATION SHALL
COUNT AS ONE OF THE PERMITTED LONG-FORM REGISTRATIONS UNLESS THE HOLDERS OF
REGISTRABLE SECURITIES ARE ABLE TO REGISTER AND SELL AT LEAST 90% OF THE
REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED IN SUCH REGISTRATION WITHIN THE
PRICE RANGE ACCEPTABLE TO THE HOLDERS OF A MAJORITY OF THE REGISTRABLE
SECURITIES INITIALLY REQUESTING REGISTRATION (WITH IT BEING UNDERSTOOD AND
AGREED THAT A HOLDER OF REGISTRABLE SECURITIES INSTITUTING A DEMAND REGISTRATION
SHALL BE ENTITLED TO WITHDRAW HIS, HER OR ITS REQUEST TO EFFECT A
LONG-FORM REGISTRATION AT ANY TIME PRIOR TO THE EFFECTIVENESS THEREOF, IN WHICH
CASE SUCH REGISTRATION SHALL NOT PROCEED WITH RESPECT TO ANY HOLDER AND SUCH
REGISTRATION SHALL NOT THEREAFTER COUNT AS ONE OF THE PERMITTED
LONG-FORM REGISTRATIONS).  IN NO EVENT SHALL ANY HOLDER OF REGISTRABLE
SECURITIES HAVE LIABILITY TO ANOTHER FOR DETERMINING TO WITHDRAW ITS REQUEST FOR
REGISTRATION.


 


(C)   SHORT-FORM REGISTRATIONS.  IN ADDITION TO THE LONG-FORM REGISTRATIONS
PROVIDED PURSUANT TO SECTION 1(B), THE BOISE MAJORITY HOLDERS SHALL BE ENTITLED
TO REQUEST AN UNLIMITED NUMBER OF SHORT-FORM REGISTRATIONS, AND THE ALDABRA
MAJORITY HOLDERS SHALL BE ENTITLED TO REQUEST AN UNLIMITED NUMBER OF
SHORT-FORM REGISTRATIONS, AND, IN EACH CASE, THE COMPANY SHALL PAY ALL
REGISTRATION EXPENSES PROVIDED THAT THE AGGREGATE OFFERING VALUE OF THE
REGISTRABLE SECURITIES REQUESTED TO BE REGISTERED IN ANY SHORT-FORM REGISTRATION
MUST EQUAL AT LEAST $5,000,000.  THE COMPANY SHALL USE ITS REASONABLE BEST
EFFORTS TO MAKE SHORT-FORM REGISTRATIONS ON FORM S-3 AVAILABLE FOR THE SALE OF
REGISTRABLE SECURITIES AS PROMPTLY AS PRACTICABLE UNDER APPLICABLE LAW.  EACH OF
THE BOISE MAJORITY HOLDERS AND THE ALDABRA MAJORITY HOLDERS MAY, IN CONNECTION
WITH ANY DEMAND REGISTRATION REQUESTED BY SUCH HOLDERS THAT IS A
SHORT-FORM REGISTRATION, REQUIRE THE COMPANY TO FILE SUCH
SHORT-FORM REGISTRATION WITH THE SECURITIES AND EXCHANGE COMMISSION IN
ACCORDANCE WITH AND PURSUANT TO RULE 415 UNDER THE SECURITIES ACT (OR ANY
SUCCESSOR RULE THEN IN EFFECT) (A “SHELF REGISTRATION”).


 


(D)   PRIORITY ON DEMAND REGISTRATIONS.  THE COMPANY SHALL NOT INCLUDE IN ANY
DEMAND REGISTRATION ANY SECURITIES WHICH ARE NOT REGISTRABLE SECURITIES WITHOUT
THE PRIOR WRITTEN CONSENT OF THE HOLDERS OF AT LEAST 50% OF THE REGISTRABLE
SECURITIES INCLUDED IN SUCH REGISTRATION.  IF A DEMAND REGISTRATION IS AN
UNDERWRITTEN OFFERING AND THE MANAGING UNDERWRITERS ADVISE THE COMPANY THAT IN
THEIR OPINION THE NUMBER OF REGISTRABLE SECURITIES AND, IF PERMITTED HEREUNDER,
OTHER SECURITIES REQUESTED TO BE INCLUDED IN SUCH OFFERING EXCEEDS THE NUMBER OF
REGISTRABLE SECURITIES AND OTHER SECURITIES, IF ANY, WHICH CAN BE SOLD IN AN
ORDERLY MANNER IN SUCH OFFERING WITHIN THE PRICE RANGE ACCEPTABLE TO THE HOLDERS
OF A MAJORITY OF THE REGISTRABLE SECURITIES INITIALLY REQUESTING REGISTRATION,
THE COMPANY WILL INCLUDE IN SUCH REGISTRATION (I) FIRST, THE NUMBER OF
REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED IN SUCH REGISTRATION


 


2

--------------------------------------------------------------------------------



 


WHICH IN THE OPINION OF SUCH UNDERWRITERS CAN BE SOLD IN SUCH MANNER IN THE
ACCEPTABLE PRICE RANGE, PRO RATA AMONG THE RESPECTIVE HOLDERS THEREOF ON THE
BASIS OF THE NUMBER OF REGISTRABLE SECURITIES OWNED BY EACH SUCH HOLDER AND
(II) SECOND, OTHER SECURITIES REQUESTED TO BE INCLUDED IN SUCH DEMAND
REGISTRATION, PRO RATA AMONG THE HOLDERS OF SUCH SECURITIES ON THE BASIS OF THE
NUMBER OF SUCH SECURITIES OWNED BY EACH SUCH HOLDER; PROVIDED, HOWEVER, THAT IN
THE EVENT THAT ANY HOLDER OF ALDABRA REGISTRABLE SECURITIES WAS PREVENTED FROM
PARTICIPATING IN A DEMAND REGISTRATION OR PIGGYBACK REGISTRATION ON OR PRIOR TO
THE DATE THE ALDABRA REGISTRABLE SECURITIES ARE RELEASED FROM ESCROW (A “PRIOR
REGISTRATION”) AS A RESULT OF HIS, HER OR ITS SHARES BEING HELD IN A SHARE
ESCROW ACCOUNT, THE PRO RATA SHARE REFERENCED IN CLAUSE (I) SHALL BE, FOR EACH
HOLDER OF REGISTRABLE SECURITIES REQUESTING INCLUSION OF REGISTRABLE SECURITIES
IN THE FIRST DEMAND REGISTRATION AFTER THE DATE THE ALDABRA REGISTRABLE
SECURITIES ARE RELEASED FROM ESCROW (THE “ESCROW RELEASE DATE”), DETERMINED AS
SUCH HOLDER’S REVISED PRO RATA SHARE; PROVIDED FURTHER, HOWEVER THAT THE
FOREGOING PROVISO SHALL BE DISREGARDED IF THE REVISED PRO RATA SHARE WAS APPLIED
IN A PIGGYBACK REGISTRATION PRIOR TO SUCH DEMAND REGISTRATION.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, IF THE MANAGING UNDERWRITERS DETERMINE THAT THE
INCLUSION OF THE NUMBER OF  ALDABRA REGISTRABLE SECURITIES OR REGISTRABLE
SECURITIES HELD BY MANAGEMENT OF THE COMPANY PROPOSED TO BE INCLUDED IN ANY SUCH
OFFERING WOULD ADVERSELY AFFECT THE MARKETABILITY OF SUCH OFFERING, THE COMPANY
MAY EXCLUDE SUCH NUMBER OF ALDABRA REGISTRABLE SECURITIES OR REGISTRABLE
SECURITIES HELD BY MANAGEMENT AS NECESSARY OR DESIRABLE TO NEGATE SUCH ADVERSE
IMPACT; PROVIDED THAT THE PROVISIONS OF THIS SENTENCE SHALL NOT, TO THE EXTENT
APPLICABLE TO HOLDERS OF ALDABRA REGISTRABLE SECURITIES, APPLY IN A DEMAND
REGISTRATION EFFECTED BY HOLDERS OF ALDABRA REGISTRABLE SECURITIES IN ACCORDANCE
WITH THE FIRST SENTENCE OF SECTION 1(B) OR THE FIRST SENTENCE OF SECTION 1(C). 
ANY PERSONS OTHER THAN HOLDERS OF REGISTRABLE SECURITIES WHO PARTICIPATE IN
DEMAND REGISTRATIONS WHICH ARE NOT AT THE COMPANY’S EXPENSE MUST PAY THEIR SHARE
OF THE REGISTRATION EXPENSES AS PROVIDED IN SECTION 5 HEREOF.


 


(E)   RESTRICTIONS ON DEMAND REGISTRATIONS.  THE COMPANY SHALL NOT BE OBLIGATED
TO EFFECT ANY DEMAND REGISTRATION WITHIN 90 DAYS AFTER THE EFFECTIVE DATE OF A
PREVIOUS DEMAND REGISTRATION.  THE COMPANY MAY POSTPONE FOR UP TO 60 DAYS THE
FILING OR THE EFFECTIVENESS OF A REGISTRATION STATEMENT FOR A DEMAND
REGISTRATION IF THE COMPANY’S BOARD DETERMINES IN ITS REASONABLE GOOD FAITH
JUDGMENT THAT SUCH DEMAND REGISTRATION WOULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT ON ANY PROPOSAL OR PLAN BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES TO ENGAGE IN ANY ACQUISITION OF ASSETS OR STOCK FROM A THIRD PARTY
(OTHER THAN IN THE ORDINARY COURSE OF BUSINESS) OR ANY MERGER, CONSOLIDATION,
TENDER OFFER, RECAPITALIZATION, REORGANIZATION OR SIMILAR TRANSACTION OR REQUIRE
THE COMPANY TO DISCLOSE ANY MATERIAL NONPUBLIC INFORMATION WHICH WOULD
REASONABLY BE LIKELY TO BE DETRIMENTAL TO THE COMPANY AND ITS SUBSIDIARIES;
PROVIDED THAT IN SUCH EVENT, THE HOLDERS OF REGISTRABLE SECURITIES INITIALLY
REQUESTING SUCH DEMAND REGISTRATION SHALL BE ENTITLED TO WITHDRAW SUCH REQUEST
AND, IF SUCH REQUEST IS WITHDRAWN, SUCH DEMAND REGISTRATION SHALL NOT COUNT AS
ONE OF THE PERMITTED DEMAND REGISTRATIONS HEREUNDER AND THE COMPANY SHALL PAY
ALL REGISTRATION EXPENSES IN CONNECTION WITH SUCH REGISTRATION; PROVIDED FURTHER
THAT IN NO EVENT SHALL THE RESTRICTIONS SET FORTH IN THIS SENTENCE BE DEEMED TO
APPLY TO A REDEMPTION OR REPURCHASE OF, OR PLAN TO REDEEM OR REPURCHASE, CAPITAL
STOCK, OPTIONS OR WARRANTS OF THE COMPANY.  THE COMPANY MAY DELAY A DEMAND
REGISTRATION HEREUNDER ONLY ONCE IN ANY TWELVE-MONTH PERIOD.  IN ADDITION,
NOTWITHSTANDING ANY PROVISION HEREIN TO THE CONTRARY, NEITHER THE BOISE MAJORITY
HOLDERS, ON THE ONE HAND, OR THE ALDABRA MAJORITY HOLDERS, ON THE OTHER HAND,
SHALL BE ENTITLED TO REQUEST ANY DEMAND REGISTRATION OTHERWISE PERMITTED TO BE
REQUESTED HEREUNDER BY SUCH GROUP WITHIN THE TWELVE (12) MONTH PERIOD FOLLOWING
ANY REQUEST BY SUCH GROUP FOR A DEMAND REGISTRATION IN WHICH (I) THE AGGREGATE
OFFERING VALUE OF THE REGISTRABLE SECURITIES OF SUCH GROUP REQUESTED TO BE
REGISTERED BY SUCH GROUP IN SUCH PRIOR DEMAND REGISTRATION WAS LESS THAN
$25,000,000 AND/OR (II) SUCH GROUP REQUESTED THAT ANY OF ITS REGISTRABLE
SECURITIES CONSISTING OF WARRANTS EXERCISABLE FOR SHARES OF COMMON STOCK BE
INCLUDED IN SUCH PRIOR DEMAND REGISTRATION.


 


3

--------------------------------------------------------------------------------



 


(F)    SELECTION OF UNDERWRITERS.  THE HOLDERS OF A MAJORITY OF THE REGISTRABLE
SECURITIES REQUESTING A DEMAND REGISTRATION SHALL BE ENTITLED TO SELECT THE
UNDERWRITERS TO MANAGE SUCH DEMAND REGISTRATION.


 


2.     PIGGYBACK REGISTRATIONS.


 


(A)   RIGHT TO PIGGYBACK.  WHENEVER THE COMPANY PROPOSES TO REGISTER ANY OF ITS
EQUITY SECURITIES (INCLUDING ANY PROPOSED REGISTRATION OF THE COMPANY’S
SECURITIES BY ANY THIRD PARTY) UNDER THE SECURITIES ACT (OTHER THAN (I) PURSUANT
TO A DEMAND REGISTRATION, WHICH IS GOVERNED BY SECTION 1, OR (II) PURSUANT TO A
REGISTRATION ON FORM S-4 OR S-8 OR ANY SUCCESSOR OR SIMILAR FORMS), WHETHER OR
NOT FOR SALE FOR ITS OWN ACCOUNT, AND THE REGISTRATION FORM TO BE USED MAY BE
USED FOR THE REGISTRATION OF REGISTRABLE SECURITIES (A “PIGGYBACK
REGISTRATION”), THE COMPANY SHALL GIVE PROMPT WRITTEN NOTICE TO ALL HOLDERS OF
REGISTRABLE SECURITIES OF ITS INTENTION TO EFFECT SUCH A REGISTRATION (WHICH
NOTICE SHALL BE GIVEN AT LEAST 20 DAYS PRIOR TO THE DATE THE APPLICABLE
REGISTRATION STATEMENT IS TO BE FILED) AND, SUBJECT TO SECTIONS 2(C) AND 2(D),
SHALL INCLUDE IN SUCH REGISTRATION (AND IN ALL RELATED REGISTRATIONS AND
QUALIFICATIONS UNDER STATE BLUE SKY LAWS OR IN COMPLIANCE WITH OTHER
REGISTRATION REQUIREMENTS AND IN ANY RELATED UNDERWRITING) ALL REGISTRABLE
SECURITIES WITH RESPECT TO WHICH THE COMPANY HAS RECEIVED WRITTEN REQUESTS FOR
INCLUSION THEREIN WITHIN 15 DAYS AFTER THE RECEIPT OF THE COMPANY’S NOTICE. 
NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 2(A) TO THE CONTRARY, AS LONG AS
THE COMPANY DETERMINES THAT SUCH DELAY WOULD NOT IMPAIR THE ABILITY OF HOLDERS
OF REGISTRABLE SECURITIES TO PARTICIPATE IN SUCH REGISTRATION (E.G., BECAUSE THE
REGISTRATION STATEMENT THEREFOR IS LIKELY TO BE REVIEWED BY THE SECURITIES AND
EXCHANGE COMMISSION AND/OR SUCH OFFERING WILL NOT BE COMPLETED UNTIL AT LEAST 20
DAYS AFTER THE REGISTRATION STATEMENT THEREFOR IS FILED), THE COMPANY MAY DELAY
THE NOTICE OF A PIGGYBACK REGISTRATION UNTIL THE DAY AFTER THE REGISTRATION
STATEMENT WITH RESPECT TO SUCH PIGGYBACK REGISTRATION IS FILED, IN WHICH CASE,
SUBJECT TO THE REMAINDER OF THIS SECTION 2, THE COMPANY SHALL INCLUDE IN SUCH
REGISTRATION (AND IN ALL RELATED REGISTRATIONS AND QUALIFICATIONS UNDER STATE
BLUE SKY LAWS OR IN COMPLIANCE WITH OTHER REGISTRATION REQUIREMENTS AND IN ANY
RELATED UNDERWRITING) ALL REGISTRABLE SECURITIES WITH RESPECT TO WHICH THE
COMPANY HAS RECEIVED WRITTEN REQUESTS FOR INCLUSION THEREIN WITHIN 15 DAYS AFTER
THE RECEIPT OF THE COMPANY’S NOTICE; PROVIDED THAT IN NO EVENT SHALL SUCH DEMAND
REGISTRATION BE CLOSED UNLESS SUCH NOTICE HAS BEEN PROVIDED AT LEAST 20 DAYS
PRIOR TO THE CLOSING THEREOF.


 


(B)   PIGGYBACK EXPENSES.  SUBJECT TO THE QUALIFICATIONS SET FORTH IN
SECTION 5(B), THE REGISTRATION EXPENSES OF THE HOLDERS OF REGISTRABLE SECURITIES
SHALL BE PAID BY THE COMPANY IN ALL PIGGYBACK REGISTRATIONS.


 


(C)   PRIORITY ON PRIMARY REGISTRATIONS.  IF A PIGGYBACK REGISTRATION IS AN
UNDERWRITTEN PRIMARY REGISTRATION ON BEHALF OF THE COMPANY, AND THE MANAGING
UNDERWRITERS ADVISE THE COMPANY THAT IN THEIR OPINION THE NUMBER OF SECURITIES
REQUESTED TO BE INCLUDED IN SUCH REGISTRATION EXCEEDS THE NUMBER WHICH CAN BE
SOLD IN AN ORDERLY MANNER IN SUCH OFFERING WITHIN A PRICE RANGE ACCEPTABLE TO
THE COMPANY, THE COMPANY SHALL INCLUDE IN SUCH REGISTRATION (I) FIRST, THE
SECURITIES THE COMPANY PROPOSES TO SELL, (II) SECOND, THE REGISTRABLE SECURITIES
REQUESTED TO BE INCLUDED IN SUCH REGISTRATION, PRO RATA AMONG THE HOLDERS OF
SUCH REGISTRABLE SECURITIES ON THE BASIS OF THE AMOUNT OF SUCH SECURITIES OWNED
BY EACH SUCH HOLDER, AND (III) THIRD, THE OTHER SECURITIES REQUESTED TO BE
INCLUDED IN SUCH REGISTRATION PRO RATA AMONG THE HOLDERS OF SUCH SECURITIES ON
THE BASIS OF THE AMOUNT OF SUCH SECURITIES SHARES OWNED BY EACH SUCH HOLDER;
PROVIDED, HOWEVER, THAT IN THE EVENT THAT ANY HOLDER OF ALDABRA REGISTRABLE
SECURITIES WAS PREVENTED FROM PARTICIPATING IN A PRIOR REGISTRATION AS A RESULT
OF HIS, HER OR ITS SHARES BEING HELD IN A SHARE ESCROW ACCOUNT, THE PRO RATA
SHARE REFERENCED IN CLAUSE (II) SHALL BE, FOR EACH HOLDER OF REGISTRABLE
SECURITIES REQUESTING INCLUSION OF REGISTRABLE SECURITIES IN THE FIRST PIGGYBACK
REGISTRATION AFTER THE ESCROW RELEASE DATE, DETERMINED AS SUCH HOLDER’S REVISED
PRO RATA SHARE; PROVIDED FURTHER, HOWEVER THAT THE FOREGOING PROVISO SHALL BE
DISREGARDED IF THE REVISED PRO RATA SHARE WAS APPLIED IN A DEMAND REGISTRATION
OR ANOTHER PIGGYBACK REGISTRATION PRIOR TO SUCH PIGGYBACK REGISTRATION. 
NOTWITHSTANDING ANYTHING HEREIN TO


 


4

--------------------------------------------------------------------------------



 


THE CONTRARY, IF THE MANAGING UNDERWRITERS DETERMINE THAT THE INCLUSION OF THE
ALDABRA REGISTRABLE SECURITIES OR REGISTRABLE SECURITIES HELD BY MANAGEMENT OF
THE COMPANY PROPOSED TO BE INCLUDED IN ANY SUCH OFFERING WOULD ADVERSELY AFFECT
THE MARKETABILITY OF SUCH OFFERING, THE COMPANY MAY EXCLUDE SUCH NUMBER OF
ALDABRA REGISTRABLE SECURITIES OR REGISTRABLE SECURITIES HELD BY MANAGEMENT OF
THE COMPANY PRO RATA AS NECESSARY OR DESIRABLE TO NEGATE SUCH ADVERSE IMPACT.


 


(D)   PRIORITY ON SECONDARY REGISTRATIONS.  IF A PIGGYBACK REGISTRATION IS AN
UNDERWRITTEN SECONDARY REGISTRATION ON BEHALF OF HOLDERS OF THE COMPANY’S
SECURITIES OTHER THAN A DEMAND REGISTRATION (A “SECONDARY REGISTRATION”), AND
THE MANAGING UNDERWRITERS ADVISE THE COMPANY THAT IN THEIR OPINION THE NUMBER OF
SECURITIES REQUESTED TO BE INCLUDED IN SUCH REGISTRATION EXCEEDS THE NUMBER
WHICH CAN BE SOLD WITHOUT ADVERSELY AFFECTING THE MARKETABILITY OF THE OFFERING,
THE COMPANY SHALL INCLUDE IN SUCH REGISTRATION (I) FIRST, EXCEPT TO THE EXTENT
OTHERWISE PREVIOUSLY AGREED TO BY HOLDERS OF A MAJORITY OF THE REGISTRABLE
SECURITIES, THE SECURITIES REQUESTED TO BE INCLUDED THEREIN BY THE HOLDERS
REQUESTING SUCH REGISTRATION, TOGETHER WITH THE REGISTRABLE SECURITIES REQUESTED
TO BE INCLUDED IN SUCH REGISTRATION, PRO RATA AMONG THE HOLDERS OF SUCH
SECURITIES AND REGISTRABLE SECURITIES ON THE BASIS OF THE AMOUNT OF SUCH
SECURITIES OWNED BY EACH SUCH HOLDER, AND (II) SECOND, OTHER SECURITIES
REQUESTED TO BE INCLUDED IN SUCH REGISTRATION PRO RATA AMONG THE HOLDERS OF SUCH
SECURITIES ON THE BASIS OF THE AMOUNT OF SUCH SECURITIES OWNED BY EACH SUCH
HOLDER; PROVIDED, HOWEVER, THAT IN THE EVENT THAT ANY HOLDER OF ALDABRA
REGISTRABLE SECURITIES WAS PREVENTED FROM PARTICIPATING IN A PRIOR REGISTRATION
AS A RESULT OF HIS, HER OR ITS SHARES BEING HELD IN A SHARE ESCROW ACCOUNT, THE
PRO RATA SHARE REFERENCED IN CLAUSE (I) SHALL BE, FOR EACH HOLDER OF REGISTRABLE
SECURITIES REQUESTING INCLUSION OF REGISTRABLE SECURITIES IN THE FIRST PIGGYBACK
REGISTRATION AFTER THE ESCROW RELEASE DATE, DETERMINED AS SUCH HOLDER’S REVISED
PRO RATA SHARE; PROVIDED FURTHER, HOWEVER THAT THE FOREGOING PROVISO SHALL BE
DISREGARDED IF THE REVISED PRO RATA SHARE WAS APPLIED IN A DEMAND REGISTRATION
OR ANOTHER PIGGYBACK REGISTRATION PRIOR TO SUCH PIGGYBACK REGISTRATION. 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IF THE MANAGING UNDERWRITERS
DETERMINE THAT THE INCLUSION OF THE ALDABRA REGISTRABLE SECURITIES OR
REGISTRABLE SECURITIES HELD BY MANAGEMENT OF THE COMPANY PROPOSED TO BE INCLUDED
IN ANY SUCH OFFERING WOULD ADVERSELY AFFECT THE MARKETABILITY OF SUCH OFFERING,
THE COMPANY MAY EXCLUDE SUCH NUMBER OF ALDABRA REGISTRABLE SECURITIES OR
REGISTRABLE SECURITIES HELD BY MANAGEMENT OF THE COMPANY PRO RATA AS NECESSARY
OR DESIRABLE TO NEGATE SUCH ADVERSE IMPACT.


 


(E)   SELECTION OF UNDERWRITERS.  IF ANY PIGGYBACK REGISTRATION IS AN
UNDERWRITTEN OFFERING, THE COMPANY WILL HAVE THE RIGHT TO SELECT THE INVESTMENT
BANKER(S) AND MANAGER(S) FOR THE OFFERING.


 


(F)    OBLIGATIONS OF SELLER. DURING SUCH TIME AS ANY HOLDER OF REGISTRABLE
SECURITIES MAY BE ENGAGED IN A DISTRIBUTION OF SECURITIES PURSUANT TO AN
UNDERWRITTEN PIGGYBACK REGISTRATION, SUCH HOLDER SHALL DISTRIBUTE SUCH
SECURITIES ONLY UNDER THE REGISTRATION STATEMENT AND SOLELY IN THE MANNER
DESCRIBED IN THE REGISTRATION STATEMENT.


 


(G)   RIGHT TO TERMINATE REGISTRATION.  THE COMPANY SHALL HAVE THE RIGHT TO
TERMINATE OR WITHDRAW ANY REGISTRATION INITIATED BY IT UNDER THIS SECTION 2
WHETHER OR NOT ANY HOLDER OF REGISTRABLE SECURITIES HAS ELECTED TO INCLUDE
SECURITIES IN SUCH REGISTRATION.  THE REGISTRATION EXPENSES OF SUCH WITHDRAWN
REGISTRATION SHALL BE BORNE BY THE COMPANY IN ACCORDANCE WITH SECTION 5 HEREOF.


 


3.     HOLDBACK AGREEMENTS.


 


(A)   TO THE EXTENT NOT INCONSISTENT WITH APPLICABLE LAW, EACH HOLDER OF
REGISTRABLE SECURITIES SHALL NOT SELL, TRANSFER, MAKE ANY SHORT SALE, GRANT ANY
OPTION FOR THE PURCHASE, OR ENTER INTO ANY HEDGING OR SIMILAR TRANSACTION WITH
THE SAME ECONOMIC EFFECT AS A SALE (INCLUDING SALES PURSUANT TO RULE 144) (A
“SALE TRANSACTION”) OF EQUITY SECURITIES OF THE COMPANY, OR ANY SECURITIES,
WARRANTS, OPTIONS OR RIGHTS CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR
SUCH SECURITIES, DURING THE SEVEN DAYS PRIOR TO


 


5

--------------------------------------------------------------------------------



 


AND THE 90-DAY PERIOD BEGINNING ON THE EFFECTIVE DATE OF ALL UNDERWRITTEN DEMAND
REGISTRATIONS AND ALL UNDERWRITTEN PIGGYBACK REGISTRATIONS, EXCEPT AS PART OF
SUCH UNDERWRITTEN REGISTRATION OR UNLESS THE UNDERWRITERS MANAGING SUCH PUBLIC
OFFERING AGREE IN WRITING; PROVIDED THAT, IN EACH CASE, SUCH RESTRICTIONS WITH
RESPECT TO A PARTICULAR DEMAND REGISTRATION OR PIGGYBACK REGISTRATION (AS
APPLICABLE) SHALL AUTOMATICALLY LAPSE TEN (10) DAYS AFTER SUCH REGISTRATION IS
WITHDRAWN; PROVIDED FURTHER THAT, IN CONNECTION WITH A DEMAND REGISTRATION OR
ANY PIGGYBACK REGISTRATION, THE HOLDERS OF REGISTRABLE SECURITIES REQUESTING
SUCH REGISTRATION SHALL BE ENTITLED, BY NOTICE TO THE HOLDERS OF REGISTRABLE
SECURITIES, TO BEGIN THE LOCK-UP PERIOD FOR EACH HOLDER OF REGISTRABLE
SECURITIES ON THE DATE THAT THE REGISTRATION STATEMENT WITH RESPECT TO SUCH
DEMAND REGISTRATION IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION OR SUCH
LATER DATE AFTER THE FILING OF, BUT PRIOR TO THE EFFECTIVENESS OF, SUCH
REGISTRATION STATEMENT AS MAY BE DETERMINED BY THE HOLDERS OF REGISTRABLE
SECURITIES REQUESTING SUCH DEMAND REGISTRATION.  FURTHERMORE, UPON NOTICE FROM
ANY HOLDER(S) OF REGISTRABLE SECURITIES SUBJECT TO A SHELF REGISTRATION AND WHO
ARE OTHERWISE ENTITLED TO INITIATE A SHELF REGISTRATION HEREUNDER THAT SUCH
HOLDER(S) INTEND TO EFFECT AN UNDERWRITTEN DISTRIBUTION OF REGISTRABLE
SECURITIES PURSUANT TO SUCH SHELF REGISTRATION (UPON RECEIPT OF WHICH, THE
COMPANY WILL PROMPTLY NOTIFY ALL OTHER HOLDERS OF REGISTRABLE SECURITIES OF THE
DATE OF THE COMMENCEMENT OF SUCH DISTRIBUTION), TO THE EXTENT NOT INCONSISTENT
WITH APPLICABLE LAW, EACH HOLDER OF REGISTRABLE SECURITIES SHALL NOT ENGAGE IN A
SALE TRANSACTION OF EQUITY SECURITIES OF THE COMPANY, OR ANY SECURITIES,
WARRANTS, OPTIONS OR RIGHTS CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR
SUCH SECURITIES, DURING THE SEVEN DAYS PRIOR TO AND THE 90-DAY PERIOD BEGINNING
ON THE DATE OF THE COMMENCEMENT OF SUCH DISTRIBUTION.   IF (1) THE COMPANY
ISSUES AN EARNINGS RELEASE OR OTHER MATERIAL NEWS OR A MATERIAL EVENT RELATING
TO THE COMPANY AND ITS SUBSIDIARIES OCCURS DURING THE LAST 17 DAYS OF ANY
HOLDBACK PERIOD DESCRIBED IN CLAUSE (II) ABOVE, OR (2) PRIOR TO THE EXPIRATION
OF ANY HOLDBACK PERIOD DESCRIBED IN CLAUSE (II) ABOVE, THE COMPANY ANNOUNCES
THAT IT WILL RELEASE EARNINGS RESULTS DURING THE 16-DAY PERIOD BEGINNING UPON
THE EXPIRATION OF SUCH PERIOD, THEN TO THE EXTENT NECESSARY FOR A MANAGING OR
CO-MANAGING UNDERWRITER OF A REGISTERED OFFERING REQUIRED HEREUNDER TO COMPLY
WITH NASD RULE 2711(F)(4), THE HOLDBACK PERIODS DESCRIBED IN CLAUSES (I) AND
(II) ABOVE SHALL BE EXTENDED UNTIL 18 DAYS AFTER THE EARNINGS RELEASE OR THE
OCCURRENCE OF THE MATERIAL NEWS OR EVENT, AS THE CASE MAY BE (SUCH PERIOD
REFERRED TO HEREIN AS THE “HOLDBACK EXTENSION”).  THE COMPANY MAY IMPOSE
STOP-TRANSFER INSTRUCTIONS WITH RESPECT TO THE SECURITIES SUBJECT TO THE
FOREGOING RESTRICTION UNTIL THE END OF SUCH PERIOD, INCLUDING ANY PERIOD OF
HOLDBACK EXTENSION.


 


(B)   NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE RESTRICTIONS IN
SECTION 3(A) SHALL NOT APPLY IN THE CASE OF ANY HOLDER OF REGISTRABLE
SECURITIES, TO THE EXTENT THAT SUCH HOLDER PROVIDES TO THE COMPANY AN OPINION OF
NATIONALLY RECOGNIZED OUTSIDE COUNSEL TO THE EFFECT THAT SUCH HOLDER IS
PROHIBITED BY APPLICABLE LAW OR EXERCISE OF FIDUCIARY DUTIES FROM AGREEING TO
WITHHOLD REGISTRABLE SECURITIES FROM SALE OR IS ACTING IN ITS CAPACITY AS A
FIDUCIARY OR INVESTMENT ADVISOR.  WITHOUT LIMITING THE SCOPE OF THE TERM
“FIDUCIARY,” A HOLDER SHALL BE DEEMED TO BE ACTING AS A FIDUCIARY OR AN
INVESTMENT ADVISOR IF ITS ACTIONS OR THE REGISTRABLE SECURITIES PROPOSED TO BE
SOLD ARE SUBJECT TO THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED, OR THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED, OR IF SUCH
REGISTRABLE SECURITIES ARE HELD IN A SEPARATE ACCOUNT UNDER APPLICABLE INSURANCE
LAW OR REGULATION.


 


(C)   THE COMPANY (I) SHALL NOT EFFECT ANY PUBLIC SALE OR DISTRIBUTION OF ITS
EQUITY SECURITIES, OR ANY SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE OR
EXERCISABLE FOR SUCH SECURITIES, DURING (X) THE SEVEN DAYS PRIOR TO AND THE
90-DAY PERIOD BEGINNING ON THE EFFECTIVE DATE OF ALL UNDERWRITTEN DEMAND
REGISTRATIONS, UNDERWRITTEN PIGGYBACK REGISTRATIONS, EXCEPT AS PART OF SUCH
UNDERWRITTEN REGISTRATION OR UNLESS THE UNDERWRITERS MANAGING SUCH PUBLIC
OFFERING AGREE IN WRITING AND (Y) UPON NOTICE FROM ANY HOLDER(S) OF REGISTRABLE
SECURITIES SUBJECT TO A SHELF REGISTRATION AND WHO ARE OTHERWISE ENTITLED TO
INITIATE A SHELF REGISTRATION HEREUNDER THAT SUCH HOLDER(S) INTEND TO EFFECT AN
UNDERWRITTEN DISTRIBUTION OF REGISTRABLE SECURITIES PURSUANT TO SUCH SHELF
REGISTRATION (UPON RECEIPT OF WHICH, THE COMPANY WILL PROMPTLY NOTIFY ALL OTHER
HOLDERS OF REGISTRABLE SECURITIES OF THE DATE OF THE COMMENCEMENT OF SUCH
DISTRIBUTION), THE SEVEN DAYS PRIOR TO AND THE 90-DAY PERIOD BEGINNING ON THE
DATE OF THE COMMENCEMENT OF SUCH DISTRIBUTION, UNLESS, IN EACH CASE, THE
UNDERWRITERS MANAGING THE REGISTERED PUBLIC OFFERING


 


6

--------------------------------------------------------------------------------



 


OTHERWISE AGREE IN WRITING (AND, IN EACH CASE, EXCEPT AS PART OF SUCH
UNDERWRITTEN REGISTRATION OR PURSUANT TO REGISTRATIONS ON FORM S-8 OR ANY
SUCCESSOR FORM), AND (II) SHALL USE REASONABLE BEST EFFORTS TO CAUSE EACH HOLDER
OF AT LEAST 1% (ON A FULLY-DILUTED BASIS) OF ITS COMMON STOCK, OR ANY SECURITIES
CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR COMMON STOCK, PURCHASED FROM
THE COMPANY AT ANY TIME AFTER THE DATE OF THIS AGREEMENT (OTHER THAN IN A
REGISTERED PUBLIC OFFERING) TO AGREE NOT TO EFFECT ANY PUBLIC SALE OR
DISTRIBUTION (INCLUDING SALES PURSUANT TO RULE 144) OF ANY SUCH SECURITIES
DURING SUCH PERIOD (AS EXTENDED BY ANY HOLDBACK EXTENSION), EXCEPT AS PART OF
SUCH UNDERWRITTEN REGISTRATION, IF OTHERWISE PERMITTED, UNLESS THE UNDERWRITERS
MANAGING THE REGISTERED PUBLIC OFFERING OTHERWISE AGREE IN WRITING. 
NOTWITHSTANDING CLAUSE (I)(X) FOREGOING, IN CONNECTION WITH A DEMAND
REGISTRATION, THE HOLDERS OF REGISTRABLE SECURITIES REQUESTING SUCH REGISTRATION
SHALL BE ENTITLED, BY NOTICE TO THE COMPANY, TO BEGIN THE LOCK-UP PERIOD FOR THE
COMPANY ON THE DATE THAT THE REGISTRATION STATEMENT WITH RESPECT TO SUCH DEMAND
REGISTRATION IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION OR SUCH LATER
DATE AFTER THE FILING OF, BUT PRIOR TO THE EFFECTIVENESS OF, SUCH REGISTRATION
STATEMENT AS MAY BE DETERMINED BY THE HOLDERS OF REGISTRABLE SECURITIES
REQUESTING SUCH DEMAND REGISTRATION.


 


(D)   EACH OF THE ALDABRA SHAREHOLDERS AND EACH HOLDER OF REGISTRABLE SECURITIES
THAT IS A MEMBER OF THE COMPANY’S MANAGEMENT AGREES THAT THE RESTRICTIONS ON
TRANSFER IN THIS SECTION 3 ARE IN ADDITION TO, AND NOT IN LIEU OF, ANY OTHER
RESTRICTIONS ON TRANSFER THAT SUCH ALDABRA SHAREHOLDER OR SUCH MANAGEMENT HOLDER
MAY HAVE AGREED TO WITH RESPECT TO ITS SHARES OF COMMON STOCK AND WARRANTS
EXERCISABLE FOR COMMON STOCK.


 


4.     REGISTRATION PROCEDURES.  WHENEVER THE HOLDERS OF REGISTRABLE SECURITIES
HAVE REQUESTED THAT ANY REGISTRABLE SECURITIES BE REGISTERED PURSUANT TO THIS
AGREEMENT, THE COMPANY SHALL USE ITS REASONABLE BEST EFFORTS TO EFFECT THE
REGISTRATION AND THE SALE OF SUCH REGISTRABLE SECURITIES IN ACCORDANCE WITH THE
INTENDED METHOD OF DISPOSITION THEREOF, AND PURSUANT THERETO THE COMPANY SHALL
AS EXPEDITIOUSLY AS PRACTICABLE:


 


(A)   IN ACCORDANCE WITH THE SECURITIES ACT AND ALL APPLICABLE RULES AND
REGULATIONS PROMULGATED THEREUNDER, PREPARE AND FILE WITH THE SECURITIES AND
EXCHANGE COMMISSION A REGISTRATION STATEMENT, AND ALL AMENDMENTS AND SUPPLEMENTS
THERETO AND RELATED PROSPECTUSES, WITH RESPECT TO SUCH REGISTRABLE SECURITIES
AND USE ITS REASONABLE BEST EFFORTS TO CAUSE SUCH REGISTRATION STATEMENT TO
BECOME EFFECTIVE (PROVIDED THAT BEFORE FILING A REGISTRATION STATEMENT OR
PROSPECTUS OR ANY AMENDMENTS OR SUPPLEMENTS THERETO, THE COMPANY SHALL FURNISH
TO THE COUNSEL SELECTED BY THE HOLDERS OF A MAJORITY OF THE REGISTRABLE
SECURITIES COVERED BY SUCH REGISTRATION STATEMENT COPIES OF ALL SUCH DOCUMENTS
PROPOSED TO BE FILED), AND INCLUDE IN ANY SHORT-FORM REGISTRATION SUCH
ADDITIONAL INFORMATION REASONABLY REQUESTED BY A MAJORITY OF THE REGISTRABLE
SECURITIES REGISTERED UNDER THE APPLICABLE REGISTRATION STATEMENT, OR THE
UNDERWRITERS, IF ANY, FOR MARKETING PURPOSES, WHETHER OR NOT REQUIRED BY
APPLICABLE SECURITIES LAWS, BUT ONLY TO THE EXTENT SUCH INFORMATION DOES NOT
CONTRAVENE APPLICABLE SECURITIES LAWS OR INCLUDE INFORMATION NOT READILY IN THE
POSSESSION OF THE COMPANY;


 


(B)   NOTIFY EACH HOLDER OF REGISTRABLE SECURITIES OF THE EFFECTIVENESS OF EACH
REGISTRATION STATEMENT FILED HEREUNDER AND PREPARE AND FILE WITH THE SECURITIES
AND EXCHANGE COMMISSION SUCH AMENDMENTS AND SUPPLEMENTS TO SUCH REGISTRATION
STATEMENT AND THE PROSPECTUS USED IN CONNECTION THEREWITH AS MAY BE NECESSARY TO
KEEP SUCH REGISTRATION STATEMENT EFFECTIVE FOR A PERIOD OF NOT LESS THAN 180
DAYS (OR IN THE CASE OF A SHELF REGISTRATION, ENDING ON THE EARLIEST OF (1) THE
DATE ON WHICH ALL REGISTRABLE SECURITIES HAVE BEEN SOLD PURSUANT TO THE SHELF
REGISTRATION OR HAVE OTHERWISE CEASED TO BE REGISTRABLE SECURITIES, (2) THE
SECOND ANNIVERSARY OF THE EFFECTIVE DATE OF SUCH SHELF REGISTRATION, (3) SUCH
OTHER DATE DETERMINED BY THE HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES
REQUESTING SUCH SHELF REGISTRATION AND (4) WHEN ALL SUCH REGISTRABLE SECURITIES
ARE FREELY SALEABLE UNDER RULES 144 AND 145 UNDER THE SECURITIES ACT) AND COMPLY
WITH THE PROVISIONS OF THE SECURITIES ACT WITH RESPECT TO THE DISPOSITION OF ALL
SECURITIES COVERED BY SUCH REGISTRATION STATEMENT DURING SUCH PERIOD IN
ACCORDANCE WITH


 


7

--------------------------------------------------------------------------------



 


THE INTENDED METHODS OF DISPOSITION BY THE SELLERS THEREOF SET FORTH IN SUCH
REGISTRATION STATEMENT; PROVIDED, HOWEVER, THAT AT ANY TIME, UPON WRITTEN NOTICE
TO THE PARTICIPATING HOLDERS OF REGISTRABLE SECURITIES AND FOR A PERIOD NOT TO
EXCEED SIXTY (60) DAYS THEREAFTER (THE “SUSPENSION PERIOD”), THE COMPANY MAY
DELAY THE FILING OR EFFECTIVENESS OF ANY REGISTRATION STATEMENT OR SUSPEND THE
USE OR EFFECTIVENESS OF ANY REGISTRATION STATEMENT (AND THE HOLDERS OF
REGISTRABLE SECURITIES HEREBY AGREE NOT TO OFFER OR SELL ANY REGISTRABLE
SECURITIES PURSUANT TO SUCH REGISTRATION STATEMENT DURING THE SUSPENSION PERIOD)
IF THE COMPANY REASONABLY BELIEVES THAT THERE IS OR MAY BE IN EXISTENCE MATERIAL
NONPUBLIC INFORMATION OR EVENTS INVOLVING THE COMPANY OR ANY OF ITS
SUBSIDIARIES, THE FAILURE OF WHICH TO BE DISCLOSED IN THE PROSPECTUS INCLUDED IN
THE REGISTRATION STATEMENT COULD RESULT IN A VIOLATION (AS DEFINED IN
SECTION 6(A)).  DURING ANY SUCH SUSPENSION PERIOD, AND AS MAY BE EXTENDED
HEREUNDER, THE COMPANY SHALL USE ITS REASONABLE BEST EFFORTS TO CORRECT OR
UPDATE ANY DISCLOSURE CAUSING THE COMPANY TO PROVIDE NOTICE OF THE SUSPENSION
PERIOD AND TO FILE AND CAUSE TO BECOME EFFECTIVE OR TERMINATE THE SUSPENSION OF
USE OR EFFECTIVENESS, AS THE CASE MAY BE, OF THE SUBJECT REGISTRATION
STATEMENT.  IN THE EVENT THAT THE COMPANY SHALL EXERCISE ITS RIGHT TO DELAY OR
SUSPEND THE FILING OR EFFECTIVENESS OF A REGISTRATION HEREUNDER, THE APPLICABLE
TIME PERIOD DURING WHICH THE REGISTRATION STATEMENT IS TO REMAIN EFFECTIVE SHALL
BE EXTENDED BY A PERIOD OF TIME EQUAL TO THE DURATION OF THE SUSPENSION PERIOD. 
THE COMPANY MAY EXTEND THE SUSPENSION PERIOD FOR AN ADDITIONAL CONSECUTIVE SIXTY
(60) DAYS WITH THE CONSENT OF THE HOLDERS OF A MAJORITY OF THE REGISTRABLE
SECURITIES REGISTERED UNDER THE APPLICABLE REGISTRATION STATEMENT, WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD.  IF SO DIRECTED BY THE COMPANY, ALL HOLDERS
OF REGISTRABLE SECURITIES REGISTERING SHARES UNDER SUCH REGISTRATION STATEMENT
SHALL (I) NOT OFFER TO SELL ANY REGISTRABLE SECURITIES PURSUANT TO THE
REGISTRATION STATEMENT DURING THE PERIOD IN WHICH THE DELAY OR SUSPENSION IS IN
EFFECT AFTER RECEIVING NOTICE OF SUCH DELAY OR SUSPENSION; AND (II) USE THEIR
REASONABLE BEST EFFORTS TO DELIVER TO THE COMPANY (AT THE COMPANY’S EXPENSE) ALL
COPIES, OTHER THAN PERMANENT FILE COPIES THEN IN SUCH HOLDERS’ POSSESSION, OF
THE PROSPECTUS RELATING TO SUCH REGISTRABLE SECURITIES CURRENT AT THE TIME OF
RECEIPT OF SUCH NOTICE;


 


(C)   FURNISH TO EACH SELLER OF REGISTRABLE SECURITIES THEREUNDER SUCH NUMBER OF
COPIES OF SUCH REGISTRATION STATEMENT, EACH AMENDMENT AND SUPPLEMENT THERETO,
THE PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT (INCLUDING EACH
PRELIMINARY PROSPECTUS), EACH FREE WRITING PROSPECTUS AND SUCH OTHER DOCUMENTS
AS SUCH SELLER MAY REASONABLY REQUEST IN ORDER TO FACILITATE THE DISPOSITION OF
THE REGISTRABLE SECURITIES OWNED BY SUCH SELLER;


 


(D)   USE ITS REASONABLE BEST EFFORTS TO REGISTER OR QUALIFY SUCH REGISTRABLE
SECURITIES UNDER SUCH OTHER SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS AS
ANY SELLER REASONABLY REQUESTS AND DO ANY AND ALL OTHER ACTS AND THINGS WHICH
MAY BE REASONABLY NECESSARY OR ADVISABLE TO ENABLE SUCH SELLER TO CONSUMMATE THE
DISPOSITION IN SUCH JURISDICTIONS OF THE REGISTRABLE SECURITIES OWNED BY SUCH
SELLER (PROVIDED THAT THE COMPANY SHALL NOT BE REQUIRED TO (I) QUALIFY GENERALLY
TO DO BUSINESS IN ANY JURISDICTION WHERE IT WOULD NOT OTHERWISE BE REQUIRED TO
QUALIFY BUT FOR THIS SUBSECTION OR (II) CONSENT TO GENERAL SERVICE OF PROCESS IN
ANY SUCH JURISDICTION OR (III) SUBJECT ITSELF TO TAXATION IN ANY SUCH
JURISDICTION);


 


(E)   NOTIFY EACH SELLER OF SUCH REGISTRABLE SECURITIES, (I) PROMPTLY AFTER IT
RECEIVES NOTICE THEREOF, OF THE DATE AND TIME WHEN SUCH REGISTRATION STATEMENT
AND EACH POST-EFFECTIVE AMENDMENT THERETO HAS BECOME EFFECTIVE OR A PROSPECTUS
OR SUPPLEMENT TO ANY PROSPECTUS RELATING TO A REGISTRATION STATEMENT HAS BEEN
FILED AND WHEN ANY REGISTRATION OR QUALIFICATION HAS BECOME EFFECTIVE UNDER A
STATE SECURITIES OR BLUE SKY LAW OR ANY EXEMPTION THEREUNDER HAS BEEN OBTAINED,
(II) PROMPTLY AFTER RECEIPT THEREOF, OF ANY REQUEST BY THE SECURITIES AND
EXCHANGE COMMISSION FOR THE AMENDMENT OR SUPPLEMENTING OF SUCH REGISTRATION
STATEMENT OR PROSPECTUS OR FOR ADDITIONAL INFORMATION, AND (III) AT ANY TIME
WHEN A PROSPECTUS RELATING THERETO IS REQUIRED TO BE DELIVERED UNDER THE
SECURITIES ACT, OF THE HAPPENING OF ANY EVENT AS A RESULT OF WHICH THE
PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT CONTAINS AN UNTRUE STATEMENT
OF A MATERIAL FACT OR OMITS ANY FACT NECESSARY TO MAKE THE STATEMENTS THEREIN
NOT MISLEADING, AND, AT THE REQUEST OF ANY SUCH SELLER, THE COMPANY SHALL
PREPARE A SUPPLEMENT OR AMENDMENT TO SUCH PROSPECTUS SO THAT, AS


 


8

--------------------------------------------------------------------------------



 


THEREAFTER DELIVERED TO THE PURCHASERS OF SUCH REGISTRABLE SECURITIES, SUCH
PROSPECTUS SHALL NOT CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO
STATE ANY FACT NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING;


 


(F)    PREPARE AND FILE PROMPTLY WITH THE SECURITIES AND EXCHANGE COMMISSION,
AND NOTIFY SUCH HOLDERS OF REGISTRABLE SECURITIES PRIOR TO THE FILING OF, SUCH
AMENDMENTS OR SUPPLEMENTS TO SUCH REGISTRATION STATEMENT OR PROSPECTUS AS MAY BE
NECESSARY TO CORRECT ANY STATEMENTS OR OMISSIONS IF, AT THE TIME WHEN A
PROSPECTUS RELATING TO SUCH SECURITIES IS REQUIRED TO BE DELIVERED UNDER THE
SECURITIES ACT, WHEN ANY EVENT HAS OCCURRED AS THE RESULT OF WHICH ANY SUCH
PROSPECTUS OR ANY OTHER PROSPECTUS AS THEN IN EFFECT WOULD INCLUDE AN UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, AND,
IN CASE AN OF SUCH HOLDERS OF REGISTRABLE SECURITIES OR ANY UNDERWRITER FOR ANY
SUCH HOLDERS IS REQUIRED TO DELIVER A PROSPECTUS AT A TIME WHEN THE PROSPECTUS
THEN IN CIRCULATION IS NOT IN COMPLIANCE WITH THE SECURITIES ACT OR THE
RULES AND REGULATIONS PROMULGATED THEREUNDER, THE COMPANY SHALL USE ITS
REASONABLE BEST EFFORTS TO PREPARE PROMPTLY UPON REQUEST OF ANY SUCH HOLDER OR
UNDERWRITER SUCH AMENDMENTS OR SUPPLEMENTS TO SUCH REGISTRATION STATEMENT AND
PROSPECTUS AS MAY BE NECESSARY IN ORDER FOR SUCH PROSPECTUS TO COMPLY WITH THE
REQUIREMENTS OF THE SECURITIES ACT AND SUCH RULES AND REGULATIONS;


 


(G)   CAUSE ALL SUCH REGISTRABLE SECURITIES TO BE LISTED ON EACH SECURITIES
EXCHANGE ON WHICH SIMILAR SECURITIES ISSUED BY THE COMPANY ARE THEN LISTED;


 


(H)   PROVIDE A TRANSFER AGENT AND REGISTRAR FOR ALL SUCH REGISTRABLE SECURITIES
NOT LATER THAN THE EFFECTIVE DATE OF SUCH REGISTRATION STATEMENT;


 


(I)    ENTER INTO AND PERFORM SUCH CUSTOMARY AGREEMENTS (INCLUDING UNDERWRITING
AGREEMENTS IN CUSTOMARY FORM) AND TAKE ALL SUCH OTHER ACTIONS AS THE HOLDERS OF
A MAJORITY OF THE REGISTRABLE SECURITIES BEING SOLD OR THE UNDERWRITERS, IF ANY,
REASONABLY REQUEST IN ORDER TO EXPEDITE OR FACILITATE THE DISPOSITION OF SUCH
REGISTRABLE SECURITIES (INCLUDING, WITHOUT LIMITATION, PARTICIPATION IN “ROAD
SHOWS,” INVESTOR PRESENTATIONS AND MARKETING EVENTS AND EFFECTING A STOCK SPLIT
OR A COMBINATION OF SHARES);


 


(J)    MAKE AVAILABLE FOR INSPECTION BY ANY SELLER OF REGISTRABLE SECURITIES,
ANY UNDERWRITER PARTICIPATING IN ANY DISPOSITION PURSUANT TO SUCH REGISTRATION
STATEMENT AND ANY ATTORNEY, ACCOUNTANT OR OTHER AGENT RETAINED BY ANY SUCH
SELLER OR UNDERWRITER, ALL FINANCIAL AND OTHER RECORDS, PERTINENT CORPORATE
DOCUMENTS AND PROPERTIES OF THE COMPANY, AND CAUSE THE COMPANY’S OFFICERS,
DIRECTORS, EMPLOYEES AND INDEPENDENT ACCOUNTANTS TO SUPPLY ALL INFORMATION
REASONABLY REQUESTED BY ANY SUCH SELLER, UNDERWRITER, ATTORNEY, ACCOUNTANT OR
AGENT IN CONNECTION WITH SUCH REGISTRATION STATEMENT;


 


(K)   TAKE ALL REASONABLE ACTIONS TO ENSURE THAT ANY FREE-WRITING PROSPECTUS
UTILIZED IN CONNECTION WITH ANY DEMAND REGISTRATION OR PIGGYBACK REGISTRATION
HEREUNDER COMPLIES IN ALL MATERIAL RESPECTS WITH THE SECURITIES ACT, IS FILED IN
ACCORDANCE WITH THE SECURITIES ACT TO THE EXTENT REQUIRED THEREBY, IS RETAINED
IN ACCORDANCE WITH THE SECURITIES ACT TO THE EXTENT REQUIRED THEREBY AND, WHEN
TAKEN TOGETHER WITH THE RELATED PROSPECTUS, WILL NOT CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY TO MAKE
THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING;


 


(L)    OTHERWISE USE ITS REASONABLE BEST EFFORTS TO COMPLY WITH ALL APPLICABLE
RULES AND REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION, AND MAKE
AVAILABLE TO ITS SECURITY HOLDERS, AS SOON AS REASONABLY PRACTICABLE, AN
EARNINGS STATEMENT COVERING THE PERIOD OF AT LEAST TWELVE MONTHS BEGINNING WITH
THE FIRST DAY OF THE COMPANY’S FIRST FULL CALENDAR QUARTER AFTER THE EFFECTIVE
DATE OF THE


 


9

--------------------------------------------------------------------------------



 


REGISTRATION STATEMENT, WHICH EARNINGS STATEMENT SHALL SATISFY THE PROVISIONS OF
SECTION 11(A) OF THE SECURITIES ACT AND RULE 158 THEREUNDER;


 


(M)  PERMIT ANY HOLDER OF REGISTRABLE SECURITIES WHICH HOLDER, IN ITS SOLE AND
EXCLUSIVE JUDGMENT, MIGHT BE DEEMED TO BE AN UNDERWRITER OR A CONTROLLING PERSON
OF THE COMPANY, TO PARTICIPATE IN THE PREPARATION OF SUCH REGISTRATION OR
COMPARABLE STATEMENT AND TO REQUIRE THE INSERTION THEREIN OF MATERIAL, FURNISHED
TO THE COMPANY IN WRITING, WHICH IN THE REASONABLE JUDGMENT OF SUCH HOLDER AND
ITS COUNSEL SHOULD BE INCLUDED;


 


(N)   THE COMPANY AGREES TO FILE ALL REPORTS AND SUPPLEMENTS WHICH ARE REQUIRED
TO BE FILED BY THE COMPANY UNDER THE SECURITIES ACT SO THAT IT MAY BE ELIGIBLE
TO EFFECT ANY REGISTRATION OF REGISTRABLE SECURITIES ON FORM S-3 OR ANY
COMPARABLE FORM, SUCCESSOR FORM OR OTHER FORM IF SUCH FORM IS AVAILABLE FOR USE
BY THE COMPANY;


 


(O)   OBTAIN ONE OR MORE COMFORT LETTERS, DATED THE EFFECTIVE DATE OF SUCH
REGISTRATION STATEMENT (AND, IF SUCH REGISTRATION INCLUDES AN UNDERWRITTEN
PUBLIC OFFERING, DATED THE DATE OF THE CLOSING UNDER THE UNDERWRITING
AGREEMENT), SIGNED BY THE COMPANY’S INDEPENDENT PUBLIC ACCOUNTANTS (AND, UNLESS
WAIVED IN WRITING BY HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES
PARTICIPATING IN SUCH REGISTRATION, ON WHICH THE HOLDERS OF REGISTRABLE
SECURITIES PARTICIPATING IN SUCH REGISTRATION ARE EXPRESSLY ENTITLED TO RELY) IN
THE THEN-CURRENT CUSTOMARY FORM AND COVERING SUCH MATTERS OF THE TYPE
CUSTOMARILY COVERED FROM TIME TO TIME BY COMFORT LETTERS AS THE HOLDERS OF A
MAJORITY OF THE REGISTRABLE SECURITIES BEING SOLD REASONABLY REQUEST;


 


(P)   PROVIDE A LEGAL OPINION OF THE COMPANY’S OUTSIDE COUNSEL (AND, UNLESS
WAIVED IN WRITING BY HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES
PARTICIPATING IN SUCH REGISTRATION, ON WHICH THE HOLDERS OF REGISTRABLE
SECURITIES PARTICIPATING IN SUCH REGISTRATION ARE EXPRESSLY ENTITLED TO RELY),
DATED THE EFFECTIVE DATE OF SUCH REGISTRATION STATEMENT (AND, IF SUCH
REGISTRATION INCLUDES AN UNDERWRITTEN PUBLIC OFFERING, DATED THE DATE OF THE
CLOSING UNDER THE UNDERWRITING AGREEMENT), WITH RESPECT TO THE REGISTRATION
STATEMENT, EACH AMENDMENT AND SUPPLEMENT THERETO, THE PROSPECTUS INCLUDED
THEREIN (INCLUDING THE PRELIMINARY PROSPECTUS) AND SUCH OTHER DOCUMENTS RELATING
THERETO IN THE THEN-CURRENT CUSTOMARY FORM AND COVERING SUCH MATTERS OF THE TYPE
CUSTOMARILY COVERED FROM TIME TO TIME BY LEGAL OPINIONS OF SUCH NATURE; AND


 


(Q)   USE ITS REASONABLE BEST EFFORTS TO PREVENT THE ISSUANCE OF ANY STOP ORDER
SUSPENDING THE EFFECTIVENESS OF A REGISTRATION STATEMENT, OR OF ANY ORDER
SUSPENDING OR PREVENTING THE USE OF ANY RELATED PROSPECTUS OR SUSPENDING THE
QUALIFICATION OF ANY COMMON STOCK INCLUDED IN SUCH REGISTRATION STATEMENT FOR
SALE IN ANY JURISDICTION, AND IN THE EVENT OF THE ISSUANCE OF ANY SUCH STOP
ORDER OR OTHER SUCH ORDER THE COMPANY SHALL ADVISE SUCH HOLDERS OF REGISTRABLE
SECURITIES OF SUCH STOP ORDER OR OTHER SUCH ORDER PROMPTLY AFTER IT SHALL
RECEIVE NOTICE OR OBTAIN KNOWLEDGE THEREOF AND SHALL USE ITS REASONABLE BEST
EFFORTS PROMPTLY TO OBTAIN THE WITHDRAWAL OF SUCH ORDER.


 

If any such registration or comparable statement refers to any holder by name or
otherwise as the holder of any securities of the Company and if, in its sole and
exclusive judgment, such holder is or might be deemed to be an underwriter or a
controlling person of the Company, such holder shall have the right to require
(i) the insertion therein of language, in form and substance satisfactory to
such holder and presented to the Company in writing, to the effect that the
holding by such holder of such securities is not to be construed as a
recommendation by such holder of the investment quality of the Company’s
securities covered thereby and that such holding does not imply that such holder
shall assist in meeting any future financial requirements of the Company, or
(ii) in the event that such reference to such holder by name or otherwise is not
required by the Securities Act or any similar Federal statute then in force, the
deletion of the reference to such holder; provided that with respect to this
clause (ii) such holder shall furnish to the

 

10

--------------------------------------------------------------------------------


 

Company an opinion of counsel to such effect, which opinion and counsel shall be
reasonably satisfactory to the Company.

 


5.     REGISTRATION EXPENSES.


 


(A)   SUBJECT TO SECTION 5(B), ALL EXPENSES INCIDENT TO THE COMPANY’S
PERFORMANCE OF OR COMPLIANCE WITH THIS AGREEMENT, INCLUDING WITHOUT LIMITATION
ALL REGISTRATION AND FILING FEES, FEES AND EXPENSES OF COMPLIANCE WITH
SECURITIES OR BLUE SKY LAWS, PRINTING EXPENSES, TRAVEL EXPENSES, FILING
EXPENSES, MESSENGER AND DELIVERY EXPENSES, FEES AND DISBURSEMENTS OF CUSTODIANS,
FEES AND DISBURSEMENTS OF COUNSEL FOR THE COMPANY AND FEES AND DISBURSEMENTS OF
ALL INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS, UNDERWRITERS (INCLUDING, IF
NECESSARY, A “QUALIFIED INDEPENDENT UNDERWRITER” WITHIN THE MEANING OF THE
RULES OF THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC.) (EXCLUDING
UNDERWRITING DISCOUNTS AND COMMISSIONS) AND OTHER PERSONS RETAINED BY THE
COMPANY (ALL SUCH EXPENSES BEING HEREIN CALLED “REGISTRATION EXPENSES”), SHALL
BE BORNE BY THE COMPANY, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, EXCEPT THAT THE COMPANY SHALL, IN ANY EVENT, PAY ITS INTERNAL
EXPENSES (INCLUDING, WITHOUT LIMITATION, ALL SALARIES AND EXPENSES OF ITS
OFFICERS AND EMPLOYEES PERFORMING LEGAL OR ACCOUNTING DUTIES), THE EXPENSE OF
ANY ANNUAL AUDIT OR QUARTERLY REVIEW, THE EXPENSE OF ANY LIABILITY INSURANCE AND
THE EXPENSES AND FEES FOR LISTING THE SECURITIES TO BE REGISTERED ON EACH
SECURITIES EXCHANGE ON WHICH SIMILAR SECURITIES ISSUED BY THE COMPANY ARE THEN
LISTED OR ON THE NASD AUTOMATED QUOTATION SYSTEM (OR ANY SUCCESSOR OR SIMILAR
SYSTEM).


 


(B)   IN CONNECTION WITH EACH DEMAND REGISTRATION, EACH PIGGYBACK REGISTRATION
AND EACH SHELF REGISTRATION (AND EACH UNDERWRITTEN DISTRIBUTION OF REGISTRABLE
SECURITIES PURSUANT TO A SHELF REGISTRATION), THE COMPANY SHALL REIMBURSE THE
HOLDERS OF REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION FOR THE
REASONABLE FEES AND DISBURSEMENTS OF (I) ONE COUNSEL (IN ADDITION TO LOCAL
COUNSEL) CHOSEN BY THE HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES
INCLUDED IN SUCH REGISTRATION AND (II) EACH ADDITIONAL COUNSEL RETAINED BY ANY
HOLDER OF REGISTRABLE SECURITIES, BUT IN THE CASE OF THIS CLAUSE (II) ONLY TO
THE EXTENT SUCH FEES AND DISBURSEMENTS WERE INCURRED FOR THE PURPOSE OF
RENDERING A LEGAL OPINION ON BEHALF OF SUCH HOLDER IN CONNECTION WITH ANY
UNDERWRITTEN DEMAND REGISTRATION, UNDERWRITTEN PIGGYBACK REGISTRATION OR
UNDERWRITTEN DISTRIBUTION OF REGISTRABLE SECURITIES PURSUANT TO A SHELF
REGISTRATION).  OTHERWISE, ALL FEES AND EXPENSES OF SUCH COUNSEL SHALL BE BORNE
BY THE HOLDER OR HOLDERS OF REGISTRABLE SECURITIES FOR WHOM SUCH SERVICES WERE
RENDERED.


 


(C)   TO THE EXTENT REGISTRATION EXPENSES ARE NOT REQUIRED TO BE PAID BY THE
COMPANY OR, IN ACCORDANCE WITH THE LAST SENTENCE OF SECTION 5(B), BORNE BY A
PARTICULAR HOLDER OF REGISTRABLE SECURITIES, EACH HOLDER OF SECURITIES INCLUDED
IN ANY REGISTRATION HEREUNDER SHALL PAY THOSE REGISTRATION EXPENSES ALLOCABLE TO
THE REGISTRATION OF SUCH HOLDER’S SECURITIES SO INCLUDED, INCLUDING ANY
UNDERWRITING DISCOUNTS OR COMMISSIONS, AND ANY REGISTRATION EXPENSES NOT SO
ALLOCABLE SHALL BE BORNE BY ALL SELLERS OF SECURITIES INCLUDED IN SUCH
REGISTRATION IN PROPORTION TO THE AGGREGATE SELLING PRICE OF THE SECURITIES TO
BE SO REGISTERED.


 


6.     INDEMNIFICATION.


 


(A)   THE COMPANY AGREES TO INDEMNIFY, TO THE EXTENT PERMITTED BY LAW, EACH
HOLDER OF REGISTRABLE SECURITIES, ITS OFFICERS AND DIRECTORS AND EACH PERSON WHO
CONTROLS SUCH HOLDER (WITHIN THE MEANING OF THE SECURITIES ACT) AGAINST ALL
LOSSES, CLAIMS, ACTIONS, DAMAGES, LIABILITIES AND EXPENSES CAUSED BY ANY OF THE
FOLLOWING STATEMENTS, OMISSIONS OR VIOLATIONS (EACH A “VIOLATION”) BY THE
COMPANY:  (I) ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF MATERIAL FACT CONTAINED
IN ANY REGISTRATION STATEMENT, PROSPECTUS, PRELIMINARY PROSPECTUS OR
FREE-WRITING PROSPECTUS OR ANY AMENDMENT THEREOF OR SUPPLEMENT THERETO OR ANY
OMISSION OR ALLEGED OMISSION OF A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, OR (II) ANY VIOLATION
OR ALLEGED VIOLATION BY THE COMPANY OF THE


 


11

--------------------------------------------------------------------------------



 


SECURITIES ACT OR ANY OTHER SIMILAR FEDERAL OR STATE SECURITIES LAWS OR ANY
RULE OR REGULATION PROMULGATED THEREUNDER APPLICABLE TO THE COMPANY AND RELATING
TO ACTION OR INACTION REQUIRED OF THE COMPANY IN CONNECTION WITH ANY SUCH
REGISTRATION, QUALIFICATION OR COMPLIANCE; PROVIDED THAT THE COMPANY SHALL HAVE
NO OBLIGATION TO PROVIDE THE INDEMNIFICATION SET FORTH IN THIS SECTION 6(A) TO
ANY HOLDER TO THE EXTENT SUCH VIOLATION AROSE FROM A STATEMENT PROVIDED IN
WRITING TO THE COMPANY BY SUCH HOLDER FOR INCLUSION IN SUCH REGISTRATION
STATEMENT, PROSPECTUS, PRELIMINARY PROSPECTUS OR FREE-WRITING PROSPECTUS OR ANY
AMENDMENT THEREOF OR SUPPLEMENT THERETO.  THE COMPANY SHALL PAY TO EACH HOLDER
OF REGISTRABLE SECURITIES, ITS OFFICERS AND DIRECTORS AND EACH PERSON WHO
CONTROLS SUCH HOLDER (WITHIN THE MEANING OF THE SECURITIES ACT) ENTITLED TO SUCH
INDEMNIFICATION, AS INCURRED, ANY LEGAL AND ANY OTHER EXPENSES REASONABLY
INCURRED IN CONNECTION WITH INVESTIGATING, PREPARING OR DEFENDING ANY SUCH
CLAIM, LOSS, DAMAGE, LIABILITY OR ACTION, EXCEPT INSOFAR AS THE SAME ARE CAUSED
BY OR CONTAINED IN ANY INFORMATION FURNISHED IN WRITING TO THE COMPANY BY SUCH
HOLDER EXPRESSLY FOR USE THEREIN.  IN CONNECTION WITH AN UNDERWRITTEN OFFERING,
THE COMPANY SHALL INDEMNIFY SUCH UNDERWRITERS, THEIR OFFICERS AND DIRECTORS AND
EACH PERSON WHO CONTROLS SUCH UNDERWRITERS (WITHIN THE MEANING OF THE SECURITIES
ACT) TO THE SAME EXTENT AS PROVIDED ABOVE WITH RESPECT TO THE INDEMNIFICATION OF
THE HOLDERS OF REGISTRABLE SECURITIES.


 


(B)   IN CONNECTION WITH ANY REGISTRATION STATEMENT IN WHICH A HOLDER OF
REGISTRABLE SECURITIES IS PARTICIPATING, EACH SUCH HOLDER SHALL FURNISH TO THE
COMPANY IN WRITING SUCH INFORMATION AND AFFIDAVITS AS THE COMPANY REASONABLY
REQUESTS FOR USE IN CONNECTION WITH ANY SUCH REGISTRATION STATEMENT OR
PROSPECTUS AND, TO THE EXTENT PERMITTED BY LAW, SHALL INDEMNIFY THE COMPANY, ITS
DIRECTORS AND OFFICERS AND EACH PERSON WHO CONTROLS THE COMPANY (WITHIN THE
MEANING OF THE SECURITIES ACT) AGAINST ANY LOSSES, CLAIMS, DAMAGES, LIABILITIES
AND EXPENSES RESULTING FROM ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF MATERIAL
FACT CONTAINED IN THE REGISTRATION STATEMENT, PROSPECTUS OR PRELIMINARY
PROSPECTUS OR ANY AMENDMENT THEREOF OR SUPPLEMENT THERETO OR ANY OMISSION OR
ALLEGED OMISSION OF A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY
TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, BUT ONLY TO THE EXTENT THAT SUCH
UNTRUE STATEMENT OR OMISSION IS CONTAINED IN ANY INFORMATION OR AFFIDAVIT SO
FURNISHED IN WRITING BY SUCH HOLDER; PROVIDED THAT THE OBLIGATION TO INDEMNIFY
SHALL BE INDIVIDUAL, NOT JOINT AND SEVERAL, FOR EACH HOLDER AND SHALL BE LIMITED
TO THE NET AMOUNT OF PROCEEDS RECEIVED BY SUCH HOLDER FROM THE SALE OF
REGISTRABLE SECURITIES PURSUANT TO SUCH REGISTRATION STATEMENT.


 


(C)   ANY PERSON ENTITLED TO INDEMNIFICATION HEREUNDER SHALL (I) GIVE PROMPT
WRITTEN NOTICE TO THE INDEMNIFYING PARTY OF ANY CLAIM WITH RESPECT TO WHICH IT
SEEKS INDEMNIFICATION (PROVIDED THAT THE FAILURE TO GIVE PROMPT NOTICE SHALL NOT
IMPAIR ANY PERSON’S RIGHT TO INDEMNIFICATION HEREUNDER TO THE EXTENT SUCH
FAILURE HAS NOT PREJUDICED THE INDEMNIFYING PARTY) AND (II) UNLESS IN SUCH
INDEMNIFIED PARTY’S REASONABLE JUDGMENT A CONFLICT OF INTEREST BETWEEN SUCH
INDEMNIFIED AND INDEMNIFYING PARTIES MAY EXIST WITH RESPECT TO SUCH CLAIM,
PERMIT SUCH INDEMNIFYING PARTY TO ASSUME THE DEFENSE OF SUCH CLAIM WITH COUNSEL
REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY.  IF SUCH DEFENSE IS ASSUMED,
THE INDEMNIFYING PARTY SHALL NOT BE SUBJECT TO ANY LIABILITY FOR ANY SETTLEMENT
MADE BY THE INDEMNIFIED PARTY WITHOUT ITS CONSENT (BUT SUCH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD, CONDITIONED OR DELAYED).  AN INDEMNIFYING PARTY WHO IS
NOT ENTITLED TO, OR ELECTS NOT TO, ASSUME THE DEFENSE OF A CLAIM SHALL NOT BE
OBLIGATED TO PAY THE FEES AND EXPENSES OF MORE THAN ONE COUNSEL FOR ALL PARTIES
INDEMNIFIED BY SUCH INDEMNIFYING PARTY WITH RESPECT TO SUCH CLAIM, UNLESS IN THE
REASONABLE JUDGMENT OF ANY INDEMNIFIED PARTY A CONFLICT OF INTEREST MAY EXIST
BETWEEN SUCH INDEMNIFIED PARTY AND ANY OTHER OF SUCH INDEMNIFIED PARTIES WITH
RESPECT TO SUCH CLAIM. IN SUCH INSTANCE, THE CONFLICTING INDEMNIFIED PARTIES
SHALL HAVE A RIGHT TO RETAIN ONE SEPARATE COUNSEL, CHOSEN BY THE HOLDERS OF A
MAJORITY OF THE REGISTRABLE SECURITIES INCLUDED IN THE REGISTRATION, AT THE
EXPENSE OF THE INDEMNIFYING PARTY.  NO INDEMNIFYING PARTY, IN THE DEFENSE OF
SUCH CLAIM OR LITIGATION, SHALL, EXCEPT WITH THE CONSENT OF EACH INDEMNIFIED
PARTY, CONSENT TO THE ENTRY OF ANY JUDGMENT OR ENTER INTO ANY SETTLEMENT WHICH
DOES NOT INCLUDE AS AN UNCONDITIONAL TERM THEREOF THE GIVING BY THE CLAIMANT OR
PLAINTIFF TO SUCH INDEMNIFIED PARTY OF A RELEASE FROM ALL LIABILITY IN RESPECT
TO SUCH CLAIM OR LITIGATION.


 


12

--------------------------------------------------------------------------------



 


(D)   IF THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION 6 IS HELD BY A COURT
OF COMPETENT JURISDICTION TO BE UNAVAILABLE TO AN INDEMNIFIED PARTY OR IS
OTHERWISE UNENFORCEABLE WITH RESPECT TO ANY LOSS, CLAIM, DAMAGE, LIABILITY OR
ACTION REFERRED TO HEREIN, THEN THE INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING
SUCH INDEMNIFIED PARTY HEREUNDER, SHALL CONTRIBUTE TO THE AMOUNTS PAID OR
PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LOSS, CLAIM, DAMAGE,
LIABILITY OR ACTION IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE
FAULT OF THE INDEMNIFYING PARTY ON THE ONE HAND AND OF THE INDEMNIFIED PARTY ON
THE OTHER HAND IN CONNECTION WITH THE STATEMENTS OR OMISSIONS WHICH RESULTED IN
SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION AS WELL AS ANY OTHER RELEVANT
EQUITABLE CONSIDERATIONS; PROVIDED THAT THE MAXIMUM AMOUNT OF LIABILITY IN
RESPECT OF SUCH CONTRIBUTION SHALL BE LIMITED, IN THE CASE OF EACH SELLER OF
REGISTRABLE SECURITIES, TO AN AMOUNT EQUAL TO THE NET PROCEEDS ACTUALLY RECEIVED
BY SUCH SELLER FROM THE SALE OF REGISTRABLE SECURITIES EFFECTED PURSUANT TO SUCH
REGISTRATION.  THE RELATIVE FAULT OF THE INDEMNIFYING PARTY AND OF THE
INDEMNIFIED PARTY SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS,
WHETHER THE UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR THE
OMISSION TO STATE A MATERIAL FACT RELATES TO INFORMATION SUPPLIED BY THE
INDEMNIFYING PARTY OR BY THE INDEMNIFIED PARTY AND THE PARTIES’ RELATIVE INTENT,
KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH
STATEMENT OR OMISSION.  THE PARTIES HERETO AGREE THAT IT WOULD NOT BE JUST OR
EQUITABLE IF THE CONTRIBUTION PURSUANT TO THIS SECTION 6(D) WERE TO BE
DETERMINED BY PRO RATA ALLOCATION OR BY ANY OTHER METHOD OF ALLOCATION THAT DOES
NOT TAKE INTO ACCOUNT SUCH EQUITABLE CONSIDERATIONS.  THE AMOUNT PAID OR PAYABLE
BY AN INDEMNIFIED PARTY AS A RESULT OF THE LOSSES, CLAIMS, DAMAGES, LIABILITIES
OR EXPENSES REFERRED TO HEREIN SHALL BE DEEMED TO INCLUDE ANY LEGAL OR OTHER
EXPENSES REASONABLY INCURRED BY SUCH INDEMNIFIED PARTY IN CONNECTION WITH
INVESTIGATING OR DEFENDING AGAINST ANY ACTION OR CLAIM WHICH IS THE SUBJECT
HEREOF.  NO PERSON GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF
SECTION 11(F) OF THE SECURITIES ACT) SHALL BE ENTITLED TO CONTRIBUTION FROM ANY
PERSON WHO IS NOT GUILTY OF SUCH FRAUDULENT MISREPRESENTATION.


 


(E)   THE INDEMNIFICATION AND CONTRIBUTION PROVIDED FOR UNDER THIS AGREEMENT
SHALL REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION MADE BY OR
ON BEHALF OF THE INDEMNIFIED PARTY OR ANY OFFICER, DIRECTOR OR CONTROLLING
PERSON OF SUCH INDEMNIFIED PARTY AND SHALL SURVIVE THE TRANSFER OF SECURITIES.


 


(F)    NO INDEMNIFYING PARTY SHALL, EXCEPT WITH THE CONSENT OF THE INDEMNIFIED
PARTY, CONSENT TO THE ENTRY OF ANY JUDGMENT OR ENTER INTO ANY SETTLEMENT THAT
DOES NOT INCLUDE AS AN UNCONDITIONAL TERM THEREOF GIVING BY THE CLAIMANT OR
PLAINTIFF TO SUCH INDEMNIFIED PARTY OF A RELEASE FROM ALL LIABILITY IN RESPECT
TO SUCH CLAIM OR LITIGATION.


 


7.     PARTICIPATION IN UNDERWRITTEN REGISTRATIONS; SHELF REGISTRATIONS.


 


(A)   PARTICIPATION IN UNDERWRITTEN REGISTRATIONS.


 


(I)            NO PERSON MAY PARTICIPATE IN ANY REGISTRATION HEREUNDER WHICH IS
UNDERWRITTEN UNLESS SUCH PERSON (I) AGREES TO SELL SUCH PERSON’S SECURITIES ON
THE BASIS PROVIDED IN ANY UNDERWRITING ARRANGEMENTS APPROVED BY THE PERSON OR
PERSONS ENTITLED HEREUNDER TO APPROVE SUCH ARRANGEMENTS (INCLUDING PURSUANT TO
ANY OVER-ALLOTMENT OR “GREEN SHOE” OPTION REQUESTED BY THE UNDERWRITERS);
PROVIDED THAT NO HOLDER OF REGISTRABLE SECURITIES SHALL BE REQUIRED TO SELL MORE
THAN THE NUMBER OF REGISTRABLE SECURITIES SUCH HOLDER HAS REQUESTED TO INCLUDE
AND (II) COMPLETES AND EXECUTES ALL QUESTIONNAIRES, POWERS OF ATTORNEY, CUSTODY
AGREEMENTS, INDEMNITIES, UNDERWRITING AGREEMENTS AND OTHER DOCUMENTS REQUIRED
UNDER THE TERMS OF SUCH UNDERWRITING ARRANGEMENTS; PROVIDED THAT IN NO EVENT
SHALL ANY HOLDER OF REGISTRABLE SECURITIES BE REQUIRED TO INDEMNIFY ANY
UNDERWRITER OR OTHER PERSON IN ANY MANNER OTHER THAN THAT WHICH IS SPECIFICALLY
SET FORTH IN SECTION 6(B) WITH RESPECT TO ITS INDEMNIFICATION OBLIGATIONS TO THE
COMPANY AND OTHER HOLDERS OF REGISTRABLE SECURITIES.  EACH HOLDER OF REGISTRABLE
SECURITIES AGREES TO EXECUTE AND DELIVER SUCH OTHER AGREEMENTS AS MAY BE
REASONABLY REQUESTED BY THE COMPANY AND THE LEAD


 


13

--------------------------------------------------------------------------------



 


MANAGING UNDERWRITER(S) THAT ARE CONSISTENT WITH SUCH HOLDER’S OBLIGATIONS UNDER
SECTION 3 OR THAT ARE NECESSARY TO GIVE FURTHER EFFECT THERETO.  WITHOUT
LIMITING ANY OTHER RIGHT OR REMEDY TO WHICH A PARTY HERETO MAY BE ENTITLED, ANY
HOLDER OF REGISTRABLE SECURITIES THAT DOES NOT COMPLY WITH HIS, HER OR ITS
OBLIGATIONS UNDER THIS SECTION 7(A)(I) SHALL NOT BE ENTITLED TO PARTICIPATE IN
THE REGISTRATION IN QUESTION WITHOUT VIOLATION OF SUCH HOLDER’S RIGHTS
HEREUNDER.


 


(II)           EACH PERSON THAT IS PARTICIPATING IN ANY REGISTRATION HEREUNDER
AGREES THAT, UPON RECEIPT OF ANY NOTICE FROM THE COMPANY OF THE HAPPENING OF ANY
EVENT OF THE KIND DESCRIBED IN SECTION 4(E) ABOVE, SUCH PERSON WILL FORTHWITH
DISCONTINUE THE DISPOSITION OF ITS REGISTRABLE SECURITIES PURSUANT TO THE
REGISTRATION STATEMENT UNTIL SUCH PERSON’S RECEIPT OF THE COPIES OF A
SUPPLEMENTED OR AMENDED PROSPECTUS AS CONTEMPLATED BY SUCH SECTION 4(E).  IN THE
EVENT THE COMPANY SHALL GIVE ANY SUCH NOTICE, THE APPLICABLE TIME PERIOD
MENTIONED IN SECTION 4(B) DURING WHICH A REGISTRATION STATEMENT IS TO REMAIN
EFFECTIVE SHALL BE EXTENDED BY THE NUMBER OF DAYS DURING THE PERIOD FROM AND
INCLUDING THE DATE OF THE GIVING OF SUCH NOTICE PURSUANT TO THIS SECTION 7(B) TO
AND INCLUDING THE DATE WHEN EACH SELLER OF A REGISTRABLE SECURITY COVERED BY
SUCH REGISTRATION STATEMENT SHALL HAVE RECEIVED THE COPIES OF THE SUPPLEMENTED
OR AMENDED PROSPECTUS CONTEMPLATED BY SECTION 4(E).


 


(B)   SHELF TAKE-DOWNS.  AT ANY TIME THAT A SHELF REGISTRATION IS EFFECTIVE, IF
ANY HOLDER OR GROUP OF HOLDERS OF REGISTRABLE SECURITIES DELIVERS A NOTICE TO
THE COMPANY (A “TAKE-DOWN NOTICE”) STATING THAT IT INTENDS TO EFFECT AN OFFERING
OR DISTRIBUTION OF ALL OR PART OF ITS REGISTRABLE SECURITIES INCLUDED BY IT ON
THE SHELF REGISTRATION, WHETHER SUCH OFFERING OR DISTRIBUTION IS UNDERWRITTEN OR
NON-UNDERWRITTEN (A “SHELF OFFERING”) AND STATING THE NUMBER OF THE REGISTRABLE
SECURITIES TO BE INCLUDED IN THE SHELF OFFERING, THEN THE COMPANY SHALL AMEND OR
SUPPLEMENT THE SHELF REGISTRATION AS MAY BE NECESSARY IN ORDER TO ENABLE SUCH
REGISTRABLE SECURITIES TO BE DISTRIBUTED PURSUANT TO THE SHELF OFFERING (TAKING
INTO ACCOUNT THE INCLUSION OF REGISTRABLE SECURITIES BY ANY OTHER HOLDERS
THEREOF PURSUANT TO THIS SECTION 7(B)).  IN CONNECTION WITH ANY SHELF OFFERING:


 


(I)            THE COMPANY SHALL, PROMPTLY AFTER RECEIPT OF A TAKE-DOWN NOTICE,
DELIVER SUCH NOTICE TO ALL OTHER HOLDERS OF REGISTRABLE SECURITIES INCLUDED ON
SUCH SHELF REGISTRATION AND PERMIT EACH HOLDER TO INCLUDE ITS REGISTRABLE
SECURITIES INCLUDED ON THE SHELF REGISTRATION IN THE SHELF OFFERING IF SUCH
HOLDER NOTIFIES THE PROPOSING HOLDERS AND THE COMPANY WITHIN THREE (3) DAYS
AFTER DELIVERY OF THE TAKE-DOWN NOTICE TO SUCH HOLDER, AND


 


(II)           IN THE EVENT THAT THE MANAGING UNDERWRITER(S), IF ANY, ADVISES
THE COMPANY IN WRITING THAT IN ITS OPINION THE NUMBER OF REGISTRABLE SECURITIES
TO BE INCLUDED IN SUCH SHELF OFFERING EXCEEDS THE NUMBER OF REGISTRABLE
SECURITIES WHICH CAN BE SOLD THEREIN WITHOUT ADVERSELY AFFECTING THE
MARKETABILITY OF THE OFFERING, SUCH UNDERWRITER(S), IF ANY, MAY LIMIT THE NUMBER
OF SHARES WHICH WOULD OTHERWISE BE INCLUDED IN SUCH TAKE-DOWN OFFERING IN THE
SAME MANNER AS IS DESCRIBED IN SECTION 1(D).


 


(C)   NOTWITHSTANDING ANYTHING IN THIS SECTION 7(B) TO THE CONTRARY, IN NO EVENT
SHALL ANY HOLDER OR GROUP OF HOLDERS BE ENTITLED TO EFFECT A SHELF OFFERING
UNLESS THE AGGREGATE OFFERING PRICE FOR ANY SUCH OFFERING OR DISTRIBUTION IS NOT
LESS THAN $20,000,000.  NO HOLDER OF REGISTRABLE SECURITIES THAT HAS INCLUDED
REGISTRABLE SECURITIES PURSUANT TO A SHELF REGISTRATION SHALL BE ENTITLED TO
SELL SHARES INCLUDED AS PART OF A SHELF REGISTRATION UNLESS INCLUDED AS PART OF
A SHELF OFFERING.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, UNLESS
OTHERWISE CONSENTED TO BY THE HOLDERS OF REGISTRABLE SECURITIES INITIALLY
REQUESTING SUCH SHELF OFFERING, NO OTHER HOLDER TO WHOM SUCH NOTICE IS PROVIDED
MAY INCLUDE IN SUCH SHELF OFFERING A GREATER PERCENTAGE OF SUCH HOLDER’S
REGISTRABLE SECURITIES THAN THE PERCENTAGE OF REGISTRABLE SECURITIES INCLUDED BY
THE HOLDERS REQUESTING SUCH SHELF OFFERING.


 


14

--------------------------------------------------------------------------------



 


8.     RULE 144 AND RULE 144A REPORTING.  WITH A VIEW TO MAKING AVAILABLE THE
BENEFITS OF CERTAIN RULES AND REGULATIONS OF THE SECURITIES AND EXCHANGE
COMMISSION THAT MAY PERMIT THE SALE OF REGISTRABLE SECURITIES TO THE PUBLIC
WITHOUT REGISTRATION, THE COMPANY AGREES AT ALL TIMES AFTER THE COMPANY HAS
FILED A REGISTRATION STATEMENT WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO THE REQUIREMENTS OF EITHER THE SECURITIES ACT OR THE EXCHANGE ACT TO
USE ITS REASONABLE BEST EFFORTS TO:  (A) MAKE AND KEEP PUBLIC INFORMATION
REGARDING THE COMPANY AVAILABLE AS THOSE TERMS ARE UNDERSTOOD AND DEFINED IN
RULE 144 AND RULE 144A UNDER THE SECURITIES ACT; (B) FILE WITH THE SECURITIES
AND EXCHANGE COMMISSION IN A TIMELY MANNER ALL REPORTS AND OTHER DOCUMENTS
REQUIRED OF THE COMPANY UNDER THE SECURITIES ACT AND THE EXCHANGE ACT; AND
(C) SO LONG AS A HOLDER OWNS ANY REGISTRABLE SECURITIES, FURNISH TO THE HOLDER
FORTHWITH UPON WRITTEN REQUEST A WRITTEN STATEMENT BY THE COMPANY AS TO ITS
COMPLIANCE WITH THE REPORTING REQUIREMENTS OF RULE 144 AND RULE 144A, AND OF THE
SECURITIES ACT AND THE EXCHANGE ACT, A COPY OF THE MOST RECENT ANNUAL OR
QUARTERLY REPORT OF THE COMPANY, AND SUCH OTHER REPORTS AND DOCUMENTS SO FILED
AS A HOLDER MAY REASONABLY REQUEST IN AVAILING ITSELF OF ANY RULE OR REGULATION
OF THE SECURITIES AND EXCHANGE COMMISSION ALLOWING A HOLDER TO SELL ANY SUCH
SECURITIES WITHOUT REGISTRATION.


 


9.     OTHER RIGHTS AND RESTRICTIONS.


 


(A)   APPROVAL OF CERTAIN ACTIVITIES. FOR AS LONG AS THE HOLDERS OF BOISE
REGISTRABLE SECURITIES OWN AT LEAST 33% OF THE SHARES OF COMMON STOCK OF THE
COMPANY ISSUED TO HOLDERS OF BOISE REGISTRABLE SECURITIES AS OF THE DATE HEREOF
(DETERMINED AFTER GIVING EFFECT TO THE ISSUANCE OF COMMON STOCK TO BOISE UNDER
THE PURCHASE AGREEMENT AND AS EQUITABLY ADJUSTED FOR ANY STOCK SPLITS, STOCK
COMBINATIONS, REORGANIZATIONS, EXCHANGES, MERGER, RECAPITALIZATIONS OR SIMILAR
TRANSACTION AFTER THE DATE HEREOF), THE COMPANY SHALL NOT, AND SHALL NOT PERMIT
ANY SUBSIDIARY TO, AND NO OFFICER, EMPLOYEE OR AGENT OF THE COMPANY OR ANY
SUBSIDIARY OF THE COMPANY SHALL TAKE, ANY OF THE FOLLOWING ACTIONS WITHOUT THE
AFFIRMATIVE WRITTEN CONSENT OF THE BOISE MAJORITY HOLDERS:


 


(I)            DIRECTLY OR INDIRECTLY DECLARE OR PAY ANY DIVIDENDS OR MAKE ANY
DISTRIBUTIONS UPON ANY OF ITS CAPITAL STOCK (OR ANY SERIES OR CLASS THEREOF) OR
OTHER EQUITY SECURITIES, EXCEPT THAT (A) THE COMPANY MAY DECLARE AND PAY OR MAKE
(X) DIVIDENDS OR DISTRIBUTIONS PAYABLE IN SHARES OF COMMON STOCK ISSUED RATABLY
UPON THE OUTSTANDING SHARES OF COMMON STOCK AND (Y) DIVIDENDS OR DISTRIBUTIONS
PAYABLE IN CASH RATABLY UPON THE OUTSTANDING SHARES OF COMMON STOCK AND (B) ANY
SUBSIDIARY MAY DECLARE AND PAY DIVIDENDS OR MAKE DISTRIBUTIONS TO THE COMPANY OR
ANY WHOLLY-OWNED DIRECT OR INDIRECT SUBSIDIARY OF THE COMPANY;


 


(II)           DIRECTLY OR INDIRECTLY REDEEM, PURCHASE OR OTHERWISE ACQUIRE, OR
PERMIT ANY SUBSIDIARY TO REDEEM, PURCHASE OR OTHERWISE ACQUIRE, ANY OF THE
COMPANY’S OR ANY SUBSIDIARY’S CAPITAL STOCK OR OTHER EQUITY SECURITIES
(INCLUDING, WITHOUT LIMITATION, WARRANTS, OPTIONS AND OTHER RIGHTS TO ACQUIRE
SUCH CAPITAL STOCK OR OTHER EQUITY SECURITIES) OR DIRECTLY OR INDIRECTLY REDEEM,
PURCHASE OR MAKE ANY PAYMENTS WITH RESPECT TO ANY STOCK APPRECIATION RIGHTS,
PHANTOM STOCK PLANS OR SIMILAR RIGHTS OR PLANS, EXCEPT FOR (A) ACQUISITIONS OF
CAPITAL STOCK PURSUANT TO AGREEMENTS OR PLANS, INCLUDING EQUITY INCENTIVE
AGREEMENTS WITH SERVICE PROVIDERS, WHICH ALLOW THE COMPANY TO REPURCHASE SHARES
OF COMMON STOCK UPON THE TERMINATION OF SERVICES OR AN EXERCISE OF THE COMPANY’S
RIGHT OF FIRST REFUSAL UPON A PROPOSED TRANSFER AND (B) REDEMPTION, PURCHASES OR
ACQUISITIONS OF COMMON STOCK OFFERED RATABLY TO HOLDERS OF THE OUTSTANDING
SHARES OF COMMON STOCK.


 


(III)          EXCEPT AS EXPRESSLY CONTEMPLATED BY THIS AGREEMENT AND THE
PURCHASE AGREEMENT, AUTHORIZE, ISSUE OR ENTER INTO ANY AGREEMENT PROVIDING FOR
THE ISSUANCE (CONTINGENT OR OTHERWISE) OF, (A) ANY NOTES OR DEBT SECURITIES
CONTAINING EQUITY OR VOTING FEATURES (INCLUDING, WITHOUT LIMITATION, ANY NOTES
OR DEBT SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR CAPITAL STOCK OR OTHER
EQUITY SECURITIES, ISSUED IN CONNECTION WITH THE ISSUANCE OF CAPITAL STOCK OR
OTHER EQUITY


 


15

--------------------------------------------------------------------------------



 


SECURITIES OR CONTAINING PROFIT PARTICIPATION FEATURES) OR (B) ANY CAPITAL STOCK
OR OTHER EQUITY SECURITIES (OR ANY SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE
FOR ANY CAPITAL STOCK OR OTHER EQUITY SECURITIES);


 


(IV)          MAKE, OR PERMIT ANY SUBSIDIARY TO MAKE, ANY LOANS OR ADVANCES TO,
GUARANTEES FOR THE BENEFIT OF, OR INVESTMENTS IN, ANY PERSON (OTHER THAN THE
COMPANY OR A WHOLLY-OWNED DIRECT OR INDIRECT SUBSIDIARY OF THE COMPANY) OUTSIDE
OF THE ORDINARY COURSE OF BUSINESS, EXCEPT FOR (I) REASONABLE ADVANCES TO
EMPLOYEES IN THE ORDINARY COURSE OF BUSINESS, (II) ACQUISITIONS PERMITTED
PURSUANT TO SUBPARAGRAPH (VIII) BELOW, (III) INVESTMENTS HAVING A STATED
MATURITY NO GREATER THAN ONE YEAR FROM THE DATE THE COMPANY OR ANY SUBSIDIARY
MAKES SUCH INVESTMENT IN (1) OBLIGATIONS OF THE UNITED STATES GOVERNMENT OR ANY
AGENCY THEREOF OR OBLIGATIONS GUARANTEED BY THE UNITED STATES GOVERNMENT,
(2) CERTIFICATES OF DEPOSIT OF COMMERCIAL BANKS HAVING COMBINED CAPITAL AND
SURPLUS OF AT LEAST $50 MILLION, (3) COMMERCIAL PAPER WITH A RATING OF AT LEAST
“PRIME-1” BY MOODY’S INVESTORS SERVICE, INC., OR (IV) LOANS FOR ACQUISITIONS OF
CAPITAL STOCK PURSUANT TO AGREEMENTS OR PLANS, INCLUDING EQUITY INCENTIVE
AGREEMENTS WITH SERVICE PROVIDERS, WHICH ALLOW THE COMPANY TO REPURCHASE SHARES
OF COMMON STOCK UPON THE TERMINATION OF SERVICES OR AN EXERCISE OF THE COMPANY’S
RIGHT OF FIRST REFUSAL UPON A PROPOSED TRANSFER;


 


(V)           MERGE OR CONSOLIDATE WITH ANY PERSON;


 


(VI)          SELL, LEASE OR OTHERWISE DISPOSE OF, OR PERMIT ANY SUBSIDIARY TO
SELL, LEASE OR OTHERWISE DISPOSE OF, MORE THAN 25% OF THE CONSOLIDATED ASSETS OF
THE COMPANY AND ITS SUBSIDIARIES (COMPUTED ON THE BASIS OF BOOK VALUE,
DETERMINED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES
CONSISTENTLY APPLIED, OR FAIR MARKET VALUE, DETERMINED BY THE COMPANY’S BOARD OF
DIRECTORS IN ITS REASONABLE GOOD FAITH JUDGMENT) IN ANY TRANSACTION OR SERIES OF
RELATED TRANSACTIONS OR SELL OR PERMANENTLY DISPOSE OF ANY OF ITS OR ANY
SUBSIDIARY’S INTELLECTUAL PROPERTY RIGHTS (AS DEFINED IN THE PURCHASE
AGREEMENT);


 


(VII)         LIQUIDATE, DISSOLVE OR EFFECT A RECAPITALIZATION OR REORGANIZATION
IN ANY FORM OF TRANSACTION (INCLUDING, WITHOUT LIMITATION, ANY REORGANIZATION
INTO A LIMITED LIABILITY COMPANY, A PARTNERSHIP OR ANY OTHER NON-CORPORATE
ENTITY WHICH IS TREATED AS A PARTNERSHIP FOR FEDERAL INCOME TAX PURPOSES);


 


(VIII)        ACQUIRE OR ENTER INTO, OR PERMIT ANY SUBSIDIARY TO ACQUIRE OR
ENTER INTO, ANY INTEREST IN ANY COMPANY OR BUSINESS (WHETHER BY A PURCHASE OF
ASSETS, PURCHASE OF STOCK, MERGER OR OTHERWISE), EXCEPT ACQUISITIONS FOR
PURCHASE CONSIDERATION OF NOT MORE THAN $50,000,000 IN THE AGGREGATE, OR ANY
JOINT VENTURE;


 


(IX)           RECLASSIFY OR RECAPITALIZE ANY SECURITIES OF THE COMPANY OR ANY
OF ITS SUBSIDIARIES;


 


(X)            ENTER INTO, OR PERMIT ANY SUBSIDIARY TO ENTER INTO, THE
OWNERSHIP, ACTIVE MANAGEMENT OR OPERATION OF ANY LINE OF BUSINESS OTHER THAN THE
LINES OF BUSINESS IN WHICH THOSE ENTITIES ARE CURRENTLY ENGAGED AND OTHER
ACTIVITIES REASONABLY RELATED THERETO;


 


(XI)           MAKE ANY AMENDMENT TO OR RESCIND (INCLUDING, WITHOUT LIMITATION,
IN EACH CASE BY MERGER OR CONSOLIDATION) ANY PROVISION OF THE CERTIFICATE OF
INCORPORATION, ARTICLES OF INCORPORATION, BYLAWS OR SIMILAR ORGANIZATIONAL
DOCUMENTS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR FILE ANY RESOLUTION OF
THE BOARD OF DIRECTORS, BOARD OF MANAGERS OR SIMILAR


 


16

--------------------------------------------------------------------------------



 


GOVERNING BODY WITH THE APPLICABLE SECRETARY OF STATE OF THE STATE OF FORMATION
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES;


 


(XII)          ENTER INTO, AMEND, MODIFY OR SUPPLEMENT, OR PERMIT ANY SUBSIDIARY
TO ENTER INTO, AMEND, MODIFY OR SUPPLEMENT, ANY AGREEMENT, TRANSACTION,
COMMITMENT OR ARRANGEMENT WITH ANY OF ITS OR ANY SUBSIDIARY’S OFFICERS,
DIRECTORS, EMPLOYEES, STOCKHOLDERS OR AFFILIATES OR WITH ANY INDIVIDUAL RELATED
BY BLOOD, MARRIAGE OR ADOPTION TO ANY SUCH INDIVIDUAL OR WITH ANY ENTITY IN
WHICH ANY SUCH PERSON OR INDIVIDUAL OWNS A BENEFICIAL INTEREST, EXCEPT FOR
CUSTOMARY EMPLOYMENT ARRANGEMENTS AND BENEFIT PROGRAMS ON REASONABLE TERMS AND
EXCEPT AS OTHERWISE EXPRESSLY CONTEMPLATED BY THIS AGREEMENT OR THE PURCHASE
AGREEMENT;


 


(XIII)         CREATE, INCUR, GUARANTEE, ASSUME OR SUFFER TO EXIST, OR PERMIT
ANY SUBSIDIARY TO CREATE, INCUR, GUARANTEE, ASSUME OR SUFFER TO EXIST,
INDEBTEDNESS FOR BORROWED MONEY AND/OR CAPITALIZED LEASE OBLIGATIONS EXCEEDING
AN AGGREGATE PRINCIPAL AMOUNT OF $50,000,000 OUTSTANDING AT ANY TIME ON A
CONSOLIDATED BASIS, OTHER THAN PURSUANT TO CREDIT FACILITIES IN EFFECT ON THE
DATE OF THIS AGREEMENT (AND REFINANCINGS THEREOF IN AN AGGREGATE PRINCIPAL
AMOUNT NOT IN EXCESS THEREOF) AND OTHER THAN FOR THE MAKING OF CAPITAL
EXPENDITURES APPROVED BY THE COMPANY’S BOARD;


 


(XIV)        ISSUE OR SELL, OR PERMIT ANY SUBSIDIARY TO ISSUE OR SELL, ANY
SHARES OF THE CAPITAL STOCK, OR RIGHTS TO ACQUIRE SHARES OF THE CAPITAL STOCK,
OF ANY SUBSIDIARY TO ANY PERSON OTHER THAN THE COMPANY OR A WHOLLY-OWNED DIRECT
OR INDIRECT SUBSIDIARY OF THE COMPANY;


 


(XV)         A SALE OF THE COMPANY; AND/OR


 


(XVI)        AGREE TO ANY OF THE FOREGOING.


 


(B)   AFFIRMATIVE COVENANTS.  FOR AS LONG AS HOLDERS OF BOISE REGISTRABLE
SECURITIES OWN AT LEAST 33% OF THE SHARES OF COMMON STOCK OF THE COMPANY ISSUED
TO HOLDERS OF BOISE REGISTRABLE SECURITIES AS OF THE DATE HEREOF (DETERMINED
AFTER GIVING EFFECT TO THE ISSUANCE OF COMMON STOCK TO BOISE UNDER THE PURCHASE
AGREEMENT AND AS EQUITABLY ADJUSTED FOR ANY STOCK SPLITS, STOCK COMBINATIONS,
REORGANIZATIONS, EXCHANGES, MERGER, RECAPITALIZATIONS OR SIMILAR TRANSACTION
AFTER THE DATE HEREOF), FROM AND AFTER THE DATE HEREOF, THE COMPANY SHALL UNLESS
IT HAS RECEIVED THE PRIOR WRITTEN CONSENT OF BOISE MAJORITY HOLDERS:


 


(I)            AT ALL TIMES CAUSE TO BE DONE ALL THINGS NECESSARY TO MAINTAIN,
PRESERVE AND RENEW ITS CORPORATE EXISTENCE AND ALL MATERIAL LICENSES,
AUTHORIZATIONS AND PERMITS NECESSARY TO THE CONDUCT OF ITS BUSINESSES;


 


(II)           MAINTAIN AND KEEP ITS MATERIAL PROPERTIES IN GOOD REPAIR, WORKING
ORDER AND CONDITION, AND FROM TIME TO TIME MAKE ALL NECESSARY OR DESIRABLE
REPAIRS, RENEWALS AND REPLACEMENTS, SO THAT ITS BUSINESSES MAY BE PROPERLY AND
ADVANTAGEOUSLY CONDUCTED IN ALL MATERIAL RESPECTS AT ALL TIMES; PROVIDED THAT IN
NO EVENT SHALL THIS SECTION 9(B) BE DEEMED TO REQUIRE THE MAKING OF CAPITAL
EXPENDITURES IN EXCESS OF THE AMOUNT APPROVED BY THE COMPANY’S BOARD;


 


(III)          PAY AND DISCHARGE WHEN PAYABLE ALL TAXES, ASSESSMENTS AND
GOVERNMENTAL CHARGES IMPOSED UPON ITS PROPERTIES OR UPON THE INCOME OR PROFITS
THEREFROM (IN EACH CASE BEFORE THE SAME BECOMES DELINQUENT AND BEFORE PENALTIES
ACCRUE THEREON) AND ALL CLAIMS FOR LABOR, MATERIALS OR SUPPLIES WHICH IF UNPAID
WOULD BY LAW BECOME A LIEN, ENCUMBRANCE OR  OTHER RESTRICTION UPON ANY OF ITS
PROPERTY, UNLESS AND TO THE EXTENT THAT THE SAME ARE BEING CONTESTED IN GOOD
FAITH AND BY APPROPRIATE PROCEEDINGS AND ADEQUATE RESERVES (AS DETERMINED IN
ACCORDANCE


 


17

--------------------------------------------------------------------------------



 


WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, CONSISTENTLY APPLIED) HAVE BEEN
ESTABLISHED ON ITS BOOKS AND FINANCIAL STATEMENTS WITH RESPECT THERETO;


 


(IV)          COMPLY WITH ALL OTHER MATERIAL OBLIGATIONS WHICH IT INCURS
PURSUANT TO ANY CONTRACT OR AGREEMENT, WHETHER ORAL OR WRITTEN, EXPRESS OR
IMPLIED, AS SUCH OBLIGATIONS BECOME DUE, UNLESS AND TO THE EXTENT THAT THE SAME
ARE BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS AND ADEQUATE
RESERVES (AS DETERMINED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES, CONSISTENTLY APPLIED) HAVE BEEN ESTABLISHED ON ITS BOOKS AND
FINANCIAL STATEMENTS WITH RESPECT THERETO;


 


(V)           COMPLY WITH ALL APPLICABLE LAWS, RULES AND REGULATIONS OF ALL
GOVERNMENTAL AUTHORITIES, THE VIOLATION OF WHICH WOULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT UPON THE BUSINESS, CONDITION (FINANCIAL OR
OTHERWISE), OPERATING RESULTS, ASSETS, LIABILITIES, OPERATIONS, BUSINESS
PROSPECTS OR CUSTOMER, SUPPLIER OR EMPLOYEE RELATIONS OF THE COMPANY AND ITS
SUBSIDIARIES TAKEN AS A WHOLE;


 


(VI)          APPLY FOR AND CONTINUE IN FORCE WITH GOOD AND RESPONSIBLE
INSURANCE COMPANIES ADEQUATE INSURANCE COVERING RISKS OF SUCH TYPES AND IN SUCH
AMOUNTS AS ARE CUSTOMARY FOR WELL-INSURED COMPANIES OF SIMILAR SIZE ENGAGED IN
SIMILAR LINES OF BUSINESS; AND


 


(VII)         MAINTAIN PROPER BOOKS OF RECORD AND ACCOUNT WHICH PRESENT FAIRLY
IN ALL MATERIAL RESPECTS ITS FINANCIAL CONDITION AND RESULTS OF OPERATIONS AND
MAKE PROVISIONS ON ITS FINANCIAL STATEMENTS FOR ALL SUCH PROPER RESERVES AS IN
EACH CASE ARE REQUIRED IN ACCORDANCE WITH GAAP.


 


(C)   FINANCIAL STATEMENTS AND OTHER INFORMATION.  THE COMPANY SHALL DELIVER TO
EACH HOLDER OF REGISTRABLE SECURITIES HOLDING MORE THAN 5% OF THE COMPANY’S
COMMON STOCK:


 


(I)            WITHIN 45 DAYS AFTER THE END OF EACH QUARTERLY ACCOUNTING PERIOD
IN EACH FISCAL YEAR, UNAUDITED CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOWS
OF THE COMPANY AND ITS SUBSIDIARIES FOR SUCH QUARTERLY PERIOD AND FOR THE PERIOD
FROM THE BEGINNING OF THE FISCAL YEAR TO THE END OF SUCH QUARTER, AND UNAUDITED
CONSOLIDATED BALANCE SHEETS OF THE COMPANY AND ITS SUBSIDIARIES AS OF THE END OF
SUCH QUARTERLY PERIOD, SETTING FORTH IN EACH CASE COMPARISONS TO THE PRECEDING
FISCAL YEAR, AND ALL SUCH ITEMS SHALL BE PREPARED IN ACCORDANCE WITH GAAP AND
SHALL BE CERTIFIED BY A SENIOR EXECUTIVE OFFICER OF THE COMPANY; PROVIDED THAT,
FOR AS LONG AS THE COMPANY IS FILING QUARTERLY REPORTS ON FROM 10-Q PURSUANT TO
THE EXCHANGE ACT, THE COMPANY’S OBLIGATIONS UNDER THIS CLAUSE (I) SHALL BE
DEEMED SATISFIED BY TIMELY FILING OF SUCH REPORT;


 


(II)           WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR, CONSOLIDATED
STATEMENTS OF INCOME, CASH FLOWS AND SHAREHOLDERS’ EQUITY OF THE COMPANY AND ITS
SUBSIDIARIES FOR SUCH FISCAL YEAR, AND CONSOLIDATED BALANCE SHEETS OF THE
COMPANY AND ITS SUBSIDIARIES AS OF THE END OF SUCH FISCAL YEAR, SETTING FORTH IN
EACH CASE COMPARISONS TO THE PRECEDING FISCAL YEAR, ALL PREPARED IN ACCORDANCE
WITH GAAP, AND ACCOMPANIED BY (A) WITH RESPECT TO THE CONSOLIDATED PORTIONS OF
SUCH STATEMENTS, AN OPINION CONTAINING NO MATERIAL EXCEPTIONS OR QUALIFICATIONS
(EXCEPT FOR QUALIFICATIONS REGARDING SPECIFIED CONTINGENT LIABILITIES) OF AN
INDEPENDENT ACCOUNTING FIRM OF RECOGNIZED NATIONAL STANDING, AND (B) WHEN
APPLICABLE, A COPY OF SUCH FIRM’S ANNUAL MANAGEMENT LETTER TO THE COMPANY’S
BOARD; PROVIDED THAT, FOR AS LONG AS THE COMPANY IS FILING ANNUAL REPORTS ON
FROM 10-K PURSUANT TO THE EXCHANGE ACT, THE COMPANY’S OBLIGATIONS UNDER THIS
CLAUSE (II) SHALL BE DEEMED SATISFIED BY TIMELY FILING OF SUCH REPORT;


 


18

--------------------------------------------------------------------------------



 


(III)          PROMPTLY UPON RECEIPT THEREOF, ANY ADDITIONAL REPORTS, MANAGEMENT
LETTERS OR OTHER DETAILED INFORMATION CONCERNING SIGNIFICANT ASPECTS OF THE
COMPANY’S AND/OR ANY OF ITS SUBSIDIARIES’ OPERATIONS OR FINANCIAL AFFAIRS GIVEN
TO THE COMPANY’S AUDIT COMMITTEE BY ITS INDEPENDENT ACCOUNTANTS (AND NOT
OTHERWISE CONTAINED IN OTHER MATERIALS PROVIDED HEREUNDER);


 


(IV)          NOT LATER THAN 45 DAYS AFTER THE BEGINNING OF EACH FISCAL YEAR OF
THE COMPANY, AN ANNUAL BUDGET PREPARED ON A MONTHLY BASIS FOR THE COMPANY AND
ITS SUBSIDIARIES FOR SUCH FISCAL YEAR (DISPLAYING ANTICIPATED STATEMENTS OF
INCOME AND CASH FLOWS AND BALANCE SHEETS), AND PROMPTLY UPON PREPARATION THEREOF
ANY OTHER SIGNIFICANT BUDGETS PREPARED BY THE COMPANY AND ANY REVISIONS OF SUCH
ANNUAL OR OTHER BUDGETS; AND


 


(V)           WITH REASONABLE PROMPTNESS, SUCH OTHER INFORMATION AND FINANCIAL
DATA CONCERNING THE COMPANY AND ITS SUBSIDIARIES AS ANY PERSON ENTITLED TO
RECEIVE INFORMATION UNDER THIS SECTION 9(C) MAY REASONABLY REQUEST.


 

Each of the financial statements referred to in subparagraphs (i) and (ii) above
shall fairly present in all material respects in accordance with GAAP, the
financial condition at such date and the results of operations and cash flows
for such period, subject in the case of the unaudited financial statements to
absence of footnote disclosure and changes resulting from normal year-end
adjustments for recurring accruals (none of which would, alone or in the
aggregate, be materially adverse to the business, condition (financial or
otherwise), operating results, assets, liabilities, operations, business
prospects or customer, supplier or employee relations of the Company and its
Subsidiaries taken as a whole).

 


(D)   INSPECTION RIGHTS.  THE COMPANY SHALL PERMIT, UPON REASONABLE NOTICE AND
DURING NORMAL BUSINESS HOURS, ANY REPRESENTATIVES DESIGNATED BY BOISE AND EACH
HOLDER OF REGISTRABLE SECURITIES HOLDING MORE THAN 5% OF THE COMMON STOCK AS OF
SUCH DATE, AT SUCH HOLDER’S OWN EXPENSE, TO (I) VISIT AND INSPECT ANY OF THE
PROPERTIES OF THE COMPANY AND ITS SUBSIDIARIES, (II) EXAMINE THE CORPORATE AND
FINANCIAL RECORDS OF THE COMPANY AND ITS SUBSIDIARIES AND MAKE COPIES THEREOF OR
EXTRACTS THEREFROM AND (III) DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS OF ANY
SUCH CORPORATIONS WITH THE DIRECTORS, OFFICERS, KEY EMPLOYEES AND INDEPENDENT
ACCOUNTANTS OF THE COMPANY AND ITS SUBSIDIARIES.  THE PRESENTATION OF AN
EXECUTED COPY OF THIS AGREEMENT BY ANY SUCH PERSON TO THE COMPANY’S INDEPENDENT
ACCOUNTANTS SHALL CONSTITUTE THE COMPANY’S PERMISSION TO ITS INDEPENDENT
ACCOUNTANTS TO PARTICIPATE IN DISCUSSIONS WITH SUCH PERSON.


 


(E)   CONFIDENTIALITY.  TO THE EXTENT THAT ANY SUCH INFORMATION MADE AVAILABLE
TO ANY HOLDER OF BOISE REGISTRABLE SECURITIES PURSUANT TO THIS SECTION 9
(INCLUDING SECTION 9(C)) WOULD REQUIRE DISCLOSURE UNDER REGULATION FD, SUCH
HOLDER SHALL, AS A CONDITION TO RECEIVING ANY SUCH INFORMATION THAT IS NOT
OTHERWISE PUBLICLY AVAILABLE, AGREE IN WRITING TO KEEP SUCH INFORMATION
CONFIDENTIAL AND NOT DISCLOSE SUCH INFORMATION TO ANY PERSON (I) UNLESS SUCH
PERSON AGREES TO KEEP SUCH INFORMATION CONFIDENTIAL OR (II) EXCEPT AS MAY BE
REQUIRED BY APPLICABLE LAW (INCLUDING SECURITIES LAW).  EACH HOLDER OF BOISE
REGISTRABLE SECURITIES PARTY TO THIS AGREEMENT SHALL BE DEEMED BY ITS EXECUTION
HEREOF TO HAVE SATISFIED THE CONDITION REFERRED TO IN THIS SECTION 9(E).  ANY
HOLDER OF BOISE REGISTRABLE SECURITIES MAY, AT ANY TIME AND FROM TIME TO TIME,
DELIVER WRITTEN NOTICE TO THE COMPANY THAT IT DOES NOT DESIRE TO RECEIVE ALL OR
ANY PORTION OF ANY MATERIAL NON-PUBLIC INFORMATION TO WHICH IT IS OTHERWISE
ENTITLED PURSUANT TO SECTION 9 (WITHOUT PREJUDICE TO SUCH HOLDER’S RIGHT TO
RECEIVE SUCH INFORMATION IN THE FUTURE).


 


(F)    CORPORATE GOVERNANCE.  AS LONG AS ANY BOISE REGISTRABLE SECURITIES ARE
ISSUED AND OUTSTANDING, THE COMPANY WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT
OF THE BOISE MAJORITY HOLDERS (WHICH MAY BE WITHHOLD IN THEIR SOLE AND ABSOLUTE
DISCRETION), TAKE, OR CAUSE TO BE TAKEN, DIRECTLY OR INDIRECTLY, ANY ACTION,
INCLUDING MAKING OR FAILING TO MAKE ANY ELECTION UNDER THE LAW OF ANY STATE,
WHICH HAS THE EFFECT, DIRECTLY OR INDIRECTLY, OF RESTRICTING OR LIMITING THE
ABILITY OF ANY HOLDER OF BOISE REGISTRABLE


 


19

--------------------------------------------------------------------------------



 


SECURITIES FREELY TO SELL, TRANSFER, ASSIGN, PLEDGE OR OTHERWISE DISPOSE OF
SHARES OF THE COMPANY’S CAPITAL STOCK OR WOULD RESTRICT OR LIMIT THE RIGHTS OF
ANY TRANSFEREE OF ANY HOLDER OF BOISE REGISTRABLE SECURITIES AS A HOLDER OF THE
COMPANY’S CAPITAL STOCK, OTHER THAN THE RESTRICTIONS EXPRESSLY AGREED TO HEREIN
BY BOISE WHICH ARE APPLICABLE TO THE HOLDERS OF BOISE REGISTRABLE SECURITIES. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE COMPANY WILL NOT, AS LONG
AS ANY BOISE REGISTRABLE SECURITIES ARE ISSUED AND OUTSTANDING, WITHOUT THE
PRIOR WRITTEN CONSENT OF THE BOISE MAJORITY HOLDERS (WHICH MAY BE WITHHOLD IN
THEIR SOLE AND ABSOLUTE DISCRETION), TAKE ANY ACTION, OR TAKE ANY ACTION TO
RECOMMEND TO ITS STOCKHOLDERS ANY ACTION, WHICH WOULD, AMONG OTHER THINGS, LIMIT
THE LEGAL RIGHTS OF, OR DENY ANY BENEFIT TO, ANY HOLDER OF BOISE REGISTRABLE
SECURITIES AS A STOCKHOLDER OF THE COMPANY EITHER (I) SOLELY AS A RESULT OF THE
AMOUNT OF COMMON STOCK OWNED BY BOISE OR (II) IN A MANNER NOT APPLICABLE TO THE
COMPANY’S STOCKHOLDERS GENERALLY.


 


(G)   INFORMATION TO COMPETITOR.  THE COMPANY MAY, WITHOUT VIOLATION OF THIS
SECTION 9, REFUSE TO PROVIDE ANY INFORMATION OR GRANT ACCESS TO ANY PERSON THAT
IS A COMPETITOR OR ITS REPRESENTATIVES TO THE EXTENT IT DETERMINES THAT
PROVISION OF SUCH INFORMATION OR ACCESS TO SUCH PERSON OR ITS REPRESENTATIVES
WOULD BE REASONABLY LIKELY TO CAUSE ECONOMIC OR COMPETITIVE HARM TO THE COMPANY
OR ITS SUBSIDIARIES OR WOULD BE REASONABLY LIKELY TO RESULT IN A VIOLATION OF
APPLICABLE LAW; PROVIDED THAT, NO PERSON OR ITS REPRESENTATIVES MAY BE PREVENTED
FROM RECEIVING SUCH INFORMATION OR ACCESS AS A RESULT OF THE COMPANY’S
DETERMINATION THAT PROVISION OF SUCH INFORMATION OR ACCESS WOULD CAUSE A
VIOLATION OF APPLICABLE SECURITIES LAW IF SUCH PERSON OR ITS REPRESENTATIVES
ACKNOWLEDGE IN WRITING THE RESTRICTIONS UNDER APPLICABLE SECURITIES LAW ABOUT
TRADING ON MATERIAL NONPUBLIC INFORMATION.


 


10.   BOARD REPRESENTATIVES.  SUBJECT TO THE LIMITATIONS SET FORTH IN THIS
SECTION 10, THE BOISE MAJORITY HOLDERS SHALL HAVE THE RIGHT TO DESIGNATE NOT
LESS THAN THE BOISE APPLICABLE NUMBER OF REPRESENTATIVES FOR ELECTION TO THE
BOARD OF THE COMPANY (INDIVIDUALLY A “BOISE BOARD REPRESENTATIVE” AND
COLLECTIVELY THE “BOISE BOARD REPRESENTATIVES”) AND THE ALDABRA MAJORITY HOLDERS
SHALL HAVE THE RIGHT TO DESIGNATE NOT LESS THAN THE ALDABRA APPLICABLE NUMBER OF
REPRESENTATIVES FOR ELECTION TO THE BOARD OF THE COMPANY (INDIVIDUALLY AN
“ALDABRA BOARD REPRESENTATIVE” AND COLLECTIVELY THE “ALDABRA BOARD
REPRESENTATIVES”); PROVIDED THAT (X) FROM TIME TO TIME, THE BOISE MAJORITY
HOLDERS MAY ELECT TO DESIGNATE ANY LESSER NUMBER OF REPRESENTATIVES FOR ELECTION
TO THE BOARD OF THE COMPANY (E.G., A NUMBER OF REPRESENTATIVES LESS THAN THE
BOISE APPLICABLE NUMBER INCLUDING, IF THE BOISE MAJORITY HOLDERS SO ELECT, ZERO
REPRESENTATIVES), AND ANY SUCH ELECTION BY THE BOISE MAJORITY HOLDERS TO
DESIGNATE ANY LESSER NUMBER OF REPRESENTATIVES SHALL IN NO EVENT OPERATE AS A
WAIVER OF THEIR RIGHT HEREUNDER TO THEREAFTER DESIGNATE NOT LESS THAN THE BOISE
APPLICABLE NUMBER OF REPRESENTATIVES FOR ELECTION TO THE BOARD OF THE COMPANY OR
OTHERWISE OPERATE TO PRECLUDE THE BOISE MAJORITY HOLDERS FROM FULLY EXERCISING
THEIR RIGHTS UNDER THIS SECTION 10 AND (Y) FROM TIME TO TIME, THE ALDABRA
MAJORITY HOLDERS MAY ELECT TO DESIGNATE ANY LESSER NUMBER OF REPRESENTATIVES FOR
ELECTION TO THE BOARD OF THE COMPANY (E.G., A NUMBER OF REPRESENTATIVES LESS
THAN THE ALDABRA APPLICABLE NUMBER INCLUDING, IF THE ALDABRA MAJORITY HOLDERS SO
ELECT, ZERO REPRESENTATIVES), AND ANY SUCH ELECTION BY THE ALDABRA MAJORITY
HOLDERS TO DESIGNATE ANY LESSER NUMBER OF REPRESENTATIVES SHALL IN NO EVENT
OPERATE AS A WAIVER OF THEIR RIGHT HEREUNDER TO THEREAFTER DESIGNATE NOT LESS
THAN THE ALDABRA APPLICABLE NUMBER OF REPRESENTATIVES FOR ELECTION TO THE BOARD
OF THE COMPANY OR OTHERWISE OPERATE TO PRECLUDE THE ALDABRA MAJORITY HOLDERS
FROM FULLY EXERCISING THEIR RIGHTS UNDER THIS SECTION 10.  THE TERMS AND
CONDITIONS GOVERNING THE ELECTION, TERM OF OFFICE, FILLING OF VACANCIES AND
OTHER FEATURES OF SUCH DIRECTORSHIPS SHALL BE AS FOLLOWS:


 


(A)   INTERIM APPOINTMENT OF DIRECTORS.  FROM AND AFTER THE DATE HEREOF (THE
“BEGINNING DATE”) UNTIL THE BOISE EXPIRATION DATE, THE BOISE MAJORITY HOLDERS
MAY NOMINATE NOT LESS THAN THE BOISE APPLICABLE NUMBER OF BOISE BOARD
REPRESENTATIVES TO BE ELECTED TO THE BOARD.  FROM AND AFTER THE BEGINNING DATE
UNTIL THE ALDABRA EXPIRATION DATE, THE ALDABRA MAJORITY HOLDERS MAY NOMINATE NOT
LESS THAN THE ALDABRA APPLICABLE NUMBER OF ALDABRA BOARD REPRESENTATIVES TO BE
ELECTED TO THE BOARD.  SUBJECT ONLY TO SUCH ACTIONS NOT BEING IN VIOLATION OF
THE FIDUCIARY DUTIES OF MEMBERS OF THE COMPANY’S

 

20

--------------------------------------------------------------------------------



 


BOARD TO THE COMPANY, THE COMPANY SHALL TAKE ALL ACTION NECESSARY SUCH THAT THE
NUMBER OF DIRECTORS ON THE BOARD OF THE COMPANY SHALL (IF NECESSARY) BE
INCREASED SUCH THAT THE BOISE APPLICABLE NUMBER OF BOISE BOARD REPRESENTATIVES
AND THE ALDABRA APPLICABLE NUMBER OF ALDABRA BOARD REPRESENTATIVES MAY THEN
SERVE ON THE BOARD AND SUCH VACANCIES SHALL BE FILLED BY THE DESIGNEES OF THE
BOISE MAJORITY HOLDERS OR THE ALDABRA MAJORITY HOLDERS, AS APPLICABLE, EFFECTIVE
AS OF THE DAY FOLLOWING THE BEGINNING DATE (OR, IF LATER, THE DATE THAT THE
BOISE MAJORITY HOLDERS DETERMINE TO APPOINT SUCH BOISE BOARD REPRESENTATIVE OR
THE DATE THAT THE ALDABRA MAJORITY HOLDERS DETERMINE TO APPOINT SUCH ALDABRA
BOARD REPRESENTATIVE); PROVIDED THAT IF THE COMPANY AVOIDS ITS OBLIGATIONS UNDER
THIS SENTENCE OR THIS SECTION 10(A) BECAUSE IT DEEMS SUCH NOMINATION TO BE IN
VIOLATION OF FIDUCIARY DUTIES OF MEMBERS OF THE BOARD OF THE COMPANY, THE BOISE
MAJORITY HOLDERS OR THE ALDABRA MAJORITY HOLDERS, AS APPLICABLE, SHALL BE
ENTITLED TO APPOINT AN ALTERNATIVE NOMINEE TO BE A BOISE BOARD REPRESENTATIVE OR
ALDABRA BOARD REPRESENTATIVE, AS APPLICABLE.  EACH BOISE BOARD REPRESENTATIVE
AND EACH ALDABRA BOARD REPRESENTATIVE APPOINTED PURSUANT TO THIS
SECTION 10(A) SHALL CONTINUE TO HOLD OFFICE UNTIL SUCH BOISE BOARD
REPRESENTATIVE’S TERM OR SUCH ALDABRA BOARD REPRESENTATIVE’S TERM, AS
APPLICABLE, EXPIRES, SUBJECT, HOWEVER, TO PRIOR DEATH, RESIGNATION, RETIREMENT,
DISQUALIFICATION OR TERMINATION OF TERM OF OFFICE AS PROVIDED IN THIS
SECTION 10.


 


(B)   CONTINUING DESIGNATION OF BOISE BOARD REPRESENTATIVES.  ON AND PRIOR TO
THE BOISE EXPIRATION DATE AND THE ALDABRA EXPIRATION DATE, AS APPLICABLE, IN
CONNECTION WITH THE EXPIRATION OF THE TERM OF ANY BOISE BOARD REPRESENTATIVE OR
ALDABRA BOARD REPRESENTATIVE, AS APPLICABLE, THE COMPANY SHALL, SUBJECT TO THE
PROVISIONS OF SECTION 10(C) AND SUBJECT ONLY TO SUCH NOMINATION NOT BEING IN
VIOLATION OF THE FIDUCIARY DUTIES OF MEMBERS OF THE BOARD OF THE COMPANY,
NOMINATE THE BOISE BOARD REPRESENTATIVE(S) DESIGNATED BY THE BOISE MAJORITY
HOLDERS AND THE ALDABRA BOARD REPRESENTATIVE(S) DESIGNATED BY THE ALDABRA
MAJORITY HOLDERS FOR ELECTION TO THE BOARD OF THE COMPANY BY THE HOLDERS OF
VOTING CAPITAL STOCK AND SOLICIT PROXIES FROM THE COMPANY’S STOCKHOLDERS IN
FAVOR OF THE ELECTION OF SUCH BOISE BOARD REPRESENTATIVE(S) AND ALDABRA BOARD
REPRESENTATIVE(S); PROVIDED THAT IF THE COMPANY AVOIDS ITS OBLIGATIONS UNDER
THIS SENTENCE OR THIS SECTION 10(B) BECAUSE IT DEEMS SUCH NOMINATION TO BE IN
VIOLATION OF FIDUCIARY DUTIES OF MEMBERS OF THE BOARD OF THE COMPANY, THE BOISE
MAJORITY HOLDERS SHALL BE ENTITLED TO APPOINT AN ALTERNATIVE NOMINEE TO BE A
BOISE BOARD REPRESENTATIVE AND THE ALDABRA MAJORITY HOLDERS SHALL BE ENTITLED TO
APPOINT AN ALTERNATIVE NOMINEE TO BE AN ALDABRA BOARD REPRESENTATIVE.  SUBJECT
TO THE PROVISIONS OF SECTION 10(C), THE COMPANY SHALL USE REASONABLE BEST
EFFORTS TO CAUSE SUCH BOISE BOARD REPRESENTATIVE(S) TO BE ELECTED TO THE BOARD
OF THE COMPANY (INCLUDING VOTING ALL UNRESTRICTED PROXIES IN FAVOR OF THE
ELECTION OF SUCH BOISE BOARD REPRESENTATIVE(S) AND ALDABRA BOARD
REPRESENTATIVE(S) AND INCLUDING RECOMMENDING APPROVAL OF SUCH BOISE BOARD
REPRESENTATIVE(S)’ APPOINTMENT TO THE BOARD OF THE COMPANY AND SUCH ALDABRA
BOARD REPRESENTATIVE(S)’ APPOINTMENT TO THE BOARD OF THE COMPANY AS PROVIDED FOR
IN THE COMPANY’S PROXY STATEMENT) AND SHALL NOT TAKE ANY ACTION WHICH WOULD
DIMINISH THE PROSPECTS OF SUCH BOISE BOARD REPRESENTATIVE(S) OR SUCH ALDABRA
BOARD REPRESENTATIVE(S) OF BEING ELECTED TO THE BOARD OF THE COMPANY.


 


(C)   TERMINATION OF BOISE BOARD REPRESENTATIVE DESIGNATION RIGHTS.  THE RIGHT
OF THE BOISE MAJORITY HOLDERS TO DESIGNATE A BOISE BOARD REPRESENTATIVE PURSUANT
TO THIS SECTION 10 SHALL TERMINATE ON THE BOISE EXPIRATION DATE.  THE RIGHT OF
THE ALDABRA MAJORITY HOLDERS TO DESIGNATE AN ALDABRA BOARD REPRESENTATIVE
PURSUANT TO THIS SECTION 10 SHALL TERMINATE ON THE ALDABRA EXPIRATION DATE.  IF
THE RIGHTS OF THE BOISE MAJORITY HOLDERS OR THE ALDABRA MAJORITY HOLDERS, AS
APPLICABLE, TO DESIGNATE A BOISE BOARD REPRESENTATIVE OR ALDABRA BOARD
REPRESENTATIVE, AS APPLICABLE, CEASE UNDER THE IMMEDIATELY PRECEDING SENTENCE,
THEN THE COMPANY MAY USE REASONABLE BEST EFFORTS TO EFFECT THE REMOVAL OF SUCH
DIRECTOR.


 


(D)   RESIGNATION; REMOVAL; AND VACANCIES.


 


(I)            RESIGNATION.  AN ELECTED BOISE BOARD REPRESENTATIVE MAY RESIGN
FROM THE COMPANY’S BOARD AT ANY TIME BY GIVING WRITTEN NOTICE TO THE COMPANY AT
ITS PRINCIPAL


 


21

--------------------------------------------------------------------------------



 


EXECUTIVE OFFICE.  AN ELECTED ALDABRA BOARD REPRESENTATIVE MAY RESIGN FROM THE
COMPANY’S BOARD AT ANY TIME BY GIVING WRITTEN NOTICE TO THE COMPANY AT ITS
PRINCIPAL EXECUTIVE OFFICE.  THE RESIGNATION IS EFFECTIVE WITHOUT ACCEPTANCE
WHEN THE NOTICE IS GIVEN TO THE COMPANY, UNLESS A LATER EFFECTIVE TIME IS
SPECIFIED IN THE NOTICE.


 


(II)           REMOVAL.  SO LONG AS THE BOISE MAJORITY HOLDERS OR THE ALDABRA
MAJORITY HOLDERS, AS APPLICABLE, RETAIN THE RIGHT TO DESIGNATE A DIRECTOR
PURSUANT TO SECTION 10(B), THE COMPANY SHALL USE REASONABLE BEST EFFORTS TO
REMOVE ANY BOISE BOARD REPRESENTATIVE OR ALDABRA BOARD REPRESENTATIVE, AS
APPLICABLE, ONLY IF SO DIRECTED IN WRITING BY THE BOISE MAJORITY HOLDERS OR THE
ALDABRA MAJORITY HOLDERS, AS APPLICABLE.


 


(III)          VACANCIES.  IN THE EVENT OF A VACANCY ON THE COMPANY’S BOARD
RESULTING FROM THE DEATH, DISQUALIFICATION, RESIGNATION, RETIREMENT OR
TERMINATION OF TERM OF OFFICE OF A BOISE BOARD REPRESENTATIVE DESIGNATED BY THE
BOISE MAJORITY HOLDERS OR AN ALDABRA BOARD REPRESENTATIVE DESIGNATED BY THE
ALDABRA MAJORITY HOLDERS, THEN THE COMPANY SHALL USE REASONABLE BEST EFFORTS TO
FILL SUCH VACANCY WITH A REPRESENTATIVE DESIGNATED BY BOISE MAJORITY HOLDERS OR
THE ALDABRA MAJORITY HOLDERS, AS APPLICABLE, AS PROVIDED HEREUNDER, IN EITHER
CASE TO SERVE UNTIL THE NEXT ANNUAL OR SPECIAL MEETING OF THE STOCKHOLDERS (AND
AT SUCH MEETING, SUCH REPRESENTATIVE, OR ANOTHER REPRESENTATIVE DESIGNATED BY
SUCH HOLDERS, WILL BE ELECTED TO THE COMPANY’S BOARD IN THE MANNER SET FORTH IN
THE COMPANY’S BYLAWS).  IF THE BOISE MAJORITY HOLDERS OR THE ALDABRA MAJORITY
HOLDERS, AS APPLICABLE, FAIL OR DECLINE TO FILL THE VACANCY, THEN THE
DIRECTORSHIP SHALL REMAIN OPEN UNTIL SUCH TIME AS THE BOISE MAJORITY HOLDERS OR
THE ALDABRA MAJORITY HOLDERS, AS APPLICABLE, ELECT TO FILL IT WITH A
REPRESENTATIVE DESIGNATED HEREUNDER.  DURING ANY SUCH PERIOD THAT THE BOISE
MAJORITY HOLDERS OR THE ALDABRA MAJORITY HOLDERS, AS APPLICABLE, ARE ENTITLED
TO, BUT HAVE FAILED OR DECLINED TO, DESIGNATE A BOISE BOARD REPRESENTATIVE OR AN
ALDABRA BOARD REPRESENTATIVE, AS APPLICABLE, THE BOISE MAJORITY HOLDERS OR THE
ALDABRA MAJORITY HOLDERS, AS APPLICABLE, SHALL HAVE THE RIGHT TO DESIGNATE ONE
REPRESENTATIVE TO ATTEND ALL COMPANY BOARD MEETINGS AS A NON-VOTING OBSERVER. 
THE OBSERVER SHALL BE ENTITLED TO NOTICE OF ALL COMPANY BOARD MEETINGS IN THE
MANNER THAT NOTICE IS PROVIDED TO MEMBERS OF THE BOARD OF THE COMPANY, SHALL BE
ENTITLED TO RECEIVE ALL MATERIALS PROVIDED TO MEMBERS OF THE BOARD OF THE
COMPANY, SHALL BE ENTITLED TO ATTEND (WHETHER IN PERSON, BY TELEPHONE, OR
OTHERWISE) ALL MEETINGS OF THE BOARD OF THE COMPANY AS A NON-VOTING OBSERVER,
AND SHALL BE ENTITLED TO FEES AND EXPENSES PAID TO BOISE BOARD REPRESENTATIVES
PURSUANT TO SECTION 1(E).


 


(E)   FEES & EXPENSES.  BOISE BOARD REPRESENTATIVES AND ALDABRA BOARD
REPRESENTATIVES SHALL BE ENTITLED TO FEES, OTHER COMPENSATION AND REIMBURSEMENT
OF EXPENSES PAID TO MEMBERS OF THE COMPANY’S BOARD WHO ARE NOT EMPLOYEES OF THE
COMPANY OR ITS SUBSIDIARIES.


 


(F)    SUBSIDIARY BOARDS; COMMITTEES.  SUBJECT TO APPLICABLE LAW AND THE
RULES OF ANY EXCHANGE ON WHICH THE COMPANY’S SECURITIES ARE LISTED, AT THE
REQUEST OF THE BOISE MAJORITY HOLDERS OR THE ALDABRA MAJORITY HOLDERS, AS
APPLICABLE, THE COMPANY SHALL USE REASONABLE BEST EFFORTS TO CAUSE THE BOISE
BOARD REPRESENTATIVE(S) OR THE ALDABRA MAJORITY HOLDERS, AS APPLICABLE, TO HAVE
PROPORTIONAL REPRESENTATION (RELATIVE TO THEIR PERCENTAGE ON THE WHOLE BOARD OF
THE COMPANY) ON THE BOARDS OF EACH SUBSIDIARY OF THE COMPANY (EACH, A “SUB
BOARD”) AND EACH COMMITTEE OF THE BOARD AND EACH SUB BOARD.


 


(G)   REPORTING INFORMATION.  WITH RESPECT TO EACH BOISE BOARD REPRESENTATIVE
DESIGNATED PURSUANT TO THE PROVISIONS OF THIS SECTION 10, THE BOISE MAJORITY
HOLDERS SHALL CAUSE THE BOISE BOARD REPRESENTATIVE TO PROVIDE TO THE COMPANY
WITH ALL NECESSARY ASSISTANCE AND INFORMATION RELATED TO SUCH BOISE BOARD
REPRESENTATIVE THAT IS REQUIRED UNDER REGULATION 14A UNDER THE EXCHANGE ACT TO
BE DISCLOSED IN SOLICITATIONS OF PROXIES OR OTHERWISE, INCLUDING SUCH PERSON’S
WRITTEN CONSENT TO BEING NAMED IN THE PROXY STATEMENT (IF APPLICABLE) AND TO
SERVING AS A DIRECTOR IF ELECTED.  WITH RESPECT TO EACH ALDABRA


 


22

--------------------------------------------------------------------------------



 


BOARD REPRESENTATIVE DESIGNATED PURSUANT TO THE PROVISIONS OF THIS SECTION 10,
THE ALDABRA MAJORITY HOLDERS SHALL CAUSE THE ALDABRA BOARD REPRESENTATIVE TO
PROVIDE TO THE COMPANY WITH ALL NECESSARY ASSISTANCE AND INFORMATION RELATED TO
SUCH ALDABRA BOARD REPRESENTATIVE THAT IS REQUIRED UNDER REGULATION 14A UNDER
THE EXCHANGE ACT TO BE DISCLOSED IN SOLICITATIONS OF PROXIES OR OTHERWISE,
INCLUDING SUCH PERSON’S WRITTEN CONSENT TO BEING NAMED IN THE PROXY STATEMENT
(IF APPLICABLE) AND TO SERVING AS A DIRECTOR IF ELECTED.


 


11.   SPECIAL FINANCIAL PROCEDURES, CONTROLS, REPORTS AND RELATED MATTERS.


 


(A)   FINANCIAL INFORMATION.


 


(I)            IN ADDITION TO THE REPORTS AND FINANCIAL STATEMENTS REQUIRED TO
BE DELIVERED BY THE COMPANY PURSUANT TO THIS AGREEMENT, THE COMPANY WILL, AND
WILL CAUSE EACH OF ITS SUBSIDIARIES TO, MAINTAIN DISCLOSURE CONTROLS AND
PROCEDURES AND INTERNAL CONTROL OVER FINANCIAL REPORTING AS DEFINED IN EXCHANGE
ACT RULE 13A-15, AND THE COMPANY WILL, AND WILL CAUSE EACH OF ITS OFFICERS TO,
MAKE SUCH DISCLOSURES AND CERTIFICATIONS AS ARE REQUIRED BY THE EXCHANGE ACT
WITH RESPECT THERETO.


 


(II)           THE COMPANY WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO,
MAINTAIN A FISCAL YEAR THAT COMMENCES AND ENDS ON THE SAME CALENDAR DAYS AS
BOISE’S FISCAL YEAR COMMENCES AND ENDS, AND TO MAINTAIN MONTHLY AND QUARTERLY
ACCOUNTING PERIODS THAT COMMENCE AND END ON THE SAME CALENDAR DAYS AS BOISE’S
MONTHLY AND QUARTERLY ACCOUNTING PERIODS COMMENCE AND END;


 


(III)          WHILE THE PROVISIONS OF THIS SECTION 11 ARE APPLICABLE, NO LATER
THAN TEN (10) CALENDAR DAYS AFTER THE END OF EACH OF THE COMPANY’S MONTHLY
ACCOUNTING PERIODS FOLLOWING THE DATE HEREOF, THE COMPANY WILL DELIVER TO BOISE
SUCH FINANCIAL INFORMATION FOR SUCH PERIOD AS IS REASONABLY NECESSARY SUCH THAT
BOISE MAY REPORT ITS EQUITY IN EARNINGS FROM THE COMPANY AND ITS SUBSIDIARIES
FOR SUCH PERIOD AND SUCH OTHER FINANCIAL INFORMATION THAT BOISE MAY REASONABLY
REQUEST IN CONNECTION WITH ITS PREPARATION OF FINANCIAL STATEMENTS AND NOTES TO
FINANCIAL STATEMENTS FOR SUCH PERIOD;


 


(IV)          NOTWITHSTANDING ANY TIME PERIODS TO THE CONTRARY IN SECTION 9(C),
WHILE THE PROVISIONS OF THIS SECTION 11 ARE APPLICABLE, AS SOON AS PRACTICABLE
AFTER THE END OF EACH OF THE COMPANY’S FISCAL QUARTERS FOLLOWING THE DATE
HEREOF, THE COMPANY WILL DELIVER TO BOISE THE FINANCIAL STATEMENTS SPECIFIED IN
SECTION 9(C)(I) FOR SUCH PERIOD, IN EACH CASE IN SUCH FORMAT AND DETAIL AS BOISE
MAY REQUEST.  IN ANY EVENT NO LATER THAN THE EARLIER OF (X) TEN (10) BUSINESS
DAYS PRIOR TO THE DATE ON WHICH THE COMPANY IS REQUIRED TO FILE A FORM 10-Q OR
OTHER DOCUMENT CONTAINING QUARTERLY FINANCIAL STATEMENTS WITH THE SECURITIES AND
EXCHANGE COMMISSION FOR EACH OF THE COMPANY’S FIRST THREE FISCAL QUARTERS IN
EACH FISCAL YEAR AND (Y) TEN (10) BUSINESS DAYS PRIOR TO THE DATE ON WHICH BOISE
HAS NOTIFIED THE COMPANY THAT BOISE INTENDS TO FILE ITS FORM 10-Q OR OTHER
DOCUMENT CONTAINING QUARTERLY FINANCIAL STATEMENTS WITH THE SECURITIES AND
EXCHANGE COMMISSION, THE COMPANY WILL DELIVER TO BOISE DRAFTS OF THE FOLLOWING:


 

(A)          THE CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY AND ITS
SUBSIDIARIES (AND NOTES THERETO) FOR SUCH PERIODS AND FOR THE PERIOD FROM THE
BEGINNING OF THE CURRENT FISCAL YEAR TO THE END OF SUCH QUARTER, SETTING FORTH
IN EACH CASE IN COMPARATIVE FORM FOR EACH SUCH FISCAL QUARTER OF THE COMPANY THE
CONSOLIDATED FIGURES (AND NOTES THERETO) FOR THE CORRESPONDING QUARTER AND
PERIODS OF THE PREVIOUS FISCAL YEAR AND ALL IN REASONABLE DETAIL AND PREPARED IN
ACCORDANCE WITH ARTICLE 10 OF REGULATION S-X AND GAAP, AND

 

23

--------------------------------------------------------------------------------


 

(B)           A DISCUSSION AND ANALYSIS BY THE COMPANY’S MANAGEMENT OF THE
COMPANY’S AND ITS SUBSIDIARIES’ FINANCIAL CONDITION AND RESULTS OF OPERATIONS
FOR SUCH FISCAL PERIOD, INCLUDING, WITHOUT LIMITATION, AN EXPLANATION OF ANY
MATERIAL PERIOD-TO-PERIOD CHANGE AND ANY OFF-BALANCE SHEET TRANSACTIONS, ALL IN
REASONABLE DETAIL AND PREPARED IN ACCORDANCE WITH ITEM 303(B) AND 305 OF
REGULATION S-K.

 

The information set forth in (A) and (B) above is referred to in this Agreement
as the “Quarterly Financial Statements” and a draft of the Company’s report on
Form 10-Q containing the above-referenced information for such quarter delivered
when required by this clause (iv) shall be deemed to satisfy the requirements of
this clause (iv).  No later than the earlier of (x) three (3) Business Days
prior to the date the Company publicly files the Quarterly Financial Statements
with the Securities and Exchange Commission or otherwise makes such Quarterly
Financial Statements publicly available or (y) three (3) Business Days prior to
the date on which Boise has notified the Company that Boise intends to file
Boise’s quarterly financial statements with the Securities and Exchange
Commission, the Company will deliver to Boise the final form of its quarterly
report on Form 10-Q and certifications thereof by the Company’s principal
executive and financial officers in substantially the forms required under
Securities and Exchange Commission rules for periodic reports and in form and
substance reasonably satisfactory to Boise; provided, however, that the Company
may continue to revise such quarterly report on Form 10-Q prior to the filing
thereof in order to make corrections and changes which corrections and changes
will be delivered by the Company to Boise as soon as practicable. 
Notwithstanding anything to the contrary in this Section 11(a)(iv), the Company
will use its reasonable best efforts to file its quarterly report on Form 10-Q
with the Securities and Exchange Commission on the same date that Boise files
Boise’s quarterly financial statements with the Securities and Exchange
Commission unless otherwise required by applicable law or as otherwise
reasonably agreed between the parties after due consideration to, among other
things, the securities law implications of filing on different dates.

 


(V)           AS SOON AS PRACTICABLE, AND IN ANY EVENT NO LATER THAN:


 

(A)          THE EARLIER OF (X) TEN (10) BUSINESS DAYS PRIOR TO THE DATE ON
WHICH THE COMPANY IS REQUIRED TO FILE A FORM 10-K OR OTHER DOCUMENT CONTAINING
ITS ANNUAL FINANCIAL STATEMENTS WITH THE SECURITIES AND EXCHANGE COMMISSION AND
(Y) TEN (10) BUSINESS DAYS PRIOR TO THE DATE ON WHICH BOISE HAS NOTIFIED THE
COMPANY THAT BOISE INTENDS TO FILE ITS FORM 10-K OR OTHER DOCUMENT CONTAINING
ANNUAL FINANCIAL STATEMENTS WITH THE SECURITIES AND EXCHANGE COMMISSION, THE
COMPANY WILL DELIVER TO BOISE (A) ANY FINANCIAL AND OTHER INFORMATION AND DATA
WITH RESPECT TO THE COMPANY AND ITS SUBSIDIARIES AND THEIR BUSINESS, PROPERTIES,
FINANCIAL POSITION, RESULTS OF OPERATIONS AND PROSPECTS AS IS REASONABLY
REQUESTED BY BOISE IN CONNECTION WITH THE PREPARATION OF BOISE’S FINANCIAL
STATEMENTS AND ANNUAL REPORT ON FORM 10-K AND (B) A DISCUSSION AND ANALYSIS BY
THE COMPANY’S MANAGEMENT OF THE COMPANY AND ITS SUBSIDIARIES’ FINANCIAL
CONDITION AND RESULTS OF OPERATIONS FOR SUCH YEAR, INCLUDING, WITHOUT
LIMITATION, AN EXPLANATION OF ANY MATERIAL PERIOD-TO-PERIOD CHANGE AND ANY
OFF-BALANCE SHEET TRANSACTIONS, ALL IN REASONABLE DETAIL AND PREPARED IN
ACCORDANCE WITH ITEMS 303(A) AND 305 OF REGULATION S-K; AND

 

24

--------------------------------------------------------------------------------


 

(B)           THE EARLIER OF (X) TEN (10) BUSINESS DAYS PRIOR TO THE DATE ON
WHICH THE COMPANY IS REQUIRED TO FILE A FORM 10-K OR OTHER DOCUMENT CONTAINING
ITS ANNUAL FINANCIAL STATEMENTS WITH THE SECURITIES AND EXCHANGE COMMISSION AND
(Y) TEN (10) BUSINESS DAYS PRIOR TO THE DATE ON WHICH BOISE HAS NOTIFIED THE
COMPANY THAT BOISE INTENDS TO FILE ITS FORM 10-K OR OTHER DOCUMENT CONTAINING
ANNUAL FINANCIAL STATEMENTS WITH THE SECURITIES AND EXCHANGE COMMISSION, THE
COMPANY WILL DELIVER TO BOISE, DRAFTS OF THE CONSOLIDATED FINANCIAL STATEMENTS
OF THE COMPANY AND ITS SUBSIDIARIES (AND NOTES THERETO) FOR SUCH YEAR, SETTING
FORTH IN EACH CASE IN COMPARATIVE FORM THE CONSOLIDATED FIGURES (AND NOTES
THERETO) FOR THE PREVIOUS FISCAL YEARS AND ALL IN REASONABLE DETAIL AND PREPARED
IN ACCORDANCE WITH REGULATION S-X AND GAAP.

 

The information set forth in (A) and (B) above is referred to in this Agreement
as the “Annual Financial Statements” and a draft of the Company’s report on
Form 10-K containing the above-referenced information for such annual period
delivered when required by this clause (v) shall be deemed to satisfy the
requirements of this clause (v).  The Company will deliver to Boise all
revisions to such drafts as soon as any such revisions are prepared or made.  No
later than the earlier of (A) five Business Days prior to the date the Company
publicly files the annual report on Form 10-K with the Securities and Exchange
Commission or otherwise makes such annual report on Form 10-K publicly available
or (B) five Business Days prior to the date on which Boise has notified the
Company that Boise (and/or any Person affiliated with Boise) intends to file the
Boise Annual Financial Statements (as defined below) with the Securities and
Exchange Commission, the Company will deliver to Boise the final form of its
annual report on Form 10-K and certifications thereof by the Company’s principal
executive and financial officers in substantially the forms required under
Securities and Exchange Commission rules for periodic reports and in form and
substance reasonably satisfactory to Boise; provided, however, that the Company
may continue to revise such annual report on Form 10-K prior to the filing
thereof in order to make corrections and changes which corrections and changes
will be delivered by the Company to Boise as soon as practicable.  In any event,
the Company will deliver to Boise, no later than three days prior to the date on
which Boise has notified the Company that Boise intends to file the Boise Annual
Financial Statements with the Securities and Exchange Commission, the final form
of the annual report on Form 10-K accompanied by an opinion on the annual
financial statements included therein by the Company’s independent certified
public accountants.  Notwithstanding anything to the contrary in this
Section 11(a)(v), the Company will use its reasonable best efforts to file its
Annual Financial Statements with the Securities and Exchange Commission on the
same date that Boise files the Boise Annual Financial Statements with the
Securities and Exchange Commission unless otherwise required by applicable law
or as otherwise reasonably agreed between the parties after due consideration
to, among other things, the securities law implications of filing on different
dates.

 

(v)           With reasonable promptness, the Company and its Subsidiaries will
deliver to Boise such additional audited and unaudited financial statements,
financial and other information and data with respect to the Company and its
Subsidiaries and their business, properties, financial positions, results of
operations and prospects as from time to time may be reasonably requested by
Boise, including such financial information and comfort letters as may be
requested or required in connection with the sale or registration of securities
by Boise.  Without limiting the generality of the foregoing, the Company and its
Subsidiaries shall make available to Boise and its Representatives reasonable
access to the books and records of the Company and its Subsidiaries with respect
to, or as may be necessary to prepare audited financial statements and/or
financial statements compliant with Regulations S-X and S-K for, the Company

 

25

--------------------------------------------------------------------------------


 

and its Subsidiaries.  Seller understands that, from time to time, Boise and its
Affiliates may do one or more financings and/or securities law filings for which
financial information with respect to the Company and its Subsidiaries will be
reported.  The Company and its Subsidiaries shall provide Boise and its
representatives with such financial information as may be reasonably requested
by Boise and its representatives as promptly as practicable after the request
therefor and enter into and deliver such management representation letters and
cold comfort letters with respect to such financial information as may be
reasonably requested by Boise and its Affiliates in order to complete their
financings and/or filings and/or as otherwise may be necessary for Boise and its
Affiliates to prepare audited financial statements and/or financial statements
prepared in accordance with Regulations S-X and S-K.

 


(B)   COOPERATION ON BOISE FILINGS.


 


(I)            THE COMPANY WILL COOPERATE FULLY, AND CAUSE ITS AUDITORS AND
OTHER REPRESENTATIVES TO COOPERATE FULLY, WITH BOISE TO THE EXTENT REQUESTED BY
BOISE IN THE PREPARATION OF BOISE’S PUBLIC EARNINGS OR OTHER PRESS RELEASES,
QUARTERLY REPORTS ON FORM 10-Q, ANNUAL REPORTS TO STOCKHOLDERS, ANNUAL REPORTS
ON FORM 10-K, ANY CURRENT REPORTS ON FORM 8-K AND ANY OTHER PROXY, INFORMATION
AND REGISTRATION STATEMENTS, REPORTS, NOTICES, PROSPECTUSES AND ANY OTHER
FILINGS MADE BY BOISE WITH THE SECURITIES AND EXCHANGE COMMISSION, ANY NATIONAL
SECURITIES EXCHANGE OR OTHERWISE MADE PUBLICLY AVAILABLE (COLLECTIVELY, THE
“BOISE PUBLIC FILINGS”).


 


(II)           THE COMPANY AGREES TO PROVIDE TO BOISE ALL INFORMATION THAT BOISE
REASONABLY REQUESTS IN CONNECTION WITH ANY BOISE PUBLIC FILINGS OR THAT, IN THE
JUDGMENT OF BOISE’S LEGAL ADVISORS, IS REQUIRED TO BE DISCLOSED OR INCORPORATED
BY REFERENCE THEREIN UNDER ANY LAW, RULE OR REGULATION.  THE COMPANY WILL
PROVIDE SUCH INFORMATION IN A TIMELY MANNER ON THE DATES REQUESTED BY BOISE
(WHICH MAY BE EARLIER THAN THE DATES ON WHICH THE COMPANY OTHERWISE WOULD BE
REQUIRED HEREUNDER TO HAVE SUCH INFORMATION AVAILABLE) TO ENABLE BOISE TO
PREPARE, PRINT AND RELEASE ALL BOISE PUBLIC FILINGS ON SUCH DATES AS BOISE WILL
DETERMINE BUT IN NO EVENT LATER THAN AS REQUIRED BY APPLICABLE LAW. THE COMPANY
WILL USE ITS REASONABLE BEST EFFORTS TO CAUSE THE COMPANY’S AUDITORS AND OTHER
REPRESENTATIVES TO CONSENT TO ANY REFERENCE TO THEM AS EXPERTS IN ANY BOISE
PUBLIC FILINGS REQUIRED UNDER ANY LAW, RULE OR REGULATION AND TO PROVIDE THEIR
CONSENT TO THE INCORPORATION OF THEIR REPORTS IN BOISE PUBLIC FILINGS.


 


(III)          IF AND TO THE EXTENT REQUESTED BY BOISE, THE COMPANY DILIGENTLY
AND PROMPTLY WILL REVIEW ALL DRAFTS OF SUCH BOISE PUBLIC FILINGS AND PREPARE IN
A DILIGENT AND TIMELY FASHION ANY PORTION OF SUCH BOISE PUBLIC FILING PERTAINING
TO THE COMPANY.


 


(IV)          PRIOR TO ANY PRINTING OR PUBLIC RELEASE OF ANY BOISE PUBLIC
FILING, AN APPROPRIATE EXECUTIVE OFFICER OF THE COMPANY WILL, IF REQUESTED BY
BOISE, CERTIFY THAT THE INFORMATION RELATING TO ANY THE COMPANY AND/OR ANY OF
ITS SUBSIDIARIES AND/OR ANY OF THEIR RESPECTIVE BUSINESSES IN SUCH BOISE PUBLIC
FILING IS ACCURATE, TRUE, COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS.


 


(C)   AUDITORS AND AUDITS; ANNUAL FINANCIAL STATEMENTS AND ACCOUNTING.


 


(I)            UNLESS REQUIRED BY LAW, THE COMPANY WILL NOT SELECT A DIFFERENT
ACCOUNTING FIRM THAN KPMG LLC (OR ITS AFFILIATE ACCOUNTING FIRMS) TO SERVE AS
ITS (AND THE COMPANY’S AFFILIATES’) INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS
(THE “COMPANY’S AUDITORS”) WITHOUT BOISE’S PRIOR WRITTEN CONSENT (WHICH WILL NOT
BE UNREASONABLY WITHHELD); PROVIDED THAT NOTHING HEREIN SHALL PREVENT A CHANGE
IN THE COMPANY’ AUDITORS TO THE EXTENT THAT THE COMPANY’S


 


26

--------------------------------------------------------------------------------



 


BOARD OR ITS AUDIT COMMITTEE DETERMINES THAT A CHANGE IS REASONABLY NECESSARY IN
ORDER FOR THE MEMBERS THEREOF TO COMPLY WITH THEIR FIDUCIARY DUTIES..


 


(II)           THE COMPANY WILL PROVIDE TO BOISE ON A TIMELY BASIS ALL
INFORMATION THAT BOISE REASONABLY REQUIRES TO MEET ITS SCHEDULE FOR THE
PREPARATION, PRINTING, FILING, AND PUBLIC DISSEMINATION OF THE BOISE ANNUAL
FINANCIAL STATEMENTS IN ACCORDANCE WITH SECTIONS 11(A) THROUGH (F) HEREOF AND AS
REQUIRED BY APPLICABLE LAW.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
THE COMPANY WILL PROVIDE ALL REQUIRED FINANCIAL INFORMATION WITH RESPECT TO THE
COMPANY AND ITS SUBSIDIARIES TO THE COMPANY’S AUDITORS IN A SUFFICIENT AND
REASONABLE TIME AND IN SUFFICIENT DETAIL TO PERMIT THE COMPANY’S AUDITORS TO
TAKE ALL STEPS AND PERFORM ALL REVIEWS NECESSARY TO PROVIDE SUFFICIENT
ASSISTANCE TO BOISE’S AUDITORS WITH RESPECT TO INFORMATION TO BE INCLUDED OR
CONTAINED IN THE BOISE ANNUAL FINANCIAL STATEMENTS.


 


(III)          THE COMPANY WILL AUTHORIZE THE COMPANY’S AUDITORS TO MAKE
AVAILABLE TO BOISE’S AUDITORS BOTH THE PERSONNEL WHO PERFORMED, OR ARE
PERFORMING, THE ANNUAL AUDIT OF THE COMPANY AND WORK PAPERS RELATED TO THE
ANNUAL AUDIT OF THE COMPANY, IN ALL CASES WITHIN A REASONABLE TIME PRIOR TO THE
COMPANY’S AUDITORS’ OPINION DATE, SO THAT BOISE’S AUDITORS ARE ABLE TO PERFORM
THE PROCEDURES THEY CONSIDER NECESSARY TO TAKE RESPONSIBILITY FOR THE WORK OF
THE COMPANY’S AUDITORS AS IT RELATES TO BOISE’S AUDITORS’ REPORT ON BOISE’S
STATEMENTS, ALL WITHIN SUFFICIENT TIME TO ENABLE BOISE TO MEET ITS TIMETABLE FOR
THE PRINTING, FILING AND PUBLIC DISSEMINATION OF THE BOISE ANNUAL FINANCIAL
STATEMENTS.


 


(IV)          IF BOISE DETERMINES IN GOOD FAITH THAT THERE MAY BE SOME
INACCURACY IN THE FINANCIAL STATEMENTS OF THE COMPANY OR ANY ITS SUBSIDIARIES OR
DEFICIENCY IN SUCH PERSON’S INTERNAL ACCOUNTING CONTROLS OR OPERATIONS THAT
COULD MATERIALLY IMPACT BOISE’S FINANCIAL STATEMENTS, AT BOISE’S REQUEST, THE
COMPANY WILL PROVIDE BOISE’S INTERNAL AUDITORS WITH ACCESS TO THE BOOKS AND
RECORDS OF THE COMPANY AND ITS SUBSIDIARIES SO THAT BOISE MAY CONDUCT REASONABLE
AUDITS RELATING TO THE FINANCIAL STATEMENTS PROVIDED BY THE COMPANY UNDER THIS
AGREEMENT AS WELL AS TO THE INTERNAL ACCOUNTING CONTROLS AND OPERATIONS OF THE
COMPANY AND ITS SUBSIDIARIES.


 


(D)   NOTICE OF CHANGES.  SUBJECT TO SECTION 9(A) AND SECTION 11(C), THE COMPANY
WILL GIVE BOISE AS MUCH PRIOR NOTICE AS REASONABLY PRACTICABLE OF ANY PROPOSED
DETERMINATION OF, OR ANY SIGNIFICANT CHANGES IN, THE COMPANY’S ACCOUNTING
ESTIMATES OR ACCOUNTING PRINCIPLES WITH RESPECT TO THE BUSINESS FROM THOSE IN
EFFECT WITH RESPECT TO THE BUSINESS AS OF IMMEDIATELY PRIOR TO THE CLOSING.  THE
COMPANY WILL CONSULT WITH BOISE AND, IF REQUESTED BY BOISE, THE COMPANY WILL
CONSULT WITH BOISE’S AUDITORS WITH RESPECT THERETO.  THE COMPANY WILL NOT MAKE
ANY SUCH DETERMINATION OR CHANGES WITHOUT BOISE’S PRIOR WRITTEN CONSENT (NOT TO
BE UNREASONABLY WITHHELD) IF SUCH A DETERMINATION OR A CHANGE WOULD BE
SUFFICIENTLY MATERIAL TO BE REQUIRED TO BE DISCLOSED IN THE COMPANY’S OR BOISE’S
FINANCIAL STATEMENTS AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
OTHERWISE PUBLICLY DISCLOSED THEREIN; PROVIDED THAT NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE COMPANY’S BOARD OR ITS AUDIT COMMITTEE TO MAKE SUCH A
DETERMINATION OR CHANGE TO THE EXTENT IT DETERMINES IS REASONABLY NECESSARY IN
ORDER FOR ITS MEMBERS TO COMPLY WITH THEIR FIDUCIARY DUTIES.


 


(E)   SPECIAL REPORTS OF DEFICIENCIES OR VIOLATIONS.  THE COMPANY WILL REPORT IN
REASONABLE DETAIL TO BOISE THE FOLLOWING EVENTS OR CIRCUMSTANCES PROMPTLY AFTER
ANY EXECUTIVE OFFICER OF THE COMPANY OR ANY MEMBER OF THE COMPANY’S BOARD
BECOMES AWARE OF SUCH MATTER:


 


(I)            ALL MATERIAL WEAKNESSES IN THE DESIGN OR OPERATION OF INTERNAL
CONTROL OVER FINANCIAL REPORTING WHICH ARE REASONABLY LIKELY TO ADVERSELY AFFECT
THE COMPANY’S ABILITY TO RECORD, PROCESS, SUMMARIZE AND REPORT FINANCIAL
INFORMATION;


 


27

--------------------------------------------------------------------------------



 


(II)           ANY FRAUD, WHETHER OR NOT MATERIAL, THAT INVOLVES MANAGEMENT OR
OTHER EMPLOYEES WHO HAVE A SIGNIFICANT ROLE IN THE COMPANY’S INTERNAL CONTROL
OVER FINANCIAL REPORTING;


 


(III)          ANY ILLEGAL ACT WITHIN THE MEANING OF SECTION 10A(B) AND (F) OF
THE EXCHANGE ACT; AND


 


(IV)          ANY REPORT OF A MATERIAL VIOLATION OF LAW THAT AN ATTORNEY
REPRESENTING THE COMPANY AND/OR ANY OF ITS SUBSIDIARIES / AFFILIATES HAS
FORMALLY MADE TO ANY OFFICERS OR DIRECTORS OF THE COMPANY PURSUANT TO THE
SECURITIES AND EXCHANGE COMMISSION’S ATTORNEY CONDUCT RULES (17 C.F.R.
PART 205).


 


(F)    APPLICABILITY OF SECTION 11.  THE PROVISIONS OF THIS SECTION 11 SHALL
APPLY DURING ANY AND EACH PERIOD(S) IN WHICH BOISE AND/OR ANY PERSON (INCLUDING
ANY MEMBER OF THE BOISE GROUP) AFFILIATED WITH BOISE (IN BOISE’S GOOD FAITH
DETERMINATION) IS REQUIRED TO CONSOLIDATE THE RESULTS OF OPERATIONS AND
FINANCIAL POSITION OF THE COMPANY AND/OR ANY OF ITS SUBSIDIARIES OR TO ACCOUNT
FOR ITS INVESTMENT IN THE COMPANY UNDER THE EQUITY METHOD OF ACCOUNTING
(DETERMINED IN ACCORDANCE WITH GAAP AND CONSISTENT WITH THE SECURITIES AND
EXCHANGE COMMISSION REPORTING REQUIREMENTS).  WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, BUT FOR THE AVOIDANCE OF DOUBT, IN THE EVENT THAT BOISE IS NOT
FILING PERIODIC REPORTS WITH THE SECURITIES AND EXCHANGE COMMISSION, BOISE MAY
WAIVE ANY OF THE REQUIREMENTS OF THIS SECTION 11 WITHOUT PREJUDICE TO ITS RIGHTS
TO RECEIVE SUCH INFORMATION (INCLUDING WITH RESPECT TO PERIODS PREVIOUSLY
WAIVED) AT A TIME IN THE FUTURE IN THE EVENT THAT BOISE SUBSEQUENTLY IS REQUIRED
TO FILE PERIODIC REPORTS WITH THE SECURITIES AND EXCHANGE COMMISSION.  IN NO
EVENT SHALL THE PROVISIONS OF THIS SECTION 11 BE DEEMED TO APPLY TO ACCOUNTING
JUDGMENTS MADE BY THE COMPANY IN CONNECTION WITH THE WORKING CAPITAL ADJUSTMENT
CONTEMPLATED BY THE PURCHASE AGREEMENT.


 


12.   DEFINITIONS.


 

“Affiliate” means any Person that directly, or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with the
party specified (it being understood and agree that from and after the Closing,
for purposes of this Agreement, none of the Company or any of its Subsidiaries
shall be deemed to be an Affiliate of Boise or any of its Affiliates).

 

“Aldabra Applicable Number” means such number of directors of the Company which,
as a percentage of all directors of the Company, when rounded up most closely
approximates (but is not less than) the percentage of voting power represented
by the shares of capital stock of the Company held by holders of Aldabra
Registrable Securities.

 

“Aldabra Expiration Date” means the first date that the aggregate voting power
of capital stock of the Company owned by holders of Aldabra Registrable
Securities represents less than 5% of the voting power of all capital stock of
the Company.

 

“Aldabra Majority Holders” means, at any time, the holders of a majority of the
Aldabra Registrable Securities then outstanding.

 

“Aldabra Registrable Securities” means, without duplication, (i) any shares of
Common Stock held by any Aldabra Shareholder on the date hereof, (ii) if such
Aldabra Shareholder otherwise holds Aldabra Registrable Securities as of the
date of such acquisition, any other shares of Common Stock of the Company
acquired by any Aldabra Shareholder after the date hereof, (iii) any shares of
Common Stock issued upon exercise of any warrants outstanding on the date hereof
held by any Aldabra Shareholder exercisable for shares of Common Stock, (iv) any
Common Stock issued or issuable with respect to the securities referred to in
clauses (i), (ii) and (iii) by way of a stock dividend or stock split or

 

28

--------------------------------------------------------------------------------


 

stock conversion or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization and (v) any
warrants outstanding on the date hereof held by any Aldabra Shareholder
exercisable for shares of Common Stock (except that, in the case of (1) any
Demand Registration made by the Aldabra Majority Holders other than a Demand
Registration made by the Aldabra Majority Holders in which such holders request
registration of the warrants outstanding on the date hereof which are held by
the Aldabra Shareholders, (2) any Demand Registration made by the Boise Majority
Holders, (3) any Piggyback Registration and/or (4) any Secondary Registration,
any and all such warrants shall not be entitled to be included in any such
registration (and shall be disregarded for purposes of determining the number of
Registrable Securities any Aldabra Shareholder may otherwise be entitled to
include in such registration, except to the extent provided in the last sentence
of this definition)).  For the avoidance of doubt, as to any particular Aldabra
Registrable Securities, such securities shall cease to be Aldabra Registrable
Securities when they have been (x) distributed to the public pursuant to a
offering registered under the Securities Act or sold to the public through a
broker, dealer or market maker in compliance with Rule 144 under the Securities
Act (or any similar rule then in force), (y) distributed or otherwise
transferred to any Holder (as such term is defined in any CVR Agreement) and/or
any of such Holder’s permitted transferee(s) under any CVR Agreement upon
exercise of any CVR pursuant to the CVR Agreement or (y) repurchased by the
Company or any Subsidiary.  For purposes of this Agreement, a Person shall be
deemed to be a holder of Aldabra Registrable Securities whenever such Person has
the right to acquire such Aldabra Registrable Securities (upon conversion or
exercise in connection with a transfer of securities or otherwise, but
disregarding any restrictions or limitations upon the exercise of such right),
whether or not such acquisition has actually been effected; provided that such
right must be converted or exercised and the Aldabra Registrable Securities
acquired not later than immediately prior to the initial closing of an offering
in which the Aldabra Registrable Securities issuable upon exchange or conversion
of such rights are to be included (although such conversion or exercise may be
conditioned upon the occurrence of such closing).

 

“Board” means (i) in the case of a Person that is a limited liability company,
the managers authorized to act therefor (or, if the limited liability company
has no managers, the members), (ii) in the case of a Person that is a
corporation, the board of directors of such Person or any committee authorized
to act therefor, (iii) in the case of a Person that is a limited partnership,
the board of directors of its corporate general partner (or, if the general
partner is itself a limited partnership, the board of directors of such general
partner’s corporate general partner) and (iv) in the case of any other Person,
the board of directors, management committee or similar governing body or any
authorized committee thereof responsible for the management of the business and
affairs of such Person; provided that, in each case, the “Board” shall be deemed
to include any duly authorized committee thereof that is authorized to take the
action in question.

 

“Boise Applicable Number” means such number of directors of the Company which,
as a percentage of all directors of the Company, when rounded up most closely
approximates (but is not less than) the percentage of voting power represented
by the shares of capital stock of the Company held by holders of Boise
Registrable Securities.

 

“Boise Expiration Date” means the first date that the aggregate voting power of
capital stock of the Company owned by holders of Boise Registrable Securities
represents less than 5% of the voting power of all capital stock of the Company.

 

“Boise Group” means Boise and each Person (other than any member of the Company
Group) that is an Affiliate of Boise immediately after the Closing Date.

 

“Boise Majority Holders” means, at any time, the holders of at least a majority
of the Boise Registrable Securities then outstanding.

 

29

--------------------------------------------------------------------------------


 

“Boise Registrable Securities” means (i) any shares of Common Stock originally
issued to Boise pursuant to the Purchase Agreement, (ii) any shares of Common
Stock transferred or otherwise distributed from Boise to BCH, (iii) if any such
holder of Boise Registrable Securities otherwise holds Boise Registrable
Securities as of the date of such acquisition, any other shares of Common Stock
of the Company acquired by such holder of Boise Registrable Securities after the
date hereof and (iv) any securities of the Company issued or issuable directly
or indirectly with respect to the securities referred to in clauses (i),
(ii) and (iii) foregoing by way of stock dividend or stock split or in
connection with a combination of shares, recapitalization, merger, consolidation
or other reorganization.  As to any particular Boise Registrable Securities,
such securities shall cease to be Boise Registrable Securities when they have
been (x) distributed to the public pursuant to a offering registered under the
Securities Act or sold to the public through a broker, dealer or market maker in
compliance with Rule 144 under the Securities Act (or any similar rule then in
force), (y) distributed or otherwise transferred to any Holder (as such term is
defined in any CVR Agreement) and/or any of such Holder’s permitted
transferee(s) under any CVR Agreement upon exercise of any CVR pursuant to the
CVR Agreement or (y) repurchased by the Company or any Subsidiary.  For purposes
of this Agreement, a Person shall be deemed to be a holder of Boise Registrable
Securities whenever such Person has the right to acquire such Boise Registrable
Securities (upon conversion or exercise in connection with a transfer of
securities or otherwise, but disregarding any restrictions or limitations upon
the exercise of such right), whether or not such acquisition has actually been
effected; provided that such right must be converted or exercised and the Boise
Registrable Securities acquired not later than immediately prior to the initial
closing of an offering in which the Boise Registrable Securities issuable upon
exchange or conversion of such rights are to be included (although such
conversion or exercise may be conditioned upon the occurrence of such closing).

 

“Business Day” has the meaning given to such term in the Purchase Agreement.

 

“Certificate of Incorporation” means the Company’s Certificate of Incorporation,
including any certificate of designations relating to any series of Preferred
Stock (as amended or amended and restated from time to time).

 

“Closing” has the meaning given to such term in the Purchase Agreement.

 

“Closing Date” has the meaning given to such term in the Purchase Agreement.

 

“Common Stock” means the Company’s Common Stock, par value $0.0001 per share.

 

“Company Group” means the Company, each Subsidiary of the Company Group
immediately after the Closing Date, and each other Person that is controlled
directly or indirectly by the Company immediately after the Closing Date.

 

“CVR Agreements” means those certain contingent value rights agreements, dated
on or about February 1, 2008, by and among, Boise, Terrapin, the Company and the
Holders (as such term is used in the CVR Agreements) party thereto, pursuant to
which such Holders received certain contingent value rights to receive certain
payments in cash or in shares of Common Stock (collectively, the “CVRs”) from
Boise and Terrapin on the terms and subject to the conditions set forth therein

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Family Group” means a Person’s spouse and descendants (whether natural or
adopted) and any trust solely for the benefit of the Person and/or the Person’s
spouse and/or descendants.

 

30

--------------------------------------------------------------------------------


 

“Free Writing Prospectus” means a free-writing prospectus, as defined in
Rule 405 of the Securities Act.

 

“GAAP” means U.S. generally accepted accounting principles, consistently
applied.

 

“Group” means either the Company Group or the Boise Group, as the context
requires.

 

“Independent Third Party” means any Person who, immediately prior to the
contemplated transaction does not own directly or indirectly in excess of 5% of
the Company’s voting capital stock on a fully-diluted basis (a “Non-Independent
Owner”), who does not control, is not controlled by or under common control with
any such Non-Independent Owner and who is not the spouse or descendent (by birth
or adoption) of any such Non-Independent Owner or a trust for the benefit of
such Non-Independent Owner and/or such other Persons.

 

“MDCP IV” means Madison Dearborn Capital Partners IV, L.P.

 

“Other Registrable Securities” means (i) any shares of Common Stock issued to a
Person that becomes party to this Agreement after the date hereof in accordance
with Section 14(e), and (ii) any Common Stock issued or issuable with respect to
the securities referred to in clause (i) by way of a stock dividend or stock
split or stock conversion or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization; provided that
“Other Registrable Securities” shall not include any shares of Common Stock
issued, distributed or otherwise transferred to any Holder (as such term is
defined in any CVR Agreement) and/or any of such Holder’s permitted
transferee(s) under any CVR Agreement upon exercise of any CVR pursuant to the
CVR Agreement.  As to any particular Other Registrable Securities, such
securities shall cease to be Other Registrable Securities when they have been
distributed to the public pursuant to a offering registered under the Securities
Act or sold to the public through a broker, dealer or market maker in compliance
with Rule 144 under the Securities Act (or any similar rule then in force) or
repurchased by the Company or any Subsidiary.  For purposes of this Agreement, a
Person shall be deemed to be a holder of Other Registrable Securities whenever
such Person has the right to acquire such Other Registrable Securities (upon
conversion or exercise in connection with a transfer of securities or otherwise,
but disregarding any restrictions or limitations upon the exercise of such
right), whether or not such acquisition has actually been effected; provided
that such right must be converted or exercised and the Other Registrable
Securities acquired not later than immediately prior to the initial closing of
an offering in which the Other Registrable Securities issuable upon exchange or
conversion of such rights are to be included (although such conversion or
exercise may be conditioned upon the occurrence of such closing).

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

“Registrable Securities” means Aldabra Registrable Securities, Boise Registrable
Securities and Other Registrable Securities.

 

“Representative” means, with respect to any Person, any of such Person’s
directors, officers, employees, agents, consultants, advisors, accountants or
attorneys.

 

“Restricted Securities” means (i) the Common Stock, and (ii) any securities
issued with respect to the securities referred to in clause (i) above by way of
a stock dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization and any warrants
exercisable for Common Stock outstanding on the date hereof that are not freely

 

31

--------------------------------------------------------------------------------


 

tradable under applicable law and regulation.  As to any particular Restricted
Securities, such securities shall cease to be Restricted Securities when they
have (a) been effectively registered under the Securities Act and disposed of in
accordance with the registration statement covering them, or (b) been
distributed to the public through a broker, dealer or market maker pursuant to
Rule 144 (or any similar provision then in force) under the Securities Act or
become eligible for sale pursuant to Rule 144(k) (or any similar provision then
in force) under the Securities Act.  Whenever any particular securities cease to
be Restricted Securities, the holder thereof shall be entitled to receive from
the Company, without expense, new securities of like tenor not bearing a
Securities Act legend of the character set forth in this Agreement.

 

“Revised Pro Rata Share” means, for each holder, a fraction, (x) the numerator
of which equals the difference between (i) the product of (a) the percentage of
Registrable Securities owned by such holder (as a percentage of all Registrable
Securities and, in the event that the Prior Registration was a Secondary
Registration, other securities then outstanding) immediately prior to the Prior
Registration multiplied by (b) the sum of (A) the aggregate number of
Registrable Securities (and, in the event that the Prior Registration was a
Secondary Registration, other securities) included in the Prior Registration
plus (B) the aggregate number of Registrable Securities (and, in the event such
registration is to be a Secondary Registration, other securities) to be included
in the Demand Registration or Piggyback Registration in question minus (ii) the
aggregate number of Registrable Securities sold by such holder in the Prior
Registration and (y) the denominator of which is the number of Registrable
Securities (and, in the event that the Prior Registration was a Secondary
Registration, other securities) to be included in such Demand Registration or
Piggyback Registration.

 

“Sale of the Company” means the sale of the Company (however structured) to an
Independent Third Party or group of Independent Third Parties acting in concert
pursuant to which such party or parties acquire (i) equity securities of the
Company that, directly or indirectly through one or more intermediaries, have
more than 50% of the ordinary voting power then outstanding to elect a majority
of the Company’s board of directors or (ii) all or substantially all of the
Company’s assets determined on a consolidated basis (in either case, whether by
merger, consolidation, sale or transfer of the Company’s or any Subsidiary’s
equity securities, sale or transfer of the Company’s consolidated assets, or
other reorganization).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securities and Exchange Commission” includes any governmental body or agency
succeeding to the functions thereof.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the partnership or other similar ownership interest thereof is at the time
owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof.  For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or control any managing director or general partner of such limited
liability company, partnership, association or other business entity.

 

32

--------------------------------------------------------------------------------


 

“Terrapin” means Terrapin Partners Venture Partnership, a California general
partnership.

 


13.   TRANSFER OF RESTRICTED SECURITIES.


 


(A)   GENERAL PROVISIONS.  IN ADDITION TO ANY OTHER RESTRICTIONS ON TRANSFER TO
WHICH SUCH SHARES MAY BE SUBJECT, RESTRICTED SECURITIES ARE TRANSFERABLE ONLY
PURSUANT TO (I) PUBLIC OFFERINGS REGISTERED UNDER THE SECURITIES ACT,
(II) RULE 144 OR RULE 144A OF THE SECURITIES AND EXCHANGE COMMISSION (OR ANY
SIMILAR RULE OR RULES THEN IN FORCE) IF SUCH RULE IS AVAILABLE AND (III) SUBJECT
TO THE CONDITIONS SPECIFIED IN SECTION 13(B) BELOW, ANY OTHER LEGALLY AVAILABLE
MEANS OF TRANSFER.


 


(B)   OPINION DELIVERY.  IN CONNECTION WITH THE TRANSFER OF ANY RESTRICTED
SECURITIES (OTHER THAN A TRANSFER DESCRIBED IN SECTION 13(A)(I) OR (II) ABOVE),
UPON THE REQUEST OF THE COMPANY, THE HOLDER THEREOF SHALL DELIVER WRITTEN NOTICE
TO THE COMPANY DESCRIBING IN REASONABLE DETAIL THE TRANSFER OR PROPOSED
TRANSFER, TOGETHER WITH AN OPINION OF KIRKLAND & ELLIS LLP OR OTHER COUNSEL
WHICH (TO THE COMPANY’S REASONABLE SATISFACTION) IS KNOWLEDGEABLE IN SECURITIES
LAW MATTERS TO THE EFFECT THAT SUCH TRANSFER OF RESTRICTED SECURITIES MAY BE
EFFECTED WITHOUT REGISTRATION OF SUCH RESTRICTED SECURITIES UNDER THE SECURITIES
ACT.  IN ADDITION, IF THE HOLDER OF THE RESTRICTED SECURITIES DELIVERS TO THE
COMPANY AN OPINION OF KIRKLAND & ELLIS LLP OR SUCH OTHER COUNSEL THAT NO
SUBSEQUENT TRANSFER OF SUCH RESTRICTED SECURITIES SHALL REQUIRE REGISTRATION
UNDER THE SECURITIES ACT, THE COMPANY SHALL PROMPTLY UPON SUCH CONTEMPLATED
TRANSFER DELIVER NEW CERTIFICATES FOR SUCH RESTRICTED SECURITIES WHICH DO NOT
BEAR THE SECURITIES ACT LEGEND SET FORTH IN SECTION 13(C).  IF THE COMPANY IS
NOT REQUIRED TO DELIVER NEW CERTIFICATES FOR SUCH RESTRICTED SECURITIES NOT
BEARING SUCH LEGEND, THE HOLDER THEREOF SHALL NOT TRANSFER THE SAME UNTIL THE
PROSPECTIVE TRANSFEREE HAS CONFIRMED TO THE COMPANY IN WRITING ITS AGREEMENT TO
BE BOUND BY THE CONDITIONS CONTAINED IN THIS SECTION 13.


 


(C)   LEGEND.  EACH CERTIFICATE OR INSTRUMENT REPRESENTING RESTRICTED SECURITIES
SHALL BE IMPRINTED WITH A LEGEND IN SUBSTANTIALLY THE FOLLOWING FORM:


 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
OR AN EXEMPTION FROM REGISTRATION THEREUNDER. THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER AND CERTAIN
OTHER AGREEMENTS SET FORTH IN AN INVESTOR RIGHTS AGREEMENT BETWEEN THE COMPANY
AND CERTAIN OF ITS STOCKHOLDERS DATED AS OF FEBRUARY 22, 2008, AS AMENDED AND
MODIFIED FROM TIME TO TIME.  A COPY OF SUCH AGREEMENT MAY BE OBTAINED BY THE
HOLDER HEREOF AT THE COMPANY’S PRINCIPAL PLACE OF BUSINESS WITHOUT CHARGE.”

 


(D)   LEGEND REMOVAL.  IF ANY RESTRICTED SECURITIES BECOME ELIGIBLE FOR SALE
WITHOUT RESTRICTION PURSUANT TO RULE 144, THE COMPANY SHALL, UPON THE REQUEST OF
THE HOLDER OF SUCH RESTRICTED SECURITIES, REMOVE THE LEGEND SET FORTH IN
SECTION 13(C) FROM THE CERTIFICATES FOR SUCH RESTRICTED SECURITIES.


 


14.   MISCELLANEOUS.


 


(A)   COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED SIMULTANEOUSLY IN TWO OR
MORE COUNTERPARTS (INCLUDING BY FACSIMILE OR ELECTRONIC TRANSMISSION), ANY ONE
OF WHICH NEED NOT CONTAIN THE


 


33

--------------------------------------------------------------------------------



 


SIGNATURES OF MORE THAN ONE PARTY, BUT ALL SUCH COUNTERPARTS TAKEN TOGETHER
SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


 


(B)   DESCRIPTIVE HEADINGS.  THE DESCRIPTIVE HEADINGS OF THIS AGREEMENT ARE
INSERTED FOR CONVENIENCE ONLY AND DO NOT CONSTITUTE A PART OF THIS AGREEMENT.


 


(C)   REMEDIES.  ANY PERSON HAVING RIGHTS UNDER ANY PROVISION OF THIS AGREEMENT
SHALL BE ENTITLED TO RECOVER DAMAGES CAUSED BY REASON OF ANY BREACH OF ANY
PROVISION OF THIS AGREEMENT AND TO EXERCISE ALL OTHER RIGHTS GRANTED BY LAW
(INCLUDING IN THE CASE OF INJUNCTIVE RELIEF, WITHOUT A REQUIREMENT OF POSTING A
BOND).


 


(D)   AMENDMENTS AND WAIVERS.  EXCEPT AS OTHERWISE PROVIDED HEREIN, THE
PROVISIONS OF THIS AGREEMENT MAY BE AMENDED OR WAIVED ONLY UPON THE PRIOR
WRITTEN CONSENT OF THE COMPANY AND BOISE MAJORITY HOLDERS; PROVIDED THAT IF ANY
SUCH AMENDMENT OR WAIVER WOULD ADVERSELY AFFECT IN ANY MATERIAL MANNER THE
RIGHTS OF ANY HOLDERS OF REGISTRABLE SECURITIES RELATIVE TO OTHER HOLDERS OF
REGISTRABLE SECURITIES SIMILARLY SITUATED WITH RESPECT TO SUCH RIGHTS UNDER THIS
AGREEMENT, SUCH AMENDMENT OR WAIVER MUST BE APPROVED IN WRITING BY THE HOLDERS
OF A MAJORITY OF SUCH REGISTRABLE SECURITIES SO ADVERSELY AFFECTED.


 


(E)   ADDITIONAL PARTIES.  EXCEPT AS OTHERWISE DESCRIBED BELOW, THE BOARD OF THE
COMPANY SHALL BE ENTITLED, BUT NOT OBLIGATED, TO ALLOW ANY PURCHASER OF COMMON
STOCK FROM THE COMPANY (OR SECURITIES OR RIGHTS CONVERTIBLE OR EXERCISABLE INTO
COMMON STOCK) OTHER THAN A TRANSFEREE OF BOISE REGISTRABLE SECURITIES OR ALDABRA
REGISTRABLE SECURITIES (WHICH TRANSFEREES SHALL BECOME HOLDERS OF NEW BOISE
REGISTRABLE SECURITIES OR ALDABRA REGISTRABLE SECURITIES, AS APPLICABLE, AND
SUCH TRANSFEREES SHALL BE REQUIRED TO EXECUTE A COUNTERPART TO THIS AGREEMENT
AND BECOME A PARTY HERETO AS A CONDITION TO SUCH TRANSFEREE’S RECEIPT OF SUCH
SECURITIES), TO EXECUTE A COUNTERPART TO THIS AGREEMENT AND BECOME A PARTY
HERETO (EACH, AN “OTHER INVESTOR”), IN WHICH CASE THE COMMON STOCK ISSUED OR
ISSUABLE TO ANY SUCH OTHER INVESTOR SHALL, EXCEPT IF SUCH OTHER INVESTOR HOLDS
SECURITIES THAT MEET THE DEFINITION OF “BOISE REGISTRABLE SECURITIES” OR
“ALDABRA REGISTRABLE SECURITIES” BE DEEMED “OTHER REGISTRABLE SECURITIES” FOR
PURPOSES OF THIS AGREEMENT.   EXCEPT AS SET FORTH IN THIS SECTION 14(E), THE
COMPANY WILL NOT GRANT TO ANY OTHER PERSONS ANY REGISTRATION RIGHTS (OTHER THAN
PIGGYBACK REGISTRATION RIGHTS IN ACCORDANCE WITH THIS AGREEMENT) WITHOUT THE
PRIOR WRITTEN CONSENT OF HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES
THEN OUTSTANDING.


 


(F)    SUCCESSORS AND ASSIGNS.  ALL COVENANTS AND AGREEMENTS IN THIS AGREEMENT
BY OR ON BEHALF OF ANY OF THE PARTIES HERETO SHALL BIND AND INURE TO THE BENEFIT
OF THE RESPECTIVE SUCCESSORS AND ASSIGNS OF THE PARTIES HERETO WHETHER SO
EXPRESSED OR NOT.  IN ADDITION, WHETHER OR NOT ANY EXPRESS ASSIGNMENT HAS BEEN
MADE, THE PROVISIONS OF THIS AGREEMENT WHICH ARE FOR THE BENEFIT OF THE
PURCHASERS OR HOLDERS OF ANY TYPE OF REGISTRABLE SECURITIES ARE, EXCEPT AS
OTHERWISE DESCRIBED HEREIN, ALSO FOR THE BENEFIT OF, AND ENFORCEABLE BY, ANY
SUBSEQUENT HOLDER OF SUCH TYPE OF REGISTRABLE SECURITIES (E.G., ANY SUBSEQUENT
PURCHASER OF BOISE REGISTRABLE SECURITIES OR ALDABRA REGISTRABLE SECURITIES, AS
THE CASE MAY BE, SHALL, EXCEPT AS OTHERWISE DESCRIBED HEREIN, HAVE THE RIGHTS OF
A HOLDER OF BOISE REGISTRABLE SECURITIES OR ALDABRA REGISTRABLE SECURITIES,
RESPECTIVELY).  FURTHERMORE, BOISE MAY ASSIGN IN WRITING, WITHOUT THE CONSENT OF
ANY OTHER PARTY HERETO, ANY RIGHTS SPECIFIC TO BOISE HEREUNDER IN WHOLE OR IN
PART TO ANY TRANSFEREE OF BOISE REGISTRABLE SECURITIES.  NOTHING HEREIN SHALL
LIMIT THE RIGHT OF BOISE OR ITS SHAREHOLDERS TO DISTRIBUTE OR OTHERWISE TRANSFER
ANY BOISE REGISTRABLE SECURITIES HEREUNDER TO ITS DIRECT AND INDIRECT MEMBERS,
SUBJECT TO SUCH CONDITIONS AS MAY BE IMPOSED BY BOISE WITH RESPECT THERETO;
PROVIDED THAT, UPON ANY DISTRIBUTION BY OFFICEMAX, INC. TO ITS SHAREHOLDERS,
FOREST PRODUCTS HOLDINGS, L.L.C. TO ITS MEMBERS OR  MDCP IV TO ITS PARTNERS OF
ANY BOISE REGISTRABLE SECURITIES, SUCH DISTRIBUTING PARTY MAY, WITH EFFECT
IMMEDIATELY PRIOR TO SUCH DISTRIBUTION, BY WRITTEN NOTICE TO THE COMPANY
TERMINATE THE RIGHTS AND OBLIGATIONS OF EACH DISTRIBUTEE OF SUCH REGISTRABLE
SECURITIES THAT WILL (TOGETHER WITH ITS AFFILIATES),


 


34

--------------------------------------------------------------------------------



 


AFTER GIVING EFFECT TO SUCH DISTRIBUTION, HOLD LESS THAN 10% OF THE COMPANY’S
COMMON STOCK ON A FULLY-DILUTED BASIS AND IS NOT OTHERWISE AN OFFICER, DIRECTOR
OR EMPLOYEE OF THE COMPANY. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN
ORDER TO OBTAIN ANY BENEFITS OF THIS AGREEMENT, ANY SUBSEQUENT HOLDER OF
REGISTRABLE SECURITIES OR ANY ASSIGNEE OF BOISE MUST EXECUTE A COUNTERPART TO
THIS AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY, THEREBY
AGREEING TO BE BOUND THE TERMS HEREOF.


 


(G)   SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT SHALL
BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW,
BUT IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE PROHIBITED BY OR INVALID
UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE ONLY TO THE EXTENT OF
SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF THIS
AGREEMENT.


 


(H)   GOVERNING LAW.  THE CORPORATE LAW OF THE STATE OF DELAWARE SHALL GOVERN
ALL ISSUES AND QUESTIONS CONCERNING THE RELATIVE RIGHTS OF THE COMPANY AND ITS
STOCKHOLDERS.  ALL OTHER ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS AGREEMENT AND THE EXHIBITS AND
SCHEDULES HERETO SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF  DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICT OF LAW RULES OR PROVISIONS (WHETHER OF THE STATE OF DELAWARE OR ANY
OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF DELAWARE.  IN FURTHERANCE OF THE FOREGOING,
THE INTERNAL LAW OF THE STATE OF DELAWARE SHALL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS AGREEMENT (AND ALL SCHEDULES AND EXHIBITS HERETO), EVEN
THOUGH UNDER THAT JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE
SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.  WHENEVER
USED HEREIN, “INCLUDING” MEANS “INCLUDING, WITHOUT LIMITATION.”


 


(I)    NOTICES.  ALL NOTICES, DEMANDS OR OTHER COMMUNICATIONS TO BE GIVEN OR
DELIVERED UNDER OR BY REASON OF THE PROVISIONS OF THIS AGREEMENT SHALL BE IN
WRITING AND SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN DELIVERED PERSONALLY TO THE
RECIPIENT, SENT TO THE RECIPIENT BY REPUTABLE OVERNIGHT COURIER SERVICE (CHARGES
PREPAID) OR MAILED TO THE RECIPIENT BY CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED AND POSTAGE PREPAID.  SUCH NOTICES, DEMANDS AND OTHER
COMMUNICATIONS SHALL BE SENT TO A PARTICULAR HOLDER OF REGISTRABLE SECURITIES AT
THE ADDRESS INDICATED ON THE BOOKS AND RECORDS OF THE COMPANY AND TO THE COMPANY
AT ITS PRINCIPAL EXECUTIVE OFFICE (TO THE ATTENTION OF THE COMPANY’S PRESIDENT)
OR TO SUCH OTHER ADDRESS OR TO THE ATTENTION OF SUCH OTHER PERSON AS THE
RECIPIENT PARTY HAS SPECIFIED BY PRIOR WRITTEN NOTICE TO THE SENDING PARTY.


 


(J)    ENTIRE AGREEMENT. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN, THIS
AGREEMENT EMBODIES THE COMPLETE AGREEMENT AND UNDERSTANDING AMONG THE PARTIES
AND SUPERSEDES AND PREEMPTS ANY PRIOR UNDERSTANDINGS, AGREEMENTS, OR
REPRESENTATIONS BY OR AMONG THE PARTIES, WRITTEN OR ORAL, WHICH MAY HAVE RELATED
TO THE SUBJECT MATTER HEREOF IN ANY WAY (INCLUDING THAT CERTAIN REGISTRATION
RIGHTS AGREEMENT, DATED AS OF JUNE 19, 2007, BY AND AMONG THE COMPANY AND
CERTAIN OF ITS STOCKHOLDERS, WHICH IS HEREBY TERMINATED IN ITS ENTIRETY).


 


(K)   REFERENCES TO EQUITY SECURITIES.  WHENEVER THERE IS A REFERENCE TO ANY
SERIES, CLASS OR TYPE OF EQUITY SECURITIES (E.G., COMMON STOCK), SUCH REFERENCE
SHALL INCLUDE A REFERENCE TO ANY EQUITY SECURITIES ISSUED TO THE HOLDER THEREOF
IN RESPECT OF SUCH SECURITIES IN ANY MERGER, CONSOLIDATION, RECAPITALIZATION,
RESTRUCTURING, EXCHANGE, CONVERSION, STOCK SPILT, STOCK COMBINATION OR OTHER
TRANSACTION.


 


(L)    OTHER MATTERS.  PROMPTLY FOLLOWING THE CLOSING, BOISE INTENDS DISTRIBUTE
TO ITS PARENT COMPANY, BCH, ALL OF THE BOISE REGISTRABLE SECURITIES ISSUED TO
BOISE ON THE DATE HEREOF PURSUANT TO THE PURCHASE AGREEMENT.  BY BCH’S EXECUTION
OF A COUNTERPART SIGNATURE PAGE HERETO AND UPON ITS RECEIPT OF ANY BOISE
REGISTRABLE SECURITIES, IT IS ACKNOWLEDGED AND AGREED THAT (X) BCH SHALL
AUTOMATICALLY BE DEEMED TO BE A PARTY TO THIS AGREEMENT AS A HOLDER OF BOISE
REGISTRABLE SECURITIES AND (Y) BCH SHALL SUCCEED TO ALL OF THE RIGHTS AND
OBLIGATIONS OF A HOLDER OF BOISE REGISTRABLE SECURITIES HEREUNDER.


 


35

--------------------------------------------------------------------------------


 

*   *   *   *   *

 

36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Investor Rights Agreement as
of the date first written above.

 

ALDABRA 2 ACQUISITION CORPORATION

 

 

By:

/s/ Jason G. Weiss

 

 

 

 

 

 

Its:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

BOISE CASCADE, L.L.C.

 

 

 

 

 

 

By:

/s/ David G. Gadda

 

 

 

 

 

 

Its:

Vice President

 

 

 

 

 

 

 

 

 

 

BOISE CASCADE HOLDINGS, L.L.C.

 

 

 

 

 

 

By:

/s/ David G. Gadda

 

 

 

 

 

 

Its:

Vice President

 

 

 

 

ALDABRA SHAREHOLDERS:

 

 

 

 

 

 

 

 

/s/ Nathan D. Leight

 

 

Nathan D. Leight

 

 

 

 

 

/s/ Jason G. Weiss

 

 

Jason G. Weiss

 

 

 

 

 

 

 

 

/s/ Jonathan W. Berger

 

 

Jonathan W. Berger

 

 

 

 

 

 

 

 

/s/ Richard H. Rogel

 

 

Richard H. Rogel

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

/s/ Carl A. Albert

 

 

Carl A. Albert

 

 

 

 

 

 

 

 

/s/ Jack Goldman

 

 

Jack Goldman

 

 

 

 

TERRAPIN PARTNERS VENTURE PARTNERSHIP

 

 

By:

/s/ Jason G. Weiss

 

 

 

 

 

 

 

 

Name:

Jason G. Weiss

 

 

 

 

 

 

 

 

Title:

General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

TERRAPIN PARTNERS EMPLOYEE PARTNERSHIP

 

 

 

 

 

 

 

 

 

 

 

By:

Terrapin Partners, LLC,

 

 

its General Partner

 

 

 

 

 

 

 

 

 

By:

/s/ Jason G. Weiss

 

 

 

 

 

 

 

 

Name:

Jason G. Weiss

 

 

 

 

 

 

 

 

Title:

Managing Partner

 

 

 

 

 

 

 

 

CONTINUATION OF SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------